Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 1 of 89            FILED
                                                                   2021 Apr-15 PM 08:49
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




         EXHIBIT A
         Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 2 of 89
                                                                            EAM MTD-1




                           COMPASS SMARTINVESTOR
                                  401(k) PLAN
                             As Amended and Restated
                                      as of
                                 January 1, 2014




{02693933.4}
               Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 3 of 89
                                                                                  EAM MTD-2



                                COMPASS SMARTINVESTOR
                                         401(k) PLAN
                           As Amended and Restated as of January 1, 2014

                                      TABLE OF CONTENTS

                                                                                  Page

ARTICLE I PURPOSE                                                                    1

      Section 1.1      Nature of Plan
      Section 1.2      Purpose and Effect of Restatement of Plan

ARTICLE II DEFINITIONS                                                               1

       Section 2.1     Account
       Section 2.2     Accrued Benefit                                               1
       Section 2.3     Adjustment Date
       Section 2.4     Adjustment Factor                                             2
       Section 2.5     Adopting Company                                              2
       Section 2.6     Affiliated Employer                                           2
       Section 2.7     Anniversary Date                                              2
       Section 2.8     Annual Additions                                              2
       Section 2.9     Authorized Leave of Absence                                   2
       Section 2.10    Beneficiary                                                   2
       Section 2.11    Board                                                         2
       Section 2.12    Catch Up Contribution                                         2
       Section 2.13    Catch Up Eligible Participant                                 2
       Section 2.14    Company                                                       3
       Section 2.15    Company Stock                                                 3
       Section 2.16    Compensation                                                  3
       Section 2.17    Date of Employment                                            4
       Section 2.18    Deferred Compensation                                         4
       Section 2.19    Disability Retirement Date                                    4
       Section 2.20    Discretionary Employer Non-Matching Contribution              4
       Section 2.21    Elective Employer Contribution                                4
       Section 2.22    Eligible Employee                                             4
       Section 2.23    Employee                                                      4
       Section 2.24    Employee Contribution Account                                 5
       Section 2.25    Employer                                                      5
       Section 2.26    Employer Contribution Account                                 5
       Section 2.27    Employer Matching Contribution                                5
       Section 2.28    Employer Non-Matching Contribution                            5
       Section 2.29    Enrollment Date                                               5
       Section 2.30    ERISA                                                         5
       Section 2.31    Excess Aggregate Contributions                                5
       Section 2.32    Excess Contributions                                          6



{02693933.4}
               Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 4 of 89
                                                                                  EAM MTD-3



      Section 2.33     Excess Deferred Compensation                                 6
      Section 2.34     Five Percent Owner                                           6
      Section 2.35     Forfeiture                                                   6
      Section 2.36     415 Compensation                                             6
      Section 137      414(s) Compensation                                          7
      Section 2.38     Highly Compensated Employee                                  7
      Section 2.39     Hour of Service                                              8
      Section 2.40     Internal Revenue Code or Code                                9
      Section 2.41     Investment Fund                                              9
      Section 2.42     Investment Manager                                           9
      Section 2.43     Leased Employee                                              9
      Section 2.44     Limitation Year                                             10
      Section 2.45     Named Fiduciary                                             10
      Section 2.46     Non-Elective Employer Contribution                          10
      Section 2.47     Non-Highly Compensated Employee                             10
      Section 2.48     Normal Retirement Age                                       10
      Section 2.49     Normal Retirement Date                                      10
      Section 2.50     One-Year Break in Service                                   10
      Section 2.51     Participant                                                 10
      Section 2.52     Plan                                                        10
      Section 2.53     Plan Administrator                                          10
      Section 2.54     Plan Year                                                   11
      Section 2.55     Qualified Non-Elective Contributions                        11
      Section 2.56     Retirement Committee                                        11
      Section 2.57     Rollover Contribution                                       11
      Section 2.58     Separation from Service                                     11
      Section 2.59     SmartInvestor Employer Contribution                         11
      Section 2.60     Top Paid Group                                              11
      Section 2.61     Trust or Trust Fund                                         12
      Section 2.62     Trustee                                                     12
      Section 2.63     USERRA                                                      12
      Section 2.64     Year of Benefit Service                                     12
      Section 2.65     Year of Participation Service                               12
      Section 2.66     Year of Service                                             14
      Section 2.67     Year of Vesting Service                                     15

ARTICLE III PARTICIPATION                                                          15

       Section 3.1      Eligibility to Participate                                 15
       Section 3.2      Participation upon Re-Employment                           15
       Section 3.3      Cessation of Participation                                 16
       Section 3.4      Eligible Class of Employees                                16

ARTICLE IV EMPLOYER CONTRIBUTIONS                                                  16

       Section 4.1      Contribution Formula                                       16
       Section 4.2      Participant's Salary Reduction Election.                   16


(02693933.4)                                        ii
               Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 5 of 89
                                                                                            EAM MTD-4



      Section 4.3      Non-Elective Employer Contributions.                                     20
      Section 4.4      Amendment or Termination With Respect to Contribution                    21
      Section 4.5      Limitation on Amount to be Contributed                                   22
      Section 4.6      Time of Payment of Contribution                                          22
      Section 4.7      Time of Payment of Elective Employer Contribution                        22
      Section 4.8      Permanent Discontinuance of Contribution                                 22
      Section 4.9      Rollover Amount from Other Plans                                         22
      Section 4,10     Qualified Military Service                                               24
      Section 4.11     Qualified Voluntary Employee Contributions and After-Tax Contributions   24

ARTICLE V INVESTMENT OF CONTRIBUTIONS                                                           25

      Section 5.1      Investment Funds                                                         25
      Section 5.2      Investment Directions by Participants                                    25
      Section 5.3      Reinvestment of Fund Earnings                                            25
      Section 5.4      Change of Investment Directions for Future Contributions                 26
      Section 5.5      Change of Investment Directions for Existing Employee Contribution
                       Account Funds                                                            26
       Section 5.6     Diversification and Election Rights                                      26
       Section 5.7     Voting Company Stock                                                     27
       Section 5.8     Response to Tender or Exchange Offer                                     27

ARTICLE VI ALLOCATIONS AND ADJUSTMENTS                                                          27

       Section 6.1     Employer Contribution and Forfeiture Allocation                          27
       Section 6.2     Participant Accounts                                                     28
       Section 6.3     Account Adjustments                                                      28
       Section 6.4     Adjustment of Contributions                                              30
       Section 6.5     Maximum Annual Additions                                                 30
       Section 6.6     Adjustment for Excess Annual Additions                                   34
       Section 6.7     Actual Deferral Percentage ("ADP")                                       34
       Section 6.8     Adjustment to Actual Deferral Percentage Tests                           37
       Section 6.9     Actual Contribution Percentage ("ACP") Tests.                            40
       Section 6.10    Adjustment to ACP Tests                                                  42

ARTICLE VII DETERMINATION OF BENEFITS                                                           45

       Section 7.1     Normal Retirement Benefit                                                45
       Section 7.2     Delayed Retirement Benefit                                               45
       Section 7.3     Total and Permanent Disability Benefit                                   45
       Section 7.4     Death Benefit                                                            45
       Section 7.5     Employment Termination Benefit                                           45
       Section 7.6     Definition of Year of Vesting Service                                    46
       Section 7.7     Determination of Years of Vesting Service - Breaks in Service.           46
       Section 7.8     Forfeitures                                                              47




(02693933.4)                                       iii
               Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 6 of 89
                                                                                                EAM MTD-5



ARTICLE VIII DISTRIBUTION OF BENEFITS                                                            48

      Section 8.1      Time of Payment of Benefits                                               48,
      Section 8.2      Method of Payment                                                         48
      Section 8.3      Designation of Beneficiary                                                50
      Section 8.4      Required Minimum Distributions                                            51
      Section 8.5      Distributions to which Qualified Joint and Survivor and Pre-Retirement
                       Survivor Annuities Apply                                                  55
      Section 8.6      Direct Rollovers                                                          55
      Section 8.7      Claim and Review Procedure                                                56
      Section 8.8      No Assignment of Benefits                                                 61
      Section 8.9      Medium of Payment                                                         62
      Section 8.10     Unclaimed Account Procedure                                               62
      Section 8.11     Payment in the Event of Legal Disability                                  62
      Section 8,12     Retirement Committee Decisions                                            63
      Section 8.13     Execution of Receipts and Releases                                        63
      Section 8,14     Financial Hardship Distribution from Employee Contribution Account.       63
      Section 8.15     Age 5912/ In-Service Withdrawals                                          65
      Section 8.16     Roth Elective Deferrals                                                   65
      Section 8,17     Disclosure to Participants                                                65

ARTICLE IX LOANS                                                                                 66

       Section 9.1      Loans to Participants                                                    66

ARTICLE X ADMINISTRATION OF THE PLAN                                                             67

       Section 10,1     Retirement Committee                                                     67
       Section 10,2     Plan Administrator                                                       68
       Section 10.3     Investment Direction                                                     68
       Section 10,4     Allocation of Responsibilities                                           69
       Section 10.5     Duties of Retirement Committee                                           69
       Section 10.6     Rules and Regulations for the Plan                                       70
       Section 10.7     Retirement Committee Internal Procedures                                 70
       Section 10.8     Authorization of Benefit Payments                                        70
       Section 10.9     Application and Forms for Benefits                                       71
       Section 10.10    Assistants and Representatives                                           71
       Section 10.11    Multiple Fiduciary Capacities                                            71
       Section 10.12    Discretionary Acts                                                       71
       Section 10.13    Plan Administrative Expenses                                             71
       Section 10,14    Trustee's Expenses                                                       71

ARTICLE XI TOP HEAVY PROVISIONS                                                                  71

       Section 11.1     Definitions                                                              71
       Section 11.2     Top Heavy Determination.                                                 75
       Section 11.3     Requirements                                                             75



(02693933.41                                       iv
               Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 7 of 89
                                                                                  EAM MTD-6



ARTICLE XII AMENDMENTS AND ACTIONS BY EMPLOYER                                     77

       Section 12,1    Amendments                                                  77
       Section 12.2    Amendment of Vesting Schedule                               77

ARTICLE XIII SUCCESSOR EMPLOYER AND MERGER OR CONSOLIDATION OF
     PLAN                                                                          78

       Section 13.1    Successor Employer                                          78
       Section 13.2    Merger of Plan                                              78
       Section 13.3    Merger into Plan                                            78

ARTICLE XIV PLAN TERMINATION                                                       78

       Section 14.1    Right to Terminate                                          78
       Section 14.2    Partial Termination                                         78
       Section 14,3    Liquidation of the Trust                                    78

ARTICLE XV ADOPTION BY AFFILIATED EMPLOYERS                                        79

       Section 15.1    Adoption by Affiliated Employers                            79
       Section 15.2    Requirements to Participate.                                79
       Section 15.3    Designation of Agent                                        79
       Section 15.4    Employee Transfers                                          79
       Section 15.5    Affiliated Employer's Contribution                          79
       Section 15.6    Amendment                                                   80
       Section 15,7    Discontinuance of Participation                             80
       Section 15.8    Retirement Committee's Authority                            80

ARTICLE XVI MISCELLANEOUS                                                          80

       Section 16.1 Employment Status                                              80
       Section 16.2 Titles                                                         80
       Section 16.3 Gender and Number of Words                                     80
       Section 16.4 Severability                                                   80
       Section 16.5 Notice                                                         80
       Section 16.6 Waiver of Notice                                               80
       Section 16.7 Applicable Law                                                 80
       Section 16,8 Heroes Earnings Assistance and Relief Tax Act of 2008          80
       Section 16.9 Merger of Smartlnvestor Retirement Plan                        81




(02693933.4)
               Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 8 of 89
                                                                                                 EAM MTD-7



                                      COMPASS SMARTINVESTOR
                                              401(k) PLAN
                                        as Amended and Restated
                                          as of January 1, 2014

                                                ARTICLE I
                                                PURPOSE

       Section 1.1    Nature of Plan. The Plan and the Trust were created and shall be
maintained to enable eligible employees of BBVA Compass Bancshares, Inc. and its Affiliated
Employers to provide such employees with an opportunity to accumulate capital for their future
economic security. The Plan and the Trust are intended to meet the requirements of
Sections 401(a), 401(k) and 501(a) of the Internal Revenue Code of 1986, as amended, and the
requirements of the Employee Retirement Income Security Act of 1974. An additional purpose
of the Plan is to encourage Employee thrift through the establishment of a formal plan under
which contributions by Participants are made by means of salary reduction elections and are
supplemented by Employer contributions. Prior to the consummation of the share exchange
described in that certain Transaction Agreement entered into by and between Banco Bilbao
Vizcaya Argentaria, S.A. ("BBVA") and Compass Bancshares, Inc. dated as of February 16,
2007 (the "Share Exchange"), the Plan constituted an employee stock ownership plan within the
meaning of Section 4975(e)(7) of the Internal Revenue Code of 1986, as amended. Effective
January 1, 2013, the Compass SmartInvestor Retirement Plan (the "SmartInvestor Retirement
Plan") was merged into the Plan.
        Section 1.2   Purpose and Effect of Restatement of Plan. The Plan is being amended
and restated effective as of January 1, 2014 (except where otherwise provided), in order to
incorporate prior amendments to the Plan document and in order to submit the Plan to the
Internal Revenue Service for a determination that the Plan satisfies the requirements of the
Pension Protection Act of 2006 and other items identified on the 2012 Cumulative List of
Changes in Plan Qualification Requirements (IRS Notice 2012-76) that are applicable to the
Plan.
                                                ARTICLE II
                                               DEFINITIONS

               The following words and phrases, when used herein, shall have the following meanings:
        Section 2.1     Account shall mean one of several bookkeeping accounts maintained to
record a Participant's interest in the Plan.
      Section 2.2     Accrued Benefit shall mean the amount standing in a Participant's
Account as of any date derived from Employer contributions and Employee contributions, if any.
       Section 2.3     Adjustment Date means the last day of March, June, September and
December of each Plan Year or such other date or dates as determined by the Plan Administrator,
including a daily basis (each regular business day) if the Plan Administrator shall authorize and
implement a daily valuation system.




(02693933.4)
               Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 9 of 89
                                                                                                    EAM MTD-8



        Section 2.4   Adjustment Factor shall mean the cost of living adjustment factor
prescribed by the Secretary of the Treasury under Section 415(d) of the Code, as applied to such
items and in such manner as the Secretary shall provide.
       Section 2.5    Adopting Company shall mean any Affiliated Employer which is
authorized by the Board to adopt the Plan and which adopts the Plan. The term shall also include
any corporation into which an Adopting Company may be merged or consolidated or by which it
may be succeeded, which is authorized by the Board to adopt or continue the Plan and which
adopts or continues the Plan.
       Section 2.6    Affiliated Employer shall mean the Company and any corporation which
is a member of a controlled group of corporations (as defined in Section 414(b) of the Code)
which includes the Company; any trade or business (whether or not incorporated) which is under
common control (as defined in Section 414(c) of the Code) with the Company; and any
organization (whether or not incorporated) which is a member of an affiliated service group (as
defined in Section 414(m) of the Code) which includes the Company; and any other entity
required to be aggregated with the Company pursuant to regulations under Section 414(o) of the
Code.
               Section 2.7   Anniversary Date shall mean the 31st day of December of each year.
               Section 2.8   Annual Additions shall have the meaning set forth in Section 6.5(a).
        Section 2.9 Authorized Leave of Absence shall mean an approved absence from the
employ of an Employer under the Employer's personnel practices. An absence due to service in
the Armed Forces of the United States shall be considered an Authorized Leave of Absence
provided the Employee returns to employment with the Employer with re-employment rights
protected by law.
       Section 2.10 Beneficiary shall mean a person or persons designated by a Participant in
accordance with the provisions of Section 8.3 to receive any benefits which shall be payable
under this Plan upon or after the death of the Participant.
               Section 111   Board shall mean the Board of Directors of the Company.
       Section 2.12 Catch Up Contribution shall mean, effective January 1, 2002, Deferred
Compensation made to the Plan by a Catch Up Eligible Participant during any taxable 'year of
such Participant that is in excess of the following:
              (i)    A statutory limit on Deferred Compensation or "annual additions"
provided in Code Sections 401(a)(30), 402(h), 403(b), 408, 415(c) or 457(b)(2) (without regard
to Code Section 457(b)(3)), as applicable, or

                      (ii)   A Plan limit on Deferred Compensation which is not a limit provided in
(a) above).

        Section 2.13 Catch Up Eligible Participant shall mean, effective January 1, 2002, .a
Participant who is eligible to defer Compensation pursuant to Section 4.2 and will attain age 50
or higher before the end of his or her taxable year.




(02693933.4)                                          2
          Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 10 of 89
                                                                                                  EAM MTD-9



       Section 2.14 Company shall mean BBVA Compass Bancshares, Inc., an Alabama
corporation, and any successor, purchaser, or transferee of the operating assets and business of
BBVA Compass Bancshares, Inc.
       Section 2.15 Company Stock shall mean American Depository Shares ("ADSs")
representing BBVA ordinary stock which were received in exchange for Compass Bancshares,
Inc. common stock held in the Company Stock Fund immediately prior to the Share Exchange,
        Section 2.16 Compensation shall mean with respect to any Participant, - such
Participant's base salary or wages paid by the Employer during the period involved but
excluding overtime, bonuses, incentive pay and other extraordinary remuneration, and special
incentives or promotional programs including but not limited to referral fees, awards for
outstanding achievement, and annual incentive bonuses, "Base salary," in the case of sales
persons, shall be based on draw pay. Amounts contributed by the Employer under this Plan and
under any other employee benefit plan and any other fringe benefits shall not be considered as
Compensation except for contributions through a salary reduction agreement under Section
401(k) of the Internal Revenue Code pursuant to Section 4.2 of this Plan, under a cafeteria plan
under Section 125 of the Internal Revenue Code, and under a qualified transportation fringe
benefit plan under Section 132(f) of the Internal Revenue Code, If a Participant receives such
included compensation from more than one Employer in a calendar year, the amounts of all such
included compensation shall be added together to determine the Participant's Compensation for
the year. Compensation in excess of $230,000 (or such other amount provided in the Code) shall
be disregarded for all purposes other than for purposes of salary deferral elections pursuant to
Section 4.2. Such amount shall be adjusted for increases in the cost of living in accordance with
Code Section 401(a)(17)(B), except that the dollar increase in effect on January 1 of any calendar
year shall be effective for the Plan Year beginning with or within such calendar year. For any
"determination period" of less than twelve (12) months, the Compensation limit shall be an
amount equal to the Compensation limit for the calendar year in which the "determination
period" begins multiplied by the ratio obtained by dividing the number of full months in the short
"determination period" by twelve (12). A "determination period" is not less than twelve (12)
months solely because a Participant's Compensation does not include Compensation paid during
a determination period while the Participant was not a Participant in the Plan (or a component of
the Plan).
       The cost-of-living adjustment in effect for a calendar year applies to any period, not
exceeding 12 months, over which Compensation is determined (determination period) beginning
in such calendar year. If a determination period consists of fewer than 12 months, the annual
Compensation limit will be multiplied by a fraction, the numerator of which is the number of
months in the determination period, and the denominator of which is 12.
              Compensation shall be recognized as of an Employee's effective date of participation.
        Effective for Plan Years 2003 through 2011, a Participant's Compensation for purposes
of determining the Participant's deferral of Compensation pursuant to Section 4.2 shall include
all commissions paid to such Participant. Effective for Plan Years 2009 through 2011, a
Participant's Compensation for purposes of determining the Safe-Harbor Matching Contribution
pursuant to Section 4.3(a) shall include all commissions paid to such Participant.




M2693933.4)                                           3
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 11 of 89
                                                                                            EAM MTD-10



       Section 2.17 Date of Employment for Employees having no prior service with the
Employer, shall mean the first date for which the Employee is credited with an Hour of Service
and for all other Employees shall mean the first date for which the Employee is credited with an
Hour of Service and which follows the last Plan Year in which the Employee has a One-Year
Break in Service.
        Section 2.18 Deferred Compensation shall mean with respect to that portion of such
Participant's total compensation paid by the Employer for a Plan Year that such Participant has
elected to defer pursuant to Section 4.2.
        Section 2.19 Disability Retirement Date shall mean the first day of the calendar month
following a determination that the Participant is unable to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment that can be
expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than twelve (12) months. The Participant shall provide medical evidence to the
Human Resources Director to substantiate his claim for disability retirement. However, the
Human Resources Director reserves the right to require the Participant to be evaluated by a
licensed physician of the Employer's choice and to rely on that evaluation to determinate the
Participant's disability status. Also, if the Participant's condition constitutes total disability
under the federal Social Security Acts, the Human Resources Director may rely upon such
determination to conclude that the Participant is unable to engage in any substantial gainful
activity in satisfaction of the standard provided in this Section 2.19.
       Section 2.20 Discretionary Employer Non-Matching Contribution shall mean a
contribution made pursuant to Section 4.3(b)(i).
       Section 2.21 Elective Employer Contribution shall mean the contributions made
pursuant to Section 4.2 excluding any amounts distributed as excess annual additions pursuant to
Section 6.5.
        Section 2.22 Eligible Employee shall mean any Employee whom the Employer treats as
an employee for federal income tax purposes who has met the eligibility requirements of Article
III, except that there shall be excluded from eligibility (i) any Employee classified as a project
consultant, (ii) any individual classified as a Leased Employee, (iii) any individual classified as
an independent contractor, (iv) any individual employed by BBVA, S.A., BBVA (or any non-
U.S. subsidiary or affiliate thereof); (v) any employee of BBVA Securities, Inc. whose primary
place of employment is New York City; and (vi) any individual who has been transfer-r•ed from a
foreign office of an Affiliated Employer and who is an active participant in a pension plan
maintained for employees of such foreign office. For purposes of determining Eligible
Employees, the Employer's treatment of an individual for federal employment tax purposes shall
control, regardless of whether a court or administrative agency determines that such individual
should have been treated as an employee for federal employment tax purposes. In the event the
Employer is required to treat an individual as an employee for federal employment tax purposes
during any retroactive period, such individual shall not be deemed an Eligible Employee during
such, period.
        Section 123 Employee shall mean any person employed by an Employer. The term
"Employee" excludes any person who is employed as an independent contractor and any person
who is a "leased employee" within the meaning of Section 414(n)(2) and Section 414(o)(2) of
the Internal Revenue Code. Individuals who are not contemporaneously classified as employees


{02693933.4)                                    4
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 12 of 89
                                                                                              EAM MTD-11



of the Employer for purposes of the Employer's payroll system (including, without limitation,
individuals employed by temporary help firms, technical help firms, staffing firms, employee
leasing firms, professional employer organizations or other staffing firms whether or not deemed
to be "common law" employees or "leased employees" within the meaning of Section 414(n) of
the Code) are not considered to be eligible employees of the Employer and shall not be eligible
to participate in the Plan. In the event any such individuals are reclassified as employees for any
purpose, including without limitation, common law or statutory employees, by any action of any
third party, including, without limitation, any government agency, or as a result of a private
lawsuit, action, or administrative proceeding, such individuals shall, notwithstanding such
reclassification, remain ineligible for participation hereunder. In addition to and not in
derogation of the foregoing, the exclusive means for individuals who are not contemporaneously
classified as an employee of the Employer on the Employer's payroll system to become eligible
to participate in this Plan is through an amendment to this Plan, duly executed by the Employer,
which specifically renders such individuals eligible for participation hereunder.
        Section 2.24 Employee Contribution Account shall mean the account of a Participant
consisting of his share of the Elective Employer Contributions (salary reduction contributions),
together with any investment gains or losses allocated to it.
        Section 2.25 Employer shall mean BBVA Compass Bancshares, Inc., or any
corporation into which the Employer may be merged or consolidated or to which may be made a
transfer of substantially all of its assets, and any Adopting Employer which may adopt the Plan
pursuant to the terms hereof.
        Section 2.26 Employer Contribution Account shall mean the account of a Participant
consisting of his share of Non-Elective Employer Contributions, together with any investment
gains or losses allocated to it.
        Section 2.27          Employer Matching Contribution shall mean a contribution made pursuant
to Section 4.3(a).
       Section 2.28 Employer Non-Matching Contribution shall mean the contributions made
pursuant to Section 4.3(b).
               Section 2.29   Enrollment Date shall mean the first day of each pay period.
       Section 2.30 ERNA shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
        Section 2.31 Excess Aggregate Contributions shall mean, with respect to any Plan
Year, the excess of the aggregate amount of the Employer Matching Contributions made
pursuant to Section 4.3(a) (to the extent such Matching Contributions are not used to satisfy the
safe harbor methods permitted by Code Sections 401(k)(12) and 401(m)(11)) and any Qualified
Non-Elective Contributions or elective deferrals taken into account pursuant to Section 6.8(c) on
behalf of Highly Compensated Participants for such Plan Year, over the maximum amount of
such contributions permitted under the limitations of Section 6.9 (determined by hypothetically
reducing contributions made on behalf of Highly Compensated Participants in order of the actual
contribution ratios beginning with the highest of such ratios). Such determination shall be made
after first taking into account corrections of any Excess Deferred Compensation pursuant to
Section 4.2(f) and taking into account any adjustments of any Excess Contributions pursuant to
Section 6.8.


{02693933.4)                                           5
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 13 of 89
                                                                                             EAM MTD-12



        Section 2.32 Excess Contributions shall mean, with respect to a Plan Year, the excess
of Elective Employer Contributions used to satisfy the "Actual Deferral Percentage" tests made
on behalf of Highly Compensated Participants for the Plan Year over the maximum amount of
such contributions permitted under Section 6.7 (determined by hypothetically reducing
contributions made on behalf of Highly Compensated Participants in order of the actual deferral
ratios beginning with the highest of such ratios). Excess Contributions shall be treated as an
"Annual Addition" pursuant to Section 6.5.
        Section 2,33 Excess Deferred Compensation shall mean, with respect to any taxable
year of a Participant, the excess of the aggregate amount of such Participant's Deferred
Compensation and the elective deferrals pursuant to Section 4.2 actually made on behalf of such
Participant for such taxable year, over the dollar limitation provided for in Code Section 402(g),
which is incorporated herein by reference. Excess Deferred Compensation shall be treated as an
"Annual Addition" pursuant to Section 6.5 when contributed to the Plan unless distributed to the
affected Participant not later than the first April 15th following the close of the Participant's
taxable year. Additionally, for purposes of Section 6.7 and Section 11,1, Excess Deferred
Compensation shall continue to be treated as Employer contributions even if distributed pursuant
to Section 4.2. However, Excess Deferred Compensation of Non-Highly Compensated
Participants is not taken into account for purposes of Section 6,7 to the extent such Excess
Deferred Compensation occurs pursuant to Section 4.2(f).
       Section 2.34 Five Percent Owner shall mean any Employee who owns or is considered
to own under Section 318 of the Internal Revenue Code, more than 5% of the outstanding stock
of the Company or stock possessing more than 5% of the total combined voting power of all
stock of the Company.
        Section 2.35 Forfeiture shall mean the portions of a Participant's Accounts which are
forfeited pursuant to Section 7.8.
        Section 2.36 415 Compensation with respect to any Participant means such
Participant's wages, salaries, fees for professional services and other amounts received (without
regard to whether or not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer maintaining the Plan to the extent that the amounts are
includible in gross income (including, but not limited to, commissions paid salesmen,
compensation for services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense allowances under
a nonaccountable plan (as described in Regulation 1.62-2(c)) for a Plan Year.
       "415 Compensation" shall exclude (a)(1) contributions made by the Employer to a plan
of deferred compensation to the extent that, the contributions are not includible in the gross
income of the Participant for the taxable year in which contributed, (2) Employer contributions
made on behalf of an Employee to a simplified employee pension plan described in Internal
Revenue Code Section 408(k) to the extent such contributions are excludable from the
Employee's gross income, (3) any distributions from a plan of deferred compensation; (b)
amounts realized from the exercise of a non-qualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture; (c) amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and (d) other amounts which receive special tax
benefits, or contributions made by the Employer (whether or not under a salary reduction


(02693933.4j                                     6
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 14 of 89
                                                                                             EAM MTD-13



agreement) towards the purchase of any annuity contract described in Internal Revenue Code
Section 403(b) (whether or not the contributions are actually excludable from the gross income
of the Employee).
        For purposes of this Section, the determination of "415 Compensation" shall include any
elective deferral (as defined in Internal Revenue Code Section 402(g)(3)), and any amount which
is contributed or deferred by the Employer at the election of the Participant by reason of Internal
Revenue Code Sections 125, 132(f)(4) or 457.
       If, in connection with the adoption of this amendment and restatement, the definition of
"415 Compensation" has been modified, then, for Plan Years prior to the Plan Year which
includes the adoption date of this amendment and restatement, "415 Compensation" means
compensation determined pursuant to the Plan then in effect.
        Section 2.37 414(s) Compensation with respect to any Participant means such
Participant's "415 Compensation" paid during a Plan Year.            The amount of "414(s)
Compensation" for the entire twelve (12) month period ending on the last day of such Plan Year,
except that "414(s) Compensation" shall only be recognized for that portion of the Plan Year
during which an Employee was a Participant in the Plan.
       For purposes of this Section, the determination of "414(s) Compensation" shall be made
by including amounts which are contributed by the Employer pursuant to a salary reduction
agreement and which are not includible in the gross income of the Participant under Internal
Revenue Code Sections 125, 132(f)(4), 402(e)(3), 401(h)(1)(B), 403(b) or 457(b), and Employee
contributions described in Internal Revenue Code Section 414(h)(2) that are treated as Employer
contributions.
        "414(s) Compensation" in excess of $250,000 shall be disregarded. Such amount shall
be adjusted for increases in the cost of living in accordance with hlternal Revenue Code Section
401(a)(17), except that the dollar increase in effect on January 1 of any calendar year shall be
effective for the Plan Year beginning with or within such calendar year. For any short Plan Year
the "414(s) Compensation" limit shall be an amount equal to the "414(s) Compensation" limit
for the calendar year in which the Plan Year begins multiplied by the ratio obtained by dividing
the number of full months in the short Plan Year by twelve (12).
       If, in connection with the adoption of this amendment and restatement, the definition of
"414(s) Compensation" has been modified, then, for Plan Years prior to the Plan Year which
includes the adoption date of this amendment and restatement, "414(s) Compensation" means
compensation determined pursuant to the Plan then in effect.
       Section 2.38 Highly Compensated Employee means an Employee described in Internal
Revenue Code Section 414(q) and the Treasury Regulations thereunder, and generally means an
Employee who performed services for the Employer during the "determination year" and is in
one or more of the following groups:
               (i)    Employees who at any time during the "determination year" or "look-back
year" were "five percent owners" of the Employer.
              (ii)     Employees who received 415 Compensation during the "look-back year"
from the Employer in excess of $80,000 (as adjusted by the Secretary of Treasury under
Section 415(d) of the Internal Revenue Code).



(02693933.4)                                     7
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 15 of 89
                                                                                            EAM MTD-14



       The "determination year" shall be the Plan Year for which testing is being performed,
and the "look-back year" shall be the immediately preceding twelve-month period. However, for
purposes of (ii) above, the "look-back year" shall be the calendar year beginning within the
twelve-month period immediately preceding the "determination year."
        For purposes of this Section, the determination of "415 Compensation" shall be made by
including amounts which are contributed by the Employer pursuant to a salary reduction
agreement and which are not includible in the gross income of the Participant under Internal
Revenue Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee
contributions described in Internal Revenue Code Section 414(h)(2) that are treated as Employer
contributions. Additionally, the dollar threshold amount specified in (ii) above shall be adjusted
at such time and in the same manner as under Internal Revenue Code Section 415(d), except that
the base period shall be the calendar quarter ending September 30, 1996.
        In determining who is a Highly Compensated Employee, Employees who are non-
resident aliens and who received no earned income (within the meaning of Internal Revenue
Code Section 911(d)(2)) from the Employer constituting United States source income within the
meaning of Internal Revenue Code Section 861(a)(3) shall not be treated as Employees.
Additionally, all Affiliated Employers shall be taken into account as a single employer and
Leased Employees within the meaning of Internal Revenue Code Sections 414(n)(2) and
414(o)(2) shall be considered Employees unless such Leased Employees are covered by a plan
described in Internal Revenue Code Section 414(n)(5) and are not covered by any qualified plan
maintained by the Employer. The exclusion of Leased Employees for this purpose shall be
applied on a uniform and consistent basis for all of the Employer's retirement plans. Highly
Compensated Former Employees shall be treated as Highly Compensated Employees without
regard to whether they performed services during the "determination year."
        A former Employee shall be treated as a Highly Compensated Employee if (a) such
Employee was a Highly Compensated Employee when such Employee separated from service,
or (b) such Employee was a Highly Compensated Employee at any time after attaining age 55.
        Section 2.39 Hour of Service shall mean each hour for which an Employee is paid, or
entitled to payment, by an Employer for the performance of duties during the applicable
computation period. Hours of Service credited for the performance of duties shall be credited to
the Employee for the computation period or periods in which the duties were performed.
        Hours of Service shall include each hour for which back pay, irrespective of mitigation of
damages, has been either awarded or agreed to by the Employer. Hours of Service for back pay
shall be credited to the Employee for the computation period or periods to which the award or
agreement pertains rather than the computation period in which the award, agreement or payment
is made.
        Hours of Service, in addition, shall include each hour for which an Employee is paid, or
entitled to payment, by an Employer for reasons (such as vacations, holidays, sickness, disability,
layoff and other paid periods) other than the performance of duties during the applicable
computation period and shall be counted in the computation period in which either payment is
actually made or amounts payable to the Employee become due. For purposes of determining
Hours of Service for payments for reasons other than the performance of duties, the payments
received shall be divided by the lesser of (a) the Employee's most recent hourly rate of
compensation for the performance of duties, or (b) the Employee's average hourly rate of


(02693933.4)                                    8
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 16 of 89
                                                                                                 EAM MTD-15



compensation for the performance of duties for the most recent computation period in which the
Employee completed more than 500 Hours of Service. Hours of Service for Employees whose
compensation is not determined on the basis of certain amounts for each hour of work or other
paid period, may be determined using an alternative method under which an Employee shall be
credited with forty-five (45) Hours of Service for each week in which the Employee would be
credited with one Hour of Service under the basic method of crediting one hour for each hour of
work or other paid periods. Hours of Service shall be credited at the rate of forty (40) hours for
each week during which an Employee (regardless of his compensation method) is on Authorized
Leave of Absence. Anything herein to the contrary notwithstanding, however, Hours of Service
shall not be credited more than once for any period of time.
        Hours of Service will be credited for employment with other members of an affiliated
service group (under Section 414(m)), a controlled group of corporations (under Section 414(b)),
or a group of trades or businesses under common control (under Section 414(c)) of which the
adopting employer is a member, and any other entity required to be aggregated with the
Employer pursuant to Section 414(o) of the Code. Hours of Service will also be also be credited
for any individual considered an employee for purposes of this Plan under Section 414(n) or
Section 414(o).
       Section 2.40 Internal Revenue Code or Code shall mean the Internal Revenue Code of
1986, as amended or replaced from time to time.
       Section 2.41 Investment Fund shall mean any one of the funds described in Section 5.1
which constitutes part of the Trust Fund.
               Section 2.42   Investment Manager shall have the meaning set forth in Section 10.3.
        Section 2.43 Leased Employee shall mean any person (other than an Employee of the
recipient) who pursuant to an agreement between the recipient and any other person ("leasing
organization") has performed services for the recipient (or for the recipient and related persons
determined in accordance with Internal Revenue Code Section 414(n)(6)) on a substantially hill
time basis for a period of at least one year, and such services are performed under the primary
direction and control of the recipient Employer. Contributions or benefits provided a Leased
Employee by the leasing organization which are attributable to services performed for the
recipient Employer shall be treated as provided by the recipient Employer. A Leased Employee
shall not be considered an Employee of the recipient if:
                      (i)     such employee is covered by a money purchase pension plan providing:
                             (a)     a non-integrated employer contribution rate of at least 10% of
                      compensation, as defined in Internal Revenue Code Section 415(c)(3), but
                      including amounts contributed pursuant to a salary reduction agreement which are
                      excludable from the employee's gross income under Internal Revenue Code
                      Sections 125, 132(f)(4), 402(a)(8), 402(h) or 403(1,);
                              (b)    immediate participation; and
                              (c)    full and immediate vesting.
             (ii)   Leased Employees do not constitute more than 20% of the recipient's
nonhighly compensated work force.



(02693933.4)                                           9
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 17 of 89
                                                                                              EAM MTD-16



       Section 2.44 Limitation Year shall mean the period used to calculate the limitations
imposed on benefits and contributions by Section 415 of the Internal Revenue Code and shall be
the same period as the Plan Year.
      Section 2.45            Named Fiduciary shall have the meaning set forth in Section 402(a) of
ERISA.
      Section 2.46 Non-Elective Employer Contribution shall mean the contributions by the
Employer made pursuant to Section 4.3.
      Section 2.47 Non-Highly Compensated Employee shall mean an Employee of the
Employer who is not a Highly Compensated Employee.
        Section 2.48 Normal Retirement Age shall mean age sixty-five (65). A Participant
shall become fully vested in the Participant's Account upon attaining Normal Retirement Age.
        Section 2.49 Normal Retirement Date shall mean the first day of the month coinciding
with or next following the date a Participant attains sixty-five (65) years of age.
        Section 2.50 One-Year Break in Service shall mean a Plan Year in which an Employee
is credited with 500 or fewer Hours of Service. Solely for purposes of determining whether a
One-Year Break in Service for participation and vesting purposes has occurred in a computation
period, an Employee who is absent from work for maternity or paternity reasons shall receive
credit for the hours of service which would otherwise have been credited to such Employee but
for such absence, or in any case in which such hours cannot be determined, eight (8) hours of
service per day of such absence. For purposes of this paragraph, an absence from work for
maternity or paternity reasons means an absence (1) by reason of the pregnancy of the Employee,
(2) by reason of a birth of a child of the Employee, (3) by reason of the placement of a child with
the Employee in connection with the adoption of such child by such Employee, or (4) for
purposes of caring for such child for a period beginning immediately following such birth or
placement. The Hours of Service credited under this paragraph shall be credited (1) in the
computation period in which the absence begins if the crediting is necessary to prevent a One-
Year Break in Service in that period, or (2) in all other cases, in the following computation
period. The total Hours of Service required to be credited under this paragraph shall not exceed
501. The provisions of Department of Labor Regulations 2530.200b-2(b) and 2(c) are
incorporated herein by reference.
       Effective January 1, 2013, a "One-Year Break in Service" shall mean a Period of
Severance, as defined in Section 2.65, of at least twelve (12) consecutive months.
       Section 2.51 Participant shall mean an Employee who participates in the Plan, having
met the eligibility requirements set forth in Article
       Section 2.52 Plan shall mean the Compass Smartlnvestor 401(k) Plan as set forth herein
and as hereafter amended from time to time, which plan prior to the consummation of the Share
Exchange was known as the "Compass Bancshares, Inc. Employee Stock Ownership Plan" and
which plan prior to October 16, 2000, was known as the "Compass Bancshares, Inc. Profit
Sharing Plan" and which plan prior to September 8, 1999, was known as the "Compass
Bancshares, Inc. Employee Stock Ownership Plan."
               Section 2.53   Plan Administrator shall mean the Company as set forth in Section 2.14
hereof.


(02693933.41                                         10
               Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 18 of 89
                                                                                                 EAM MTD-17



     Section 2.54 Plan Year shall mean the twelve (12) consecutive month period ending
December 31 of each calendar year.
        Section 2.55 Qualified Non-Elective Contributions shall mean contributions (other than
Employer Matching and Non-Matching Contributions) made by the Employer and allocated to
Participants' accounts of Non-Highly Compensated Employees that the Participant may not elect
to receive in cash until distributed from the Plan; that are 100 percent vested and nonforfeitable
when made; and that are not distributable under the terms of the Plan to Participants or their
Beneficiaries earlier than the earlier of:
                    (i)     Separation from Service, death, or disability of Participant;
                    (ii)    attainment of age 59-1/2 by the Participant;
                    (iii)   termination of the Plan without establishment of a successor plan;
                    (iv)    the events specified in Section 4.2(d); or
                    (v)     for Plan Years beginning before January 1, 1989, upon hardship of the
Participant.
       Non-elective contributions and Employer Matching Contributions may be treated as
Elective Employer Contributions only in accordance with Code Section 401(k) and Treasury
Regulation, Section 1.401(k)-1(b)(5), which are incorporated herein by reference.
       Section 2.56 Retirement Committee shall mean the persons described in and appointed
pursuant to the provisions of Section 10.1.
       Section 2.57 Rollover Contribution shall mean a rollover amount or a rollover
contribution, as defined in Section 402(c) of the Internal Revenue Code and made pursuant to
Section 4.9.
        Section 2.58 Separation from Service shall mean termination of employment with an
Employer or Affiliated Employer for any reason; provided, however, that no Separation from
Service shall be deemed to occur upon an Employee's transfer from the employ of one Employer
or Affiliated Employer to another Employer or Affiliated Employer.
       Section 2.59 Smartlnvestor Employer Contribution shall mean a contribution made
pursuant to Section 4.3(b)(ii).
        Section 2.60 Top Paid Group means the top 20 percent of Employees who performed
services for the Employer during the applicable year, ranked according to the amount of 415
Compensation (determined for this purpose in accordance with Section 2.36) received from the
Employer during such year. All Affiliated Employers shall be taken into account as a single
employer, and Leased Employees within the meaning of Internal Revenue Code
Sections 414(n)(2) and 414(o)(2) shall be considered Employees unless such Leased Employees
are covered by a plan described in Internal Revenue Code Section 414(n)(5) and are not covered
in any qualified plan maintained by the Employer. Employees who are non-resident aliens and
who received no earned income (within the meaning of Internal Revenue Code
Section 911(d)(2)) from the Employer constituting United States source income within the
meaning of Internal Revenue Code Section 861(a)(3) shall not be treated as Employees.
Additionally, for the purpose of determining the number of active Employees in any year, the




102693933.4f                                          11
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 19 of 89
                                                                                            EAM MTD-18



following additional Employees shall also be excluded; however, such Employees shall still be
considered for the purpose of identifying the particular Employees in the Top Paid Group:
                       Employees with less than six (6) months of service;
                (ii)   Employees who normally work less than 17 1/2 hours per week;
                (ii)   Employees who normally work less than six (6) months during a year; and
                (iv)   Employees who have not yet attained age 21.
       In addition, if 90 percent or more of the Employees of the Employer are covered under
agreements the Secretary of Labor finds to be collective bargaining agreements between
Employee representatives and the Employer, and the Plan covers only Employees who are not
covered under such agreements, then Employees covered by such agreements shall be excluded
from both the total number of active Employees as well as from the identification of particular
Employees in the Top Paid Group.
       The foregoing exclusions set forth in this Section shall be applied on a uniform and
consistent basis for all purposes for which the Internal Revenue Code Section 414(g) definition is
applicable.
       Section 2.61 Trust or Trust Fund shall mean the fund and trust known as the Compass
SmartInvestor 401(k) Plan Trust, maintained and held by the Trustee in accordance with the
terms of the trust agreement which constitutes a part of this Plan.
       Section 2.62 Trustee shall mean the person or persons, corporate or individual,
appointed from time to time, by the Board of Directors of the Company to administer and hold
the Trust.
       Section 2.63 USERRA shall mean the Uniformed Services Employment and
Reemployment Rights Act of 1994. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military service will be
provided in accordance with Internal Revenue Code Section 414(u).
        Section 2.64 Year of Benefit Service shall mean a Plan Year for which a PartiCipant is
credited with 1,000 or more Hours of Service and is employed by an Employer on the last day of
the Plan Year.
        Section 2.65 Year of Participation Service shall mean (a) the twelve (12) month period
beginning on an Employee's Date of Employment if, in that twelve (12) month period, the
Employee is credited with 1,000 or more Hours of Service, or (b) the first Plan Year beginning
after his Date of Employment in which he is credited with 1,000 or more Hours of Service. For
the purpose of calculating an Employee's Years of Participation Service, all service with the
Employer and any corporation which is, with the Employer, a member of a controlled group of
corporations (as defined in Section 414(b) of the Internal Revenue Code) and any trade or
business (whether or not incorporated) which is, with the Employer, under common control (as
defined in Section 414(c) of the Internal Revenue Code); any organization (whether or not
incorporated) which is a member of an affiliated service group (as defined in Section 414(m) of
the Internal Revenue Code) which includes the Employer; and any other entity required to be
aggregated with the Employer pursuant to regulations under Section 414(o) of the Internal
Revenue Code shall be treated as service with the Employer.



(02693933.4)                                    12
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 20 of 89
                                                                                            EAM MTD-19



       In the case of a Participant who does not have any vested interest in his Account balance
derived from Employer contributions, Years of Participation Service before a period of
consecutive One-Year Breaks in Service will not be taken into account in computing eligibility
service if the number of consecutive One-Year Breaks in Service in such period equals or
exceeds the greater of five (5) or the aggregate number of Years of Participation Service. Such
aggregate number of Years of Participation Service will not include any Years of Participation
Service disregarded under the preceding sentence by reason of prior One-Year Breaks in Service.
        For purposes of calculating an Employee's Years of Participation Service, all continuous
service from the Employee's most recent hire date with a predecessor employer as of the date
such predecessor employer was merged with or acquired by the Employer shall be treated as
service with the Employer if such Employee was employed by the predecessor employer on the
merger or acquisition date.
        Effective January 1, 2013, for every twelve (12) months of service (whether continuous
or cumulative), an Employee shall be credited with a Year of Participation Service as of the
beginning of the payroll period coinciding with or next following his completion of such twelfth
(12))') month of service regardless of the number of Hours of Service completed during such
period. Such twelve (12) month period shall be defined as a "Period of Service." Such Period of
Service shall end on the date a One-Year Break in Service begins. The first day of employment
or reemployment is the first day the Employee performs an Hour of Service. An Employee who
incurs a Period of Severance of twelve (12) months or less will also receive service-spanning
credit for all such Periods of Severance. A Participant's whole year Periods of Service is equal to
the sum of all full and partial periods of service, whether or not such service is continuous or
contiguous, and whether or not such service is actual service or imputed service (under the
service-spanning rule above), expressed in the number of whole years represented by such sum.
Each Employee will be credited with a month of service for each month in which the Employee
performs an Hour of Service.
       As a result of the change of the method of crediting service from the hour of service
method to the elapsed time method as set forth in amendment and restatement of the Plan dated
January 1, 2013, an Employee will receive credit for a Period of Service consisting of:
        (a)   A number of years equal to the number of Years of Participation Service credited
to the Employee before the computation period during which the amendment occurred; and
        (b)     The greater of (1) the Periods of Service that would be credited to the Employee
under the elapsed time method for service during the entire computation period in which the
amendment occurred or (2) the service taken into account under the hour of service method as of
the date of the amendment.
       In addition, the Employee will receive credit for service subsequent to the amendment
commencing on the day after the last day of the computation period in which the amendment
occurred.
        For purposes of this Section 2.65, "Period of Severance" shall mean a continuous period
of time during which an Employee is not employed by the Employer. Such period begins on the
date the Employee retires, quits or is discharged, or if earlier, the twelve (12) month anniversary
of the date on which the Employee was otherwise first absent from service.




(02693933.4)                                    13
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 21 of 89
                                                                                            EAM MTD-20



      Section 2.66 Year of Service For purposes of determining the amount of SmartInvestor
Employer Contributions in Section 4.3(b)(ii), a Year of Service shall be determined as follows:
               (i)    A Participant who was a participant in the Retirement Plan on
December 31, 2002, or was scheduled to be a participant on January 1, 2003, will be credited
with the number of Years of Service credited to him under the Retirement Plan on
December 31, 2002 for benefit purposes. Thereafter, for every twelve (12) months of service
(whether continuous or cumulative), such a Participant shall be credited with a year of service as
of the beginning of the payroll period coinciding with or next following his completion of such
twelfth (12th) month of service regardless of the number of Hours of Service completed during
such period.
               (ii)   In the case of Employees who were not participants in the Retirement Plan
on December 31, 2002, or were scheduled to be participants on January 1, 2003, (including
Former Participants who are rehired), they shall be credited with a year of service as of the
beginning of the payroll period coinciding with or next following the completion of each twelfth
(12th) month of service regardless of the number of Hours of Service completed during such
period.
               (iii)  For purposes of calculating an Employee's Years of Service, all
continuous service from the Employee's most recent hire date with a predecessor employer as of
the date such predecessor employer was merged with or acquired by the Employer shall be
treated as service with the Employer if such Employee was employed by the predecessor
employer on the merger or acquisition date.
              (iv)   In the case of a former Participant who is later rehired, he shall be credited
for any Years of Service earned prior to the date of such former Participant's termination of
employment.
               (v)     For purposes of calculating an Employee's Years of Service, all
continuous service from the Employee's most recent hire date with one of the entities listed in
Section 3.1(a)(iv) shall be treated as service with the Employer.
              (vi)   For purposes of calculating an Employee's Years of Service, all
continuous service from the Employee's most recent hire date with BBVA Bancomer USA
("BBVA Bancomer") shall be treated as service with the Employer if such Employee was
employed by BBVA Bancomer on the date of BBVA Bancomer was merger into Compass Bank.
               (vii) For purposes of calculating an Employee's Years of Service, all
continuous service from the Employee's most recent hire date with a failed bank whose assets
are purchased by Compass Bank in 2009 pursuant to a purchase and assumption agreement in
which the Federal Deposit Insurance Corporation is a party thereto shall be treated as service
with the Employer if such Employee was employed by such failed bank on the date such failed
bank's assets are purchased by Compass Bank.
              (viii) For purposes of calculating an Employee's Years of Service, all
continuous service from the Employee's most recent hire date with a U.S. affiliate or office of
BBVA ("BBVA USA Company") shall be treated as service with the Employer; provided,
however, that any service by the Employee with a BBVA USA Company during which the
Employee is employed as an expatriate shall not be treated as service with the Employer for
purposes of calculating an Employee's Years of Service. . Service with a non-BBVA USA


(02693933.4)                                    14
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 22 of 89
                                                                                              EAM MTD-21



Company will not be treated as service with the Employer for purposes of calculating an
Employee's Years of Service.
       Section 2.67      Year of Vesting Service shall have the meaning set forth in Section 7.6
and Section 7.7.
                                             ARTICLE III
                                           PARTICIPATION

           Section 3.1   Eligibility to Participate.
                       (a)     Each Eligible Employee shall be eligible to defer his Compensation
       as provided in Article IV upon his commencement of employment and shall be eligible to
       receive Employer Matching Contributions described in Section 4.3(a) and Discretionary
       Employer Non-Matching Contributions described in Section 4,3(b)(i) effective as of the first
       day of the month coinciding with or immediately following when such Employee has
       completed one Year of Participation Service, provided such Employee is still employed by
       an Employer on such date; further provided that there shall be excluded from eligibility to
       participate in the salary reduction feature described in Section 4.2, and to receive Employer
       Matching Contributions described in Section 4.3(a) and Discretionary Employer Non-
       Matching Contributions described in Section 4.3(b)(i), any Employee employed by BBVA
       Bancomer, S.A., BBVA Bancomer Securities International, Inc., Bancomer Transfer
       Services, Inc., Bancomer Financial Services, Inc., BBVA Bancomer Foreign Exchange,
       Inc., BBVA Bancomer Financial Holdings, Inc., and BBVA USA, Inc.
                       (b)    Each Eligible Employee shall be eligible to receive Smartlnvestor
       Employer Contributions described in Section 4.3(b)(h) effective as of the first day of the
       month coinciding with or immediately following when such Employee has completed one
       Year of Participation Service, provide such Employee is still employed by an Employer on
       such date; further provided there shall be excluded from eligibility to receive the
       Smartlnvestor Employer Contributions described in ,Section 4.3(b)(ii) any Employee (i) who
       elected to continue his participation in the Compass Retirement Plan (the "Retirement
       Plan") after December 31, 2002, pursuant to an election granted to Participants in the
       Retirement Plan, (ii) who is employed by an insurance affiliate, or insurance division of an
       affiliate, of the Company on or after December 31, 2001, plus all Employees who are
       employed by any affiliate the predominant business of which is investment advisory or
       investment management activities; provided however, the foregoing exclusion from
       eligibility shall not affect an Employee's eligibility to receive Smartlnvestor Employer
       Contributions by virtue of his employment in any other capacity in a dual or multiple
       employment arrangement. For purposes of Section 3.1(b), the term "Eligible Employee"
       shall include any individual described in Section 2.22 and shall also include any employee
       of an Adopting Company that had adopted the Smartlnvestor Retirement Plan in writing
       prior to December 31, 2012; provided such employee would not be otherwise excluded
       pursuant to subparagraphs (i) and (ii) in this Section 3.1(b),
        Section 3.2     Participation upon Re-Employment. A former Participant who incurs one
or more One-Year Breaks in Service and who had a vested interest in his Accounts shall be
eligible to participate in the Plan immediately upon returning to the employ of an Employer, A
former Participant who did not have a vested interest in any portion of his Account balance



(02693933.4)                                           15
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 23 of 89
                                                                                                EAM MTD-22



derived from Employer contributions at the time of termination of service will be considered a
new Employee, for eligibility purposes, if the number of consecutive One-Year Breaks in
Service equals or exceeds the greater of five or the aggregate number of Years of Participation
Service before such One-Year Break in Service. If such former Participant's Years of
Participation Service before termination of service may not be disregarded pursuant to the
preceding sentence, such former Participant shall participate immediately upon re-employment.
        Section 3.3    Cessation of Participation. A Participant ceases to be a Participant when
all assets in his Accounts have been distributed or forfeited.
        Section 3.4     Eligible Class of Employees. In an event that a Participant becomes
ineligible to participate because he is no longer a member of the class of persons eligible to
participate, but he has not incurred a One-Year Break in Service, such individual shall participate
immediately upon his return to an eligible class of persons. If such Participant incurs a One-
Year Break in Service while he is not a member of an eligible class of persons, his eligibility to
participate shall be determined pursuant to Section 3.1. In the event that an individual who is not
a member of an eligible class of persons becomes a member of an eligible class, then such
individual shall participate immediately if such individual has satisfied the service requirements
and would have previously become a Participant had he been in an eligible class.
                                           ARTICLE IV
                                     EMPLOYER CONTRIBUTIONS
       Section 4.1           Contribution Formula.    The Employer shall contribute to the Plan as
follows:
               (i)    The amount of the total salary reduction elections of all eligible
Participants made pursuant to Section 4,2, which amount shall be deemed the Elective Employer
Contribution, plus
                      (ii)   The Safe-Harbor Matching Contribution described in Section 4.3(a), plus
               (iii)   A discretionary amount determined each year by the Employer pursuant to
Section 4.3(b)(i), which amount shall be a Discretionary Employer Non-Matching Contribution,
plus
                      (iv)   The Smartlnvestor Employer Contribution described in Section 4,3(b)(ii),
               Section 4.2   Participant's Salary Reduction Election.
                     (a)     For purposes of this Section 4.2, for Eligible Employees who are
eligible to participate pursuant to Section 3.1(a), each such Eligible Employee may elect to defer
his Compensation in any whole percentage amount which percentage is not less than 1% nor
more than 75% of his Compensation by filing an election for payroll deduction for such amount
for this purpose. A Participant's initial election for payroll deduction (and any subsequent
modification thereto) shall become effective as soon as it administratively feasible to process and
implement such election for payroll deduction or subsequent modification thereto, provided that
no such election can be applied to Compensation which is currently available on or before the
date the Participant executed such election.
               The amount by which Compensation is reduced shall be that Participant's
Deferred Compensation and shall be treated as an Elective Employer Contribution and allocated
to the Participant's Employee Contribution Account. Any salary deferral election made by a


(02693933.4)                                          16
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 24 of 89
                                                                                               EAM MTD-23



Participant under this Section shall be irrevocable for the Plan Year, or portion thereof, for which
it is to be effective, except that (1) any salary deferral election may be amended prior to the first
day of a payroll period upon thirty (30) days' notice (or such lesser period as shall be
administratively feasible to be effective as of the first day of a payroll period) to change the
whole deferral percentage amount applicable to Compensation payable for the remaining portion
of the Plan Year and (2) a Participant may elect at any time to completely discontinue the
elective deferrals of Compensation payable during the remainder of the Plan Year upon thirty
(30) days' notice (or such lesser period as shall be administratively feasible to be effective as of
the first day of a payroll period). A Participant's election is subject to the maximum limitations
of Section 4.2(e) and such election may not cause the Plan to violate the provisions of Section
6,5 and Section 6.7.
               Effective January 1, 2002, each Catch-Up Eligible Participant shall be eligible to
make Catch-Up Contributions during the Plan Year in accordance with, and subject to the
limitations of, Code Section 414(v), Such Catch-Up Contributions shall not be taken into
account for purposes of Code Sections 402(g) and 415(c). Catch-Up Contributions shall be a
percentage of Compensation for each payroll period not to exceed the applicable dollar limit
under Code Section 414(v), pursuant to procedures established by the Plan Administrator. The
Plan shall not be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Section 401(k)(3), 401(k)(12), 416 or 410(b), as applicable, by reason of
the making of such Catch-Up Contributions.
                       (b)      A Participant who has not elected to defer his Compensation may
       later elect to defer his Compensation. Such election may be made prior to the first day of a
       payroll period upon thirty (30) days' notice (or such lesser period as shall be
       administratively feasible to be effective as of the first day of the payroll period).
                      (c)     The balance in each Participant's Employee Contribution Account
       shall be nonforfeitable at all times and shall not be subject to forfeiture for any reason.
                       (d)    Amounts held in the Employee Contribution Account may not be
       distributable (including any offset of loans) earlier than:
                         (1)    a Participant's severance of employment;
                         (2)    a Participant's Disability Retirement Date;
                         (3)    a Participant's death;
                         (4)    the proven hardship of a Participant as described in Section 8.14;
                         (5)    a Participant's attainment of age 59 V2. in accordance with Section
                 8.15;
                         (6)     the termination of the Plan without the existence at the time of Plan
                 termination of an alternative defined contribution plan or the establishment of an
                 alternative defined contribution plan by the Employer or an Affiliated Employer
                 within the period ending twelve months after distribution of all assets from the
                 Plan maintained by the Employer. For this purpose, a defined contribution plan is
                 not treated as an alternative defined contribution plan if the plan is an employee
                 stock ownership plan (as defined in Code Section 4975(e)(7) or 409), a simplified
                 employee penSion plan (as defined in Code Section 408(k)), a SIMPLE IRA plan


(02693933.4}                                      17
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 25 of 89
                                                                                                 EAM MTD-24



                 (as defined in Code Section 408(p)), a plan or contract that satisfies the
                 requirements of Code Section 403(b), or a plan that is described in Code Sections
                 457(b) or 457(f). Furthermore, if at all times during the 24-month period
                 beginning 12 months before the date of the Plan's termination, fewer than 2% of
                 the Participants in the Plan as of the date of Plan termination are eligible under the
                 other defined contribution plan, then the other defined contribution plan is not an
                 alternative defined contribution plan,
                         (7)   the date of disposition by the Employer to an entity that is not an
                 Affiliated Employer of substantially all of the assets (within the meaning of Code
                 Section 409(d)(2)) used in a trade or business of such corporation if such
                 corporation continues to maintain this Plan after the disposition with respect to a
                 Participant who continues employment with the corporation acquiring such assets;
                 or
                         (8)     the date of disposition by the Employer or an Affiliated Employer
                 who maintains the Plan of its interest in a subsidiary (within the meaning of Code
                 Section 409(d)(3)) to an entity which is not an Affiliated Employer but only with
                 respect to a Participant who continues employment with such subsidiary,
                      (e)     For each Plan Year, a Participant's Deferred Compensation made
       under this Plan and all other plans, contracts or arrangements of the Employer maintaining
       this Plan during any calendar year shall not exceed the limitation imposed by Code Section
       402(g), as in effect at the beginning of such calendar year, except to the extent permitted
       under Code Section 414(v), if applicable. If such dollar limitation is exceeded, a Participant
       may have the excess amount distributed as provided in (f) below.
                              If a Participant's Deferred Compensation under this Plan together
       with any elective deferrals (as defined in Regulations 1.402(g)-1(b) and 1,414(v)-1(g)(2))
       under another qualified cash or deferred arrangement (as described in Code Section 401(k)),
       a simplified employee pension (as described in Code Section 408(k)(6)), a simple individual
       retirement account plan (as described in Code Section 408(p)), a salary reduction
       arrangement (within the meaning of Code Section 3121(a)(5)(D)), a deferred compensation
       plan under Code Section 457(b), or a trust described in Code Section 501(c)(18)
       cumulatively exceed the limitation imposed by Code Section 402(g) (as adjusted annually in
       accordance with the method provided in Code Section 415(d) pursuant to Regulations) for
       such Participant's taxable year, the Participant may, not later than March 1st following the
       close of the Participant's taxable year, notify the Plan Administrator in writing of such
       excess and request that the Participant's Deferred Compensation under this Plan be reduced
       by an amount specified by the Participant. In such event, the Plan Administrator may direct
       the Trustee to distribute such excess amount (and any income allocable to such excess
       amount) to the Participant not later than the first April 15 following the close of the
       Participant's taxable year. Any distribution of less than the entire amount of Excess
       Deferred Compensation and income shall be treated as a pro rata distribution of Excess
       Deferred Compensation and income, The amount distributed shall not exceed the
       Participant's Deferred Compensation under the Plan for the taxable year (and any income
       allocable to such excess amount). Any distribution on or before the last day of the
       Participant's taxable year must satisfy each of the following conditions:



(02693933.4)                                       18
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 26 of 89
                                                                                              EAM MTD-25



                       (1)     the distribution must be made after the date on which the Plan
                received the Excess Deferred Compensation;
                     (2)     the Participant shall designate the distribution as Excess Deferred
                Compensation; and
                       (3)  the Plan must designate the distribution as a distribution of Excess
                Deferred Compensation.
                Any distribution made pursuant to this paragraph (1) shall be made first from
unmatched Deferred Compensation and, thereafter, from Deferred Compensation which is
matched. Matching contributions which relate to such Deferred Compensation shall be treated as
a Forfeiture. Distributions of Excess Deferred Compensation must be adjusted for income (gain
or loss), including, to the extent required by Regulations, an adjustment for income for the period
between the end of the Plan Year and the date of the distribution (the "gap period"); provided,
however, that allocable income for the gap period will not be calculated and distributed
beginning January 1, 2008. The Plan Administrator has the discretion to determine and allocate
income using any of the methods set forth below:
                        (1)     Reasonable method of allocating income. The Plan Administrator
                may use any reasonable method for computing the income allocable to Excess
                Deferred Compensation, provided that the method does not violate Code
                Section 401(a)(4), is used consistently for all Participants and for all corrective
                distributions under the Plan for the Plan Year, and is used by the Plan for
                allocating income to Participant's accounts. A Plan will not fail to use a
                reasonable method for computing the income allocable to Excess Deferred
                Compensation merely because the income allocable to Excess Deferred
                Compensation is determined on a date that is no more than seven (7) days before
                the distribution.
                         (2)     Alternative method of allocating income, The Plan Administrator
                 may allocate income to Excess Deferred Compensation for the Plan Year by
                 multiplying the income for the Plan Year allocable to the Elective Employer
                 Contributions, by a fraction, the numerator of which is the Excess Deferred
                 Compensation for the Employee for the Plan Year, and the denominator of which
                 is the sum of the account balance attributable to Elective Employer Contributions.
                         (3)     Safe harbor method of allocating gap period income. The Plan
                 Administrator may use the safe harbor method in this paragraph to determine
                 income on Excess Deferred Compensation for the gap period. Under this safe
                 harbor method, income on Excess Deferred Compensation for the gap period is
                 equal to ten percent (10%) of the income allocable to Excess Deferred
                 Compensation for the Plan Year that would be determined under paragraph (2)
                 above, multiplied by the number of calendar months that have elapsed since the
                 end of the Plan Year. For purposes of calculating the number of calendar months
                 that have elapsed under the safe harbor method, a corrective distribution that is
                 made on or before the fifteenth (15th) day of a month is treated as made on the
                 last day of the preceding month and a distribution made after the fifteenth day of a
                 month is treated as made on the last day of the month.



(02693933.4)                                      19
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 27 of 89
                                                                                                 EAM MTD-26



                              (4)    Alternative method for allocating Plan Year and gap period
                      income. The Plan Administrator may determine the income for the aggregate of
                      the Plan Year and the gap period, by applying the alternative method provided by
                      paragraph (2) above to this aggregate period. This is accomplished by (a)
                      substituting the income for the Plan Year and the gap period, for the income for
                      the Plan Year, and (b) substituting Elective Employer Contributions for the Plan
                      Year and the gap period, for Elective Employer Contributions for the Plan Year in
                      determining the fraction that is multiplied by that income.
                      (g)     At the Normal Retirement Date, or such other date when the
       Participant shall be entitled to receive benefits, the fair market value of the Participant's
       Employee Contribution Account shall be used to provide additional benefits to the
       Participant pursuant to Article VIII.
                      (h)     At least thirty (30) days, but not more than ninety (90) days, before
       the beginning of the Plan Year, will provide each eligible Employee a comprehensive
       notice, which notice is hereby incorporated by reference and made a part of the Plan, of the
       Employee's rights and obligations under the Plan, written (or in such other form as
       permitted by the Internal Revenue Service) in a manner calculated to be understood by the
       average Employee. If an Employee becomes eligible after the ninetieth (90th) day before
       the beginning of the Plan Year and does not receive the notice for that reason, the notice
       must be provided no more than ninety (90) days before the Employee becomes eligible but
       not later than the date the Employee becomes eligible. In addition to any other election
       periods provided under this Section 4.2, each eligible Employee may make or modify a
       salary reduction election during the thirty (30) day period immediately following receipt of
       the notice described above.
                      (i)    In any case, where any of the foregoing provisions of this Section 4.2
       are not in conformity with regulations of the Department of the Treasury that are from time
       to time promulgated, the nonconforming provisions may be amended retroactively to assure
       conformity.
               Section 4.3   Non-Elective Employer Contributions.
                     (a)    Employer Matching Contribution. For purposes of this Section
4.3(a), on behalf of Eligible Employees who are eligible to participate pursuant to Section 3.1(a),
the Employer shall contribute to the Plan a matching contribution equal to the sum of 100% of
the amount of the Participant's Deferred Compensation (including Catch-Up Contributions made
pursuant to Section 414(v) of the Code) that is not in excess of 3% of the Participant's
Compensation, plus 50% of the amount of the Participant's Deferred Compensation (including
Catch-Up Contributions made pursuant to Section 414(v) of the Code) that exceeds 3% of the
Participant's Compensation but not in excess of 5% of the Participant's Compensation.
Contributions made to the Plan pursuant to this this Section 4.3(a) are intended to comply with
the ADP and ACP safe-harbor methods permitted by Code Sections 401(k)(12) and 401(m)(11)
and shall be referred to herein as "Safe-Harbor Matching Contributions." Notwithstanding any
provision in this Plan to the contrary, all Safe-Harbor Matching Contributions shall be fully
vested and non-forfeitable at all times, subject to the same withdrawal restrictions that are
applicable to a Participant's Employee Contribution Account as set forth in Section 4.2(d) of the
Plan, determined and contributed to the Plan as soon as administratively practicable following



(02693933.4)                                          20
          Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 28 of 89
                                                                                           EAM MTD-27



the end of each payroll period, and shall not be subject to the Participant being employed on the
last day of the Plan Year or a requirement that the Participant complete a certain number of
Hours of Service during the Plan Year.

                    (b)         Employer Non-Matching Contributions.
                       (i)     Discretionary Employer Non-Matching Contribution. On behalf of
               Eligible Employees who are eligible to participate pursuant to Section 3.1(a), the
               Employer may make an additional contribution in such amount as determined in
               the sole discretion of the Board of Directors of the Employer or of the Company.
               The amount of an Employer's Discretionary Non-Matching Contribution shall be
               established by resolution of the Board of Directors and the substance of the
               resolution will be communicated to the Participants.
                      (ii)     SmartInvestor Employer Contribution. For purposes of this
               Section 4.3(b)(ii), all Eligible Employees who are eligible to participate in the
               Plan pursuant to Section 3.1(b) are entitled to receive a Smarthnvestor Employer
               Contribution. On behalf of each such Eligible Employee, the Employer shall
               contribute to the Plan as follows:
                   Years of Service                          Employer Contribution


                          1-3                                2% of Compensation
                          4-7                                3% of Compensation
                          8 or more                          4% of Compensation


                        The SmartInvestor Employer Contributions shall be made on behalf of
                such Eligible Employees for each payroll period regardless of Hours of Service
                credited during the Plan Year. Years of Service for purposes of this Section
                4.3(b)(ii) shall be determined under Section 2.66 hereof,
                    (c)    Form of Employer Matching and Non-Matching Contributions. Prior
to August 1, 2007, all Employer Contributions, including Employer Matching Contributions,
Employer Non-Matching Contributions, and Qualified Non-Elective Contributions were invested
in the Employer Company Stock Fund without regard to the investment direction of any
Participant in respect of contributions made on his behalf. Effective as of August 1, 2007, all
Employer Matching Contributions, including Employer Matching Contributions, Employer Non-
Matching Contributions and Qualified Non-Elective Contributions, are to be made in cash and
shall be invested based upon the investment directions of the Participants in the same manner
and subject to the same procedures as are applicable to the investment of Elective Employer
Contributions under Article V hereof.
       Section 4.4     Amendment or Termination With Respect to Contribution,               Each
Employer intends to make annual contributions to the Trust during the continuation of the Plan
subject to the limitations set out herein; provided, however, that the Employer undertakes no
binding obligation to make payments of any nature to the Trust, and that this instrument shall not
be construed as any contractual liability on the part of an Employer so to do, Each Employer


(02693933.q                                       21
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 29 of 89
                                                                                                         EAM MTD-28



expressly reserves the right to discontinue contributions to the Trust at any time prior to the close
of any Plan Year.
       Section 4.5    Limitation on Amount to be Contributed. Each Employer shall be limited
to the making of  a contribution for a Plan Year which shall not be in excess of the maximum
amount which the Employer is permitted to deduct as an expense for that Plan Year for federal
income tax purposes.
        Section 4.6    Time of Payment of Contribution, Each Employer shall make payment of
its contribution for any Plan Year on the date or dates designated by the Company; provided,
however, that the total amount of all contributions for any Plan Year shall be made in full on or
before the time prescribed by law for filing of the federal income tax return of the Employer,
including extensions. All contributions under this Plan shall be paid to the Trustee and deposited
in the Trust.
        Section 4.7    Time of Payment of Elective Employer Contribution. The Employer shall
pay to the Trustee its Elective Employer Contribution to the Plan for each Plan Year as soon as
administratively practicable after the payroll period for which such contributions were withheld.
The provisions of Department of Labor regulations 2510.3-102 are hereby incorporated by
reference.
        Section 4,8   Permanent Discontinuance of Contribution. In the event an Employer
should permanently   discontinue  making contributions to the Plan for any reason, all sums
allocated to its Participants will vest irrevocably in them and will be distributed as the
Retirement Committee shall decide. In no event will all or any portion of the contribution made
by an Employer under this Plan reinvest in the Employer in the event that contributions should
be permanently discontinued.
               Section 4.9         Rollover Amount from Other Plans.
                              An Employee eligible to participate in the Plan, regardless of whether
                             (a)
       he has satisfied the participation requirements of Article III or regardless of whether he has
       elected to make salary reduction contributions hereunder, may if permitted by the
       Retirement Committee rollover to the Trust Fund amounts from an eligible retirement plan
       provided that the trust fund from which the funds are transferred permits the rollover to be
       made and the rollover will not jeopardize the tax exempt status of the Plan and Trust or
       create adverse tax consequences for the Employer.
                             (b)       For purposes of this Section, the following definitions shall apply:
                              (1)    A "rollover" means: (i) amounts transferred to this Plan directly
                      from another "eligible retirement plan;" (ii) distributions received by an
                      Employee from other "eligible retirement plans" which are eligible for tax free
                      rollover to an "eligible retirement plan" and which are transferred by the
                      Employee to this Plan within sixty (60) days following receipt thereof; (iii)
                      amounts transferred to this Plan from a conduit individual retirement account
                      provided that the conduit individual retirement account has no assets other than
                      assets which (A) were previously distributed to the Employee by another "eligible
                      retirement plan," (B) were eligible for tax free rollover to an "eligible retirement
                      plan" and (C) were deposited in such conduit individual retirement account within
                      sixty (60) days of receipt thereof; (iv) amounts distributed to the Employee from a


(02693933.4)                                                22
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 30 of 89
                                                                                               EAM MTD-29



                 conduit individual retirement account meeting the requirements of clause (iii)
                 above, and transferred by the Employee to this Plan within sixty (60) days of
                 receipt thereof from such conduit individual retirement account; and (v) any other
                 amounts which are eligible to be rolled over to this Plan pursuant to the Code.
                         (2)    An "eligible retirement plan" means an individual retirement
                 account described in Code Section 408(a), an individual retirement annuity
                 described in Code Section 408(b) (other than an endowment contract), a qualified
                 trust (an employees' trust described in Code Section 401(a) which is exempt from
                 tax under Code Section 501(a)), an annuity plan described in Code Section
                 403(a), an eligible deferred compensation plan described in Code Section 457(b)
                 which is maintained by an eligible employer described in Code Section
                 457(e)(1)(A), and an annuity contract described in Code Section 403(b).
                      (c)     Trustee to trustee transfers will be permitted only in the discretion of
       the Retirement Committee. The Retirement Committee shall develop such procedures, and
       may require information from an Employee desiring to make such a rollover, as it deems
       necessary or desirable to determine that the proposed rollover will meet the requirements of
       this Section. Upon approval by the Retirement Committee, the amount rolled over shall be
       deposited in the Trust Fund and shall be credited to a Rollover Contribution Account. Such
       account shall be one hundred percent (100%) vested in the Employee, shall share in
       allocations of income and loss and appreciation and depreciation. Upon termination of
       employment, the total amount of the Employee's Rollover Contribution Account shall be
       distributed in accordance with Article VIII below.             Furthermore, amounts in the
       Participant's Rollover Contribution Account, with respect to distributions made on and after
       January 1, 2002 to Participants who separate from service on and after January 1, 2002 shall
       not be considered as part of a Participant's benefit in determining whether the $5,000
       threshold has been exceeded for purposes of the timing or form of payments under the Plan.
       Notwithstanding the foregoing, amounts in a Participant's Rollover Contribution Account,
       with respect to distributions made on or after March 28, 2005 shall be considered in
       determining whether a mandatory involuntary cash-out distribution of benefits may be made
       without Participant consent.
                      (d)    Upon such a rollover by an Employee who is otherwise eligible to
       participate in the Plan but who has not yet completed the participation requirements of
       Section 3.1, or who has elected not to make salary reduction contributions hereunder, his
       Rollover Contribution Account shall represent his sole interest in the Plan until he becomes
       a Participant.
                      (e)     The Retirement Committee shall develop such procedures, and may
       require information from an Employee desiring to make such a transfer, as it deems
       necessary or desirable to determine that the proposed transfer will meet the requirements of
       this Section. Upon approval by the Retirement Committee, the amount transferred shall be
       deposited in the Trust Fund and shall be credited to the Employee's Employee Contribution
       Account. Such funds shall be one hundred percent (100%) vested in the Employee. The
       Employee shall thereafter be entitled to direct the funds in the manner and subject to the
       conditions and restrictions as apply to all Participants with respect to their Employee
       Contribution Accounts in Article V. The rollover amount shall share in allocations of
       income and loss and appreciation and depreciation in accordance with Section 6.3, but shall


(02693933.4)                                       23
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 31 of 89
                                                                                                 EAM MTD-30



       not share in Employer Matching or Discretionary Employer Contribution allocations. Upon
       termination of employment, the rollover amount held in the Employee Contribution Account
       shall be distributed in accordance with Article VIII below.
                      (f)     Upon such a transfer by an Employee who is otherwise eligible to
       participate in the Plan but who has not yet completed the participation requirements of
       Section 3.1, or who has elected not to make salary reduction contributions hereunder, his
       rollover contribution to his Employee Contribution Account shall represent his sole interest
       in the Plan until he becomes a Participant. Regardless of any language to the contrary, the
       Plan will not accept trustee to trustee transfers from a money purchase pension plan or
       defined benefit pension plan.
                       (g)     For taxable years beginning after December 31, 2006, a participant
       may elect to transfer employee (after-tax) or Roth elective deferral contributions by means
       of a direct rollover to a qualified plan or to a 403(b) plan that agrees to account separately
       for amounts so transferred, including accounting separately for the portion of such
       distribution which is includible in gross income and the portion of such distribution which is
       not includible in gross income.
        Section 4.10 Qualified Military Service. Notwithstanding any provision of this Plan to
the contrary, contributions, benefits and service credit with respect to qualified military service
will be provided in accordance with § 414(u) of the Internal Revenue Code.
         Section 4.11 Qualified       Voluntary      Employee      Contributions     and     After-Tax
Contributions.
                       (a)    Any voluntary employee contribution made in cash after December
       31, 1981 attributable to taxable years ending before January 1, 1987, shall be treated as a
       "Qualified Voluntary Employee Contribution" within the meaning of Code Section
       219(e)(2) as it existed prior to the enactment of the Tax Reform Act of 1986, and held in a
       separate Qualified Voluntary Employee Contribution Account.
                       (b)  The balance in each Participant's Qualified Voluntary Employee
       Contribution Account shall be fully vested at all times and shall not be subject to forfeiture
       for any reason.
                     (c)    A Participant may, upon written request delivered to the
       Administrator, make withdrawals from his Qualified Voluntary Employee Contribution
       Account. Any distribution shall be made in a manner which is consistent with and satisfies
       the provisions of Article VIII, including, but not limited to, all notice and consent
       requirements of Code Section 411(a)(11) and the Regulations thereunder.
                       (d)     At Normal Retirement Date, or such other date when the Participant
       or his Beneficiary  shall be entitled to receive benefits, the fair market value of the Qualified
       Voluntary Employee Contribution Account shall be used to provide additional benefits to
       the Participant or his Beneficiary pursuant to Article VIII.
                       (e)     In the event a qualified pension plan containing after-tax employee
       contributions is merged into this Plan or consolidated into the Plan, or transfers its assets
       and liabilities to this Plan, then, with respect to such amounts that are after-tax employee
       contributions which are transferred to this Plan pursuant to such merger, consolidation or
       transfer of assets and liabilities only, the Plan shall treat and account for such after-tax


(02693933.4)                                       24
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 32 of 89
                                                                                            EAM MTD-31



       employee contributions in the same manner as Qualified Voluntary Employee
       Contributions.
                                     ARTICLE V
                            INVESTMENT OF CONTRIBUTIONS
       Section 5.1    Investment Funds. Elective Employer Contributions and Non-Elective
Employer Contributions which are paid to the Trustee shall be added to such one or more
Investment Funds which are selected by the Retirement Committee and which may be any or all
of separately managed portfolios, commingled funds, registered investment company shares
(mutual fund shares), or Company Stock (the "Company Stock Fund") in such proportions and
amounts as may be determined in accordance with this Article V.
       Investment Funds other than those selected initially may subsequently be established and
maintained hereunder, pursuant to the directions of the Retirement Committee. In addition,
Investment Funds initially or subsequently established hereunder may, pursuant to directions of
the Retirement Committee, be withdrawn from time to time. In the event that an Investment
Fund is added or an existing Investment Fund is withdrawn, the Participants shall be permitted to
make a transfer to the new Investment Fund or from a terminated Investment Fund in accordance
with procedures established by the Retirement Committee.
       Section 5,2     Investment Directions by Participants. Each Participant shall direct, at the
time he elects to participate in the Plan, that the Elective Employer Contributions made on his
behalf be invested in one or more of the Investment Funds, provided the election is a whole
percentage amount subject to any minimum percentage amount as shall be specified by the
Retirement Committee.
        Section 5.3   Reinvestment of Fund Earnings. Effective as of August 1, 2007, a
Participant is no longer permitted to direct that the Elective Employer Contributions and Non-
Elective Employer Contributions made on his or her behalf be invested into the Company Stock
and any investment election made by a Participant which directs the investment of any portion of
such Elective Employer Contributions and Non-Elective Employer Contributions into the
Company Stock Fund is void and the portion of such Participant's Elective Employer
Contributions and Non-Elective Employer Contributions that would otherwise be invested in the
Company Stock Fund shall be invested based upon the other investment directions of the
Participant in the same manner and subject to the same procedures as are applicable to the
investment of Elective Employer Contributions under this Article V. Effective as of
August 1, 2007, exchanges from other Investment Funds into the Company Stock are not
permitted.
        Effective as of August 1, 2007, dividends and other cash distributions received by the
Trustee with respect to the Company Stock Fund are to be invested based upon the investment
directions of the Participants in the same manner and subject to the same procedures as are
applicable to the investment of Elective Employer Contributions under this Article V. Interest,
dividends and other distributions received by the Trustee with respect to Investment Funds other
than the Company Stock Fund are to be reinvested in the Investment Fund from which such
income or other distribution was derived.
       Notwithstanding any provision in the Plan to the contrary, any Script Dividend (as
defined below) that is payable with respect to the ADSs held by the Trustee in the Company



{02693933.4}                                    25
               Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 33 of 89
                                                                                                EAM MTD-32



Stock Fund, shall be received by the Trustee in the form of additional ADSs. For purposes of
this Section 5.3, the term "Script Dividend" shall mean a dividend that becomes payable
pursuant to the BBVA 2011 Dividend Option Plan which offers holders of ADSs the choice of
receiving a dividend in the form of (i) cash, (ii) additional ADSs or (iii) the ability to instruct the
U.S depositary with regard to the ADSs (currently BNY Mellon), to sell this right to receive
additional ADSs on the Spanish stock exchange for cash. In addition, the provisions of this
Section 5.3 shall apply to all future Script Dividends to the extent such future Script Dividends
are substantially similar to the Script Dividends paid pursuant to the BBVA 2011 Dividend
Option Plan.
        Section 5.4    Change of Investment Directions for Future Contributions,              Any
investment direction given by a Participant shall continue in effect until changed by the
Participant. A Participant may change his investment direction by giving at least thirty (30) days
(or such lesser number of days as the Retirement Committee may specify) prior notice directing
that such contributions, beginning as soon as administratively possible after receipt of such
notice by his Employer, be invested in one of the other ways specified in Section 5.1 provided
the election is a whole percentage as to any one Investment Fund. A new investment direction
shall be on a form to be provided for the purpose and shall be signed by the Participant and
delivered to his Employer, provided, however, the Retirement Committee is authorized to
implement a voice response system or usage of the Internet for making investment electives in
lieu of written investment directions.
        Section 5.5    Change of Investment Directions for Existing Employee Contribution
Account Funds. A Participant (or his Beneficiary in the event of the death of a Participant) may
direct, in accordance with the provisions of this Section 5.5, that all of his interest in the
Investment Funds attributable to the Elective Employer Contributions made on his behalf, or any
whole percentage of such total amount, to the credit of his Account be reduced to cash as of such
date and such cash be invested by the Trustee as soon as administratively convenient in any other
type of investment specified in Section 5.1 which the Participant (or his Beneficiary in the event
of the death of a Participant) shall designate, provided the election is a whole percentage as to
any one Investment Fund. Direction shall be given in writing at least thirty (30) days (or such
lesser number of days as the Retirement Committee may specify) prior to such date and shall be
on a form to be provided by the Retirement Committee for the purpose. The form shall be
signed by the Participant (or his Beneficiary in the event of the death of a Participant) and
delivered to his Employer. The Retirement Committee is further authorized to implement a
voice response system or usage of the Internet for making investment changes in lieu of a system
of written authorizations.
        Section 5.6     Diversification and Election Rights. Effective as of July 1, 2007,
Participants shall have the right to elect, at any time a transfer to any of the three or more
investment funds selected by the Retirement Committee which funds may consist of the
investment funds available for the investment of Elective Employer Contributions, of the value
(determined as of the last preceding allocation date) of all or part of the number of shares of
Company Stock credited to his Employer Contribution Account. If the Participant elects such a
transfer, the transfer will be made as soon as reasonably practicable after the election is made.




(02693933.41                                      26
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 34 of 89
                                                                                              EAM MTD-33



           Section 5.7   Voting Company Stock.

                      (a)    Each Participant, and the Beneficiary of a deceased Participant, shall
      have the right, with respect to shares of Company Stock allocated to his Account, to direct
      the Trustee in writing as to the manner of voting such Company Stock at any annual or
      special meeting of the shareholders of the Company. The Trustee shall send each
      Participant or Beneficiary a copy of the proxy solicitation material for the meeting, together
      with a form requesting confidential instructions to the Trustee on how to vote the Company
      Stock allocated to his Account. The Trustee shall vote such Company Stock as so
      instructed. The instructions received by the Trustee shall be held in strict confidence and
      shall not be divulged to anyone. In the absence of timely instructions from the Participant
      or his Beneficiary on how to vote the Company Stock allocated to his Account, the Trustee
      will not vote such Company Stock.
                      (b)     Any shares of Company Stock that are not allocated to a Participant's
       Account shall be voted by the Trustee or not voted in the same proportion as it casts the
       votes and refrains from voting Company Stock allocated to the Accounts of Participants.
           Section 5.8   Response to Tender or Exchange Offer.
                      (a)     Each Participant, and the Beneficiary of a deceased Participant, shall
       have the right, with respect to shares of Company Stock allocated to his Account, to direct
       the Trustee in writing as to the manner in which to respond to a tender or exchange offer
       with respect to Company Stock. In the event of a tender or exchange offer for Company
       Stock, the Trustee shall inform each Participant or Beneficiary of the offer and shall send
       them all information distributed to shareholders of the Company in connection with the
       offer, together with a form requesting confidential instructions to the Trustee on how to
       respond to the offer with respect to shares of Company Stock allocated to his Account. The
       Trustee shall respond to such offer as so instructed. A Participant or Beneficiary's
       instructions shall remain in force until superseded in writing. The instructions received by
       the Trustee shall be held in strict confidence and shall not be divulged to anyone; provided,
       however, that the Trustee shall advise the Company, upon request, of the total number of
       shares not subject to instructions to tender or exchange. If the Trustee shall not receive
       timely instructions from a Participant or Beneficiary regarding how to respond to any tender
       or exchange offer with respect to shares of Company Stock allocated to his Account, the
       Trustee shall have no discretion in such matter and shall not tender or exchange the shares
       of Company Stock allocated to such Account.
                     (b)     The Trustee shall respond to a tender or exchange offer with respect
       to shares of Company Stock that are not allocated to a Participant's Account in the same
       proportion as it responds with respect to all shares of Company Stock allocated to the
       Accounts of Participants, including allocated shares with respect to which no instructions
       are received.
                                       ARTICLE VI
                              ALLOCATIONS AND ADJUSTMENTS

       Section 6.1 Employer Contribution and Forfeiture Allocation. As of each Adjustment
Date, the Elective Employer Contributions, the Employer Matching Contributions, the



{02693933.4)                                      27
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 35 of 89
                                                                                             EAM MTD-34



SmartInvestor Employer Contribution, and as of the Anniversary Date, the Discretionary
Employer Non-Matching Contributions (if any), shall be allocated to the Employee and
Employer Contribution Accounts of Participants as follows:
               (i) Elective Employer Contribution: The Elective Employer Contribution (salary
reduction) shall be allocated to each Participant's Employee Contribution Account in an amount
equal to each such Participant's Deferred Compensation.

                (ii) Employer Non-Elective Contributions:

                       (a) Matching Contribution: The Safe Harbor Matching Contribution shall
                be allocated to each Participant's Employer Contribution Account as soon as
                administratively practicable following the end of each payroll period.

                        (b) Discretionary Employer Non-Matching Contribution: If the Employer
                chooses to make any Employer Non-Matching Contributions, these additional
                Employer contributions shall be allocated to the Employer Contribution Accounts
                of Participants, whether or not they elected to make salary reduction contributions
                that year, who are credited with a Year of Benefit Service for the Plan Year in the
                proportion that each such Participant's Compensation for the Plan Year bears to
                the total of all such Participant's Compensation for the Plan Year.
                        (c) SmartInvestor Employer Contribution: The SmartInvestor Employer
                Contribution shall be based upon the percentage of Compensation applicable to
                the Participant under Section 4.3(b)(ii) and shall be allocated to each eligible
                Participant's Employer Contribution Account as soon as administratively
                practicable following the end of each payroll period.
       Each Participant will be furnished quarterly (or on such more frequent basis as authorized
by the Retirement Committee) a statement of his Accounts. It shall reflect all Elective Employer
Contributions and Non-Elective Employer Contributions and the earnings and/or losses thereon.
        Section 6.2   Participant Accounts. The Plan Administrator shall account separately for
each Investment Fund in respect of Elective Employer Contributions and Non-Elective Employer
Contributions. A Participant's Accounts shall show the balance standing to his credit. The
Retirement Committee shall establish accounting procedures for the purpose of debiting and
crediting such Accounts to reflect transactions occurring between and as of the Adjustment
Dates, and shall maintain adequate records for debiting the vested portion of Employer Company
Stock Fund, and the average cost basis of shares of Company Stock credited to the respective
Participants' Employee Company Stock Fund and Employer Company Stock Fund. The Plan
Administrator shall account separately for Employer Matching Contributions and Employer
Non-Matching Contributions. The maintenance of Accounts shall be for accounting purposes
only and a segregation of the assets of the Trust Fund to each Account shall not be required.
        Section 6.3  Account Adjustments. A Participant's Account in respect of his interest in
the Investment Funds other than the Company Stock Fund shall be expressed in dollars, A
Participant's Account as of each Adjustment Date in respect of his interest in the Investment
Funds other than the Company Stock Fund shall be credited or charged, as the case may be, as
soon as practicable after each Adjustment Date with the contributions, income, gains,



(02693933.4)                                     28
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 36 of 89
                                                                                             EAM MTD-35



appreciation, losses, depreciation, expenses and other transactions for the quarterly period during
which such credit or charge accrued. Such credits or charges to a Participant's Account shall be
made in such proportions and by such method or formula as shall be deemed by the Retirement
Committee to be necessary or appropriate to account for each Participant's proportionate
beneficial interest in the Trust Fund in respect of his interest in the Investment Funds other than
the Company Stock Fund as of the applicable Adjustment Date. Investments of the Investment
Funds other than the Company Stock Fund shall be valued at their fair market values as of each
Adjustment Date as determined by the Trustee and such valuation shall conclusively establish
such value.
        The Employee Company Stock Fund of each Participant shall be an Account credited as
of each Adjustment Date with his shares of Company Stock (including fractional shares)
purchased for his Account and shall be credited with dividends on Company Stock held in his
Account for periods ending before August 1, 2007. A Participant's Account in respect of his
interest in the Employee Company Stock Fund, shall be represented by shares of Company Stock
(and fractions of shares carried to three decimal places).
        The Employer Company Stock Account of each Participant shall be an Account credited
as of each Adjustment Date with his allocated share of Company Stock (including fractional
shares) purchased and paid for by the Trust or contributed in kind by an Employer as a result of
Employer Matching Contributions and for periods prior to August 1, 2007, with dividends on
Company Stock held in the Account derived from Employer Matching Contributions, and as of
each Anniversary Date with his allocated share of Company Stock (including fractional shares)
purchased and paid for by the Trust or contributed in kind by an Employer as the result of
Employer Non-Matching Contributions, and for periods prior to August 1, 2007, with dividends
on Company Stock held in the Account derived from Employer Non-Matching Contributions. A
Participant's Account in respect of his interest in the Employer Company Stock Fund, shall be
represented by shares of Company Stock (and fractions of shares carried to three decimal
places). As soon as practicable after each Adjustment Date, each Participant's Account shall be
adjusted as of such Adjustment Date to reflect any increase or any decrease (resulting from
contributions, earnings, withdrawals and expenses charged to the Participant's Account or
attributable to Employer Matching Contributions) in the number of shares credited to his
Account for the period during which such increase or decrease occurred. As soon as practicable
after each Anniversary Date (or Adjustment Date if so directed by the Plan Administrator), each
Participant's Account shall be adjusted as of such Anniversary Date (or Adjustment Date if so
directed by the Plan Administrator) to reflect any increase or decrease (resulting from
contributions, earnings, withdrawals, Forfeitures and expenses charged to the Participant's
Account or attributable to Employer Non-Matching Contributions) in the number of shares
credited to his Account for the period during which such increase or decrease occurred. Such
credits or charges to a Participant's Account shall be made in such proportions and by such
method or formula as shall be deemed by the Retirement Committee to be necessary or
appropriate to account for each Participant's proportionate beneficial interest in the Trust Fund in
respect of his interest in his Account attributable to Employer Matching Contributions as of the
Adjustment Date and in respect of his interest in his Account attributable to Employer Non-
Matching Contributions as of each Anniversary Date (or Adjustment Date if so directed by the
Plan Administrator).




(02693933.4)                                    29
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 37 of 89
                                                                                             EAM MTD-36



        Effective as of August 1, 2007, all dividends and cash distributions payable with respect
to Company Stock held in the Employee Company Stock Fund are to be invested in accordance
with the investment directions of the Participants in the same manner and subject to the same
procedures as are applicable to the investment of Elective Employer Contributions under Article
V hereof, Effective as of August 1, 2007, future (a) Employer Contributions are to be made in
cash and shall be invested in accordance with the investment directions of the Participants as are
in effect with respect to Elective Employer Contributions under Article V hereof and (b)
dividends and cash distributions payable with respect to Company Stock held in the Employer
Company Stock Fund are to be invested in accordance with the investment directions of the
Participants as in effect with respect to Elective Employer Contributions under Article V hereof,
        Subject to the provisions of Section 7.5, in the event a Participant or Beneficiary requests
payment of his Plan benefit, the Accounts of the Participant or Beneficiary will not be increased
or decreased to reflect earnings after the date payment is requested and benefits shall be based
upon the value of the Employee Contribution Account and the Employer Contribution Account
attributable to Employer Matching Contributions as of the preceding Adjustment Date (or the
processing date in the event a daily valuation system shall be implemented) and the value of the
Employee Contribution Account attributable to Employer Non-Matching Contributions as of the
preceding Anniversary Date (or Adjustment Date if so directed by the Plan Administrator or the
processing date in the event a daily valuation system shall be in place).
       The Retirement Committee shall be authorized to permit more frequent allocations of
earnings and losses than is hereinbefore provided to be effective on such dates as it shall specify,
including on a daily basis (each regular business day) if a daily valuation system shall be in
place.
       Section 6.4     Adjustment of Contributions. Notwithstanding any other provision
contained herein to the contrary, contributions hereunder and the allocation of such contributions
shall comply with the provisions of this Article, and, in the event of noncompliance, the
Retirement Committee shall have the right to make the adjustments described in this Article or
such Contributions shall be subject to refund as provided herein.
               Section 6.5   Maximum Annual Additions.
                      (a)    For each Limitation Year, the maximum Annual Additions credited to
       a Participant's accounts for any Limitation Year shall equal the lesser of: (1) $40,000
       adjusted annually as provided in Code Section 415(d) pursuant to the Regulations, or (2)
       one hundred percent (100%) of the Participant's 415 Compensation for such Limitation
       Year. If the Employer contribution that would otherwise be contributed or allocated to the
       Participant's accounts would cause the Annual Additions for the Limitation Year to exceed
       the maximum Annual Additions, the amount contributed or allocated will be reduced so that
       the Annual Additions for the Limitation Year will equal the maximum Annual Additions,
       and any amount in excess of the maximum Annual Additions, which would have been
       allocated to such Participant may be allocated to other Participants. For any short
       Limitation Year, the dollar limitation in (1) above shall be reduced by a fraction, the
       numerator of which is the number of full months in the short Limitation Year and the
       denominator of which is twelve (12).
                    (b)     For purposes of applying the limitations of Code Section 415, Annual
       Additions means the sum credited to a Participant's accounts for any Limitation Year of (1)


(02693933.4)                                      30
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 38 of 89
                                                                                               EAM MTD-37



       Employer contributions, (2) Employee contributions, (3) Forfeitures, (4) amounts allocated,
       after March 31, 1984, to an individual medical account, as defined in Code Section 415(1)(2)
       which is part of a pension or annuity plan maintained by the Employer, (5) amounts derived
       from contributions paid or accrued after December 31, 1985, in taxable years ending after
       such date, which are attributable to post-retirement medical benefits allocated to the separate
       account of a key employee (as defined in Code Section 419A(d)(3)) under a welfare benefit
       plan (as defined in Code Section 419(e)) maintained by the Employer and (6) allocations
       under a simplified employee pension plan. Except, however, the "415 Compensation"
       percentage limitation referred to in paragraph (a)(2) above shall not apply to: (1) any
       contribution for medical benefits after separation from service (within the meaning of Code
       Sections 401(h) or 419A(f)(2)) which is otherwise treated as an Annual Addition, or (2) any
       amount otherwise treated as an Annual Addition under Code Section 415(1)(1).
                Annual Additions for purposes of Code Section 415 shall not include restorative
payments. A restorative payment is a payment made to restore losses to a Plan resulting from
actions by a fiduciary for which there is reasonable risk of liability for breach of a fiduciary duty
under ERISA or under other applicable federal or state law, where Participants who are similarly
situated are treated similarly with respect to the payments. Generally, payments are restorative
payments only if the payments are made in order to restore some or all of the plan's losses due to
an action (or a failure to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to remit contributions to
the Plan). This includes payments to a plan made pursuant to a Department of Labor order, the
Department of Labor's Voluntary Fiduciary Correction Program or a court-approved settlement,
to restore losses to a qualified defined contribution plan on account of the breach of fiduciary
duty (other than a breach of fiduciary duty arising from failure to remit contributions to the
Plan). Payments made to the Plan to make up for losses due merely to market fluctuations and
other payments that are not made on account of a reasonable risk of liability for breach of a
fiduciary duty under ERISA are not restorative payments and generally constitute contributions
that are considered annual additions.
               If the Annual Additions under the Plan would cause the maximum Annual
Additions to be exceeded for any Participant, and all or a portion of the "excess amount" is
treated as a Catch Up Contribution, then any Matching Contributions which relate to such Catch
Up Contribution will be used to reduce the Employer contribution in the next Limitation Year.
                      (c)    For purposes of applying the limitations of Code Section 415, the
       transfer of funds from one qualified plan to another is not an Annual Addition. In addition,
       the following are not Employee contributions for the purposes of Section 6,5(b): (1)
       Rollover Contributions (as defined in Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)
       and 457(e)(16)); (2) repayments of loans made to a Participant from the Plan; (3)
       repayments of distributions received by an Employee pursuant to Code Section 411(a)(7)(B)
       (cash outs); (4) repayments of distributions received by an Employee pursuant to Code
       Section 411(a)(3)(D) (mandatory contributions); (5) Catch Up Contributions; and (6)
       Employee contributions to a simplified employee pension excludable from gross income
       under Code Section 408(k)(6).
                     (d)     For purposes of applying the limitations of Code Section 415, the
       Limitation Year shall be the Plan Year.



(02693933.4)                                       31
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 39 of 89
                                                                                                EAM MTD-38



                      (e)     For the purpose of this Section, all qualified defined benefit plans
       (whether terminated or not) ever maintained by the Employer shall be treated as one defined
       benefit plan, and all qualified defined contribution plans (whether terminated or not) ever
       maintained by the Employer shall be treated as one defined contribution plan.
                      (f)    For the purpose of this Section, if the Employer is a member of a
       controlled group of corporations, trades or businesses under common control (as defined by
       Code Section 1563(a) or Code Section 414(b) and (c) as modified by Code Section 415(h)),
       is a member of an affiliated service group (as defined by Code Section 414(m)), or is a
       member of a group of entities required to be aggregated pursuant to Regulations under Code
       Section 414(o), all Employees of such Employers shall be considered to be employed by a
       single Employer,
                       (g)     If this is a plan described in Code Section 413(c) (other than a plan
       described in Code Section 413(f)), then all of the benefits or contributions attributable to a
       Participant from all of the Employers maintaining this Plan shall be taken into account in
       applying the limits of this Section with respect to such Participant. Furthermore, in applying
       the limitations of this Section with respect to such a Participant, the total 415 Compensation
       received by the Participant from all of the Employers maintaining the Plan shall be taken
       into account.
                     (h)     If a Participant participates in more than one defined contribution
       plan maintained  by the  Employer which have different Anniversary Dates, the maximum
       Annual Additions under this Plan shall equal the maximum Annual Additions for the
       Limitation Year minus any Annual Additions previously credited to such Participant's
       accounts during the Limitation Year.
                       (i)    If a Participant participates in both a defined contribution plan subject
       to Code Section 412 and a defined contribution plan not subject to Code Section 412
       maintained by the Employer which have the same Anniversary Date, Annual Additions will
       be credited to the Participant's accounts under the defined contribution plan subject to Code
       Section 412 prior to crediting Annual Additions to the Participant's accounts under the
       defined contribution plan not subject to Code Section 412.
                      (j)     If a Participant participates in more than one defined contribution
       plan not  subject  to Code Section 412 maintained by the Employer which have the same
       Anniversary Date, the maximum Annual Additions under this Plan shall equal the product
       of (A) the maximum Annual Additions for the Limitation Year minus any Annual Additions
       previously credited under subparagraphs (1) or (2) above, multiplied by (B) a fraction (i) the
       numerator of which is the Annual Additions which would be credited to such Participant's
       accounts under this Plan without regard to the limitations of Code Section 415 and (ii) the
       denominator of which is such Annual Additions for all plans described in this subparagraph,
                       (k)    The definition of 415 Compensation shall be adjusted as set forth
       herein ,for the following types of compensation paid after a Participant's Separation from
       Service with the Employer maintaining the Plan or any Affiliated Employer. However,
       amounts described in subsections (1) and (2) below may be included in 415 Compensation
       only to the extent such amounts are paid by the later of 2 1/2 months after Separation from
       Service or by the end of the Limitation Year that includes the date of such Separation from
       Service. Any other payment of compensation paid after Separation from Service that is not


(02693933.4)                                       32
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 40 of 89
                                                                                             EAM MTD-39



      described in the following types of compensation is not considered 415 Compensation
      within the meaning of Code Section 415(c)(3), even if payment is made within the time
      period specified above.
                       (1)    Regular Pay. 415 Compensation shall include regular pay after
                Separation from Service if:
                                a The payment is regular compensation for services during the
                        Participant's regular working hours, or compensation for services outside
                        the Participant's regular working hours (such as overtime or shift
                        differential), commissions, bonuses, or other similar payments; and
                               b The payment would have been paid to the Participant prior to a
                        Separation from Service if the Participant had continued in employment
                        with the Employer.
                        (2)    Leave Cashouts. Leave cashouts shall be included in 415
                 Compensation if those amounts would have been included in the definition of 415
                 Compensation if they were paid prior to the Participant's Separation from Service,
                 and the amounts are payment for unused accrued bona fide sick, vacation, or other
                 leave, but only if the Participant would have been able to use the leave if
                 employment had continued.
                         (3)     Deferred Compensation. Deferred compensation shall be included
                 in 415 Compensation if the compensation would have been included in the
                 definition of 415 Compensation if it had been paid prior to the Participant's
                 Separation from Service, and the compensation is received pursuant to a
                 nonqualified unfunded deferred compensation plan, but only if the payment
                 would have been paid at the same time if the Participant had continued in
                 employment with the Employer and only to the extent that the payment is
                 includible in the Participant's gross income.
                         (4)     Salary Continuation Payments for Military Service Participants,
                 415 Compensation shall not include payments to an individual who does not
                 currently perform services for the Employer by reason of qualified military
                 service (as that term is used in Code Section 414(u)(1)) to the extent those
                 payments do not exceed the amounts the individual would have received if the
                 individual had continued to perform services for the Employer rather than
                 entering qualified military service.
                         (5)    Salary Continuation Payments for Disabled Participants. 415
                 Compensation shall not include compensation paid to a Participant who has a total
                 disability under the federal Social Security Acts.
                      (1)     415 Compensation for a Limitation Year shall include amounts
       earned but not paid during the Limitation Year solely because of the timing of pay periods
       and pay dates, provided the amounts are paid during the first few weeks of the next
       Limitation Year, the amounts are included on a uniform and consistent basis with respect to
       all similarly situated Participants, and no compensation is included in more than one
       Limitation Year.



(02693933.4)                                     33
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 41 of 89
                                                                                                   EAM MTD-40



       Notwithstanding 'anything contained in this Section to the contrary, the limitations,
adjustments and other requirements prescribed in this Section shall at all times comply with the
provisions of Code Section 415 and the Treasury Regulations thereunder.
       Section 6.6    Adjustment for Excess Annual Additions. If the Annual Additions are
exceeded for any Participant, then the Plan may only correct such excess in accordance with the
Employee Plans Compliance Resolution System ("EPCRS") as set forth in Revenue Procedure
2008-50 or any superseding guidance, including but not limited to, the preamble to the final
Section 415 Treasury Regulations.
               Section 6.7   Actual Deferral Percentage ("ADP").
                      (a)   Maximum Annual Allocation: For each Plan Year, the annual
       allocation derived from Elective Employer Contributions to a Highly Compensated
       Participant's Employee Contribution Account shall satisfy one of the following tests:
                                      The "Actual Deferral Percentage" for the Highly Compensated
                      Participant group shall not be more than the "Actual Deferral Percentage" of the
                      Non-Highly Compensated Participant group (for the preceding Plan Year if the
                      prior year testing method is used to calculate the "Actual Deferral Percentage" for
                      the Non-Highly Compensated Participant group) multiplied-by17275F—
                              (2)     The excess of the "Actual Deferral Percentage" for the Highly
                      Compensated Participant group over the "Actual Deferral Percentage" for the
                      Non-Highly Compensated Participant group (far_the preceding Plan Year if the
                      prior year testing method is used to calculate the "Actual Deferral Percentage" for
                      the Non-Highly Compensated Participant group) shall not be more than two
                      percentage points. Additionally, the "Actual Deferral Percentage" for the Highly
                      Compensated Participant group shall not exceed the "Actual Deferral Percentage"
                      for the Non-Highly Compensated Participant group (for the preceding Plan Year
                      if the prior year testing method is used to calculate the "Actual Deferral
                      Percentage" for the Non-Highly Compensated Participant group) multiplied by 2.
                      The provisions of Code Section 401(k)(3) and Regulation 1.401(k)-1(b) are
                      incorporated herein by reference,
                       (b)    For the purposes of this Section "Actual Deferral Percentage" means,
       with respect to the Highly Compensated Participant group and Non-Highly Compensated
       Participant group for a Plan Year, the average of the ratios, calculated separately for each
       Participant in such group, of the amount of Elective Employer Contributions (less Catch-Up
       Contributions) allocated to each Employee Contribution Account for such Plan Year, to
       such Participant's "414(s) Compensation" for such Plan Year. The actual deferral ratio for
       each Participant and the "Actual Deferral Percentage" for each group shall be calculated to
       the nearest one hundredth of one percent. Elective Employer Contributions (less Catch Up
       Contributions) allocated to each Non-Highly Compensated Participant's Employee
       Contribution Account shall be reduced by Excess Deferred Compensation to the extent such
       excess amounts are made under this Plan or any other plan maintained by the Employer and
       by any matching contributions which relate to such Excess Deferred Compensation.
              Notwithstanding the above, if the prior year testing method is used to calculate the
"Actual Deferral Percentage" for the Non-Highly Compensated Participant group for the first



(02693933.4)                                           34
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 42 of 89
                                                                                              EAM MTD-41



Plan Year of this amendment and restatement, the "Actual Deferral Percentage" for the Non-
Highly Compensated Participant group for the preceding Plan Year shall be calculated pursuant
to the provisions of the Plan then in effect.
                      (c)    For the purposes of Section 6.7(a) and Section 6.8, a Highly
      Compensated Participant and a Non-Highly. Compensated Participant shall include any
      Employee eligible to make a deferral election pursuant to Section 4.2, whether or not such
      deferral election was made or suspended pursuant to Section 4.2.
                Notwithstanding the above, if the prior year testing method is used to calculate the
"Actual Deferral Percentage" for the Non-Highly Compensated Participant group for the first
Plan Year of this amendment and restatement, for purposes of Section 6.7(a) and Section 6.8, a
Non-Highly Compensated Participant shall include any such Employee eligible to make a
deferral election, whether or not such deferral election was made or suspended, pursuant to the
provisions of the Plan in effect for the preceding Plan Year.
                       (d)   For purposes of this Section and Code Sections 401(a)(4), 410(b) and
       401(k), this Plan may not be combined with any other plan.
                      (e)    For the purpose of this Section, when calculating the "Actual Deferral
       Percentage" for the Non-Highly Compensated Participant group the current year testing
       method shall be used. Any change from the current year testing met i-i-TO7the prior year
       testing method shall be made pursuant toInternalAeyenne Service Notice 98-1, Section VII
       (or superseding guidance), the-PrOVISI-Ons of which are incorporated herein by reference.
                       (f)      Notwithstanding anything in this Section to the contrary, the
       provisions of this Section and Section 6.8 may be applied separately (or will be applied
       separately to the extent required by Regulations) to each "plan" within the meaning of
       Regulation Section 1.401(k)-6. Furthermore, the provisions of Code Section 401(k)(3)(F)
       may be used to exclude from consideration all Non-Highly Compensated Employees who
       have not satisfied the minimum age and service requirements of Code Section 410(a)(1)(A).
       For purposes of applying this provision, the Plan Administrator may use any effective date
       of participation that is permitted under Code Section 410(b) provided such date is applied on
       a consistent and uniform basis to all Participants.
                     (g)     In any Plan Year in which this Plan satisfies the provisions of Code
       Section 401(k)(12) the provisions of this Section 6.7 shall not apply.
                      (h)    Notwithstanding the preceding, Qualified Nonelective Contributions
       (as defined in Regulation Section 1.401(k)-6) cannot be taken into account in determining
       the Actual Deferral Ratio for a Plan Year for a Non-Highly Compensated Employee to the
       extent such contributions exceed the product of that Non-Highly Compensated Employee's
       Code Section 414(s) Compensation and the greater of five percent (5%) or two (2) times the
       Plan's "representative contribution rate." Any Qualified Nonelective Contribution taken
       into account under an Actual Contribution Percentage (ACP) test under Regulation Section
       1.401(m)-2(a)(6) (including the determination of the representative contribution rate for
       purposes of Regulation Section 1.401(m)-2(a)(6)(v)(B)), is not permitted to be taken into
       account for purposes of this Section (including the determination of the "representative
       contribution rate" under this Section). For purposes of this Section:




102693933.4)                                      35
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 43 of 89
                                                                                           EAM MTD-42



                        (1)      The Plan's "representative contribution rate" is the lowest
                "applicable contribution rate" of any eligible Non-Highly Compensated Employee
                among a group of eligible Non-Highly Compensated Employees that consists of
                half of all eligible Non-Highly Compensated Employees for the Plan Year (or, if
                greater, the lowest "applicable contribution rate" of any eligible Non-Highly
                Compensated Employee who is in the group of all eligible Non-Highly
                Compensated Employees for the Plan Year and who is employed by the Employer
                on the last day of the Plan Year), and
                       (2)    The "applicable contribution rate" for an eligible Non-Highly
                Compensated Employee is the sum of the Qualified Matching Contributions (as
                defined in Regulation Section 1A01(k)-6) taken into account in determining the
                Actual Deferral Ratio for the eligible Non-Highly Compensated Employee for the
                Plan Year and the Qualified Nonelective Contributions made for the eligible Non-
                Highly Compensated Employee for the Plan Year, divided by the eligible Non-
                Highly Compensated Employee's Code Section 414(s) Compensation for the
                same period.
              Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer's obligation to pay prevailing wages under the Davis-Bacon Act
(46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965 (79 Stat, 1965), Public Law
89-286, or similar legislation can be taken into account for a Plan Year for an Non-Highly
Compensated Employee to the extent such contributions do not exceed 10 percent (10%) of that
Non-Highly Compensated Employee's Code Section 414(s) Compensation.
               Qualified Matching Contributions may only be used to calculate an Actual
Deferral Ratio to the extent that such Qualified Matching Contributions are matching
contributions that are not precluded from being taken into account under the ACP test for the
Plan Year under the rules of Regulation Section 1.401(m)-2(a)(5)(ii) and as set forth in Section
6.9.
                      (i)     Qualified Nonelective Contributions and Qualified Matching
       Contributions cannot be taken into account to determine an Actual Deferral Ratio to the
       extent such contributions are taken into account for purposes of satisfying any other ADP
       test, any ACP test, or the requirements of Regulation Section 1.401(k)-3, 1.401(m)-3, or
       1.401(k)-4. Thus, for example, matching contributions that are made pursuant to Regulation
       Section 1,401(k)-3(c) cannot be taken into account under the ADP test. Similarly, if a plan
       switches from the current year testing method to the prior year testing method pursuant to
       Regulation Section 1.401(k)-2(c), Qualified Nonelective Contributions that are taken into
       account under the current year testing method for a year may not be taken into account
       under the prior year testing method for the next year,
                             The Actual Deferral Ratio of any Participant who is a Highly
       Compensated Employee for the Plan Year and who is eligible to have Elective Employer
       Contributions (as defined in Regulation Section 1.401(k)-6) (and Qualified Nonelective
       Contributions and/or Qualified Matching Contributions, if treated as Elective Employer
       Contributions for purposes of the ADP test) allocated to such Participant's accounts under
       two (2) or more cash or deferred arrangements described in Code Section 401(k), that are
       maintained by the same Employer, shall be determined as if such Elective Employer



(02693933.4)                                     36
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 44 of 89
                                                                                             EAM MTD-43



      Contributions (and, if applicable, such Qualified Nonelective Contributions and/or Qualified
      Matching Contributions) were made under a single arrangement. If a Highly Compensated
      Employee participates in two or more cash or deferred arrangements of the Employer that
      have different Plan Years, then all Elective Employer Contributions made during the Plan
      Year being tested under all such cash or deferred arrangements shall be aggregated, without
      regard to the plan years of the other plans. However, for Plan Years beginning before the
      effective date of this Amendment, if the plans have different Plan Years, then all such cash
      or deferred arrangements ending with or within the same calendar year shall be treated as a
      single cash or deferred arrangement. Notwithstanding the foregoing, certain plans shall be
      treated as separate if mandatorily disaggregated under the Regulations of Code Section
      401(k).
                       (k)   Plans using different testing methods for the ADP and ACP test.
       Except as   otherwise provided  in this Section, the Plan may use the current year testing
       method or prior year testing method for the ADP test for a Plan Year without regard to
       whether the current year testing method or prior year testing method is used for the ACP test
       for that Plan Year. However, if different testing methods are used, then the Plan cannot use:
                         (1)     The recharacterization method of Regulation Section 1.401(k)-
                 2(b)(3) to correct excess contributions for a Plan Year;
                        (2)    The rules of Regulation Section 1.401(m)-2(a)(6)(ii) to take
                 Elective Employer Contributions into account under the ACP test (rather than the
                 ADP test); or
                        (3)     The rules of Regulation Section 1.401(k)-2(a)(6)(v) to take
                 Qualified  Matching Contributions into account under the ADP test (rather than
                 the ACP test).
                      (1)    ADP when no Non-Highly Compensated Employees. If, for the
       applicable year for determining the ADP of the Non-Highly Compensated Employees for a
       Plan Year, there are no eligible Non-Highly Compensated Employees, then the Plan is
       deemed to satisfy the ADP Test for the Plan Year.
        Section 6.8     Adjustment to Actual Deferral Percentage Tests. In the event (or if it is
anticipated) that the initial allocations of the Elective Employer Contributions made pursuant to
Section 4.2 do (or might) not satisfy one of the tests set forth in Section 6.7(a), the Plan
Administrator shall adjust Excess Contributions pursuant to the options set forth below:
                      (a)    On or before the fifteenth day of the third month following the end of
       each Plan Year, but in no event later than the close of the following Plan Year, the Highly
       Compensated Participant having the largest dollar amount of Elective Employer
       Contributions (less Catch Up Contributions) shall have a portion of such Participant's
       Elective Employer Contributions treated as Catch Up Contributions and/or distributed until
       the total amount of Excess Contributions has been treated as Catch Up Contributions and/or
       distributed, or until the amount of such Participant's remaining Elective Employer
       Contributions equals the Elective Employer Contributions (less Catch Up Contributions) of
       the Highly Compensated Participant having the second largest dollar amount of Elective
       Employer Contributions (less Catch Up Contributions). This process shall continue until the
       total amount of Excess Contributions has been eliminated. In determining the amount of



(02693933.4)                                      37
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 45 of 89
                                                                                                EAM MTD-44



       Excess Contributions to be treated as Catch Up Contributions and/or distributed with respect
       to an affected Highly Compensated Participant as determined herein, such amount shall be
       reduced pursuant to Section 4.2(f) by any Excess Deferred Compensation previously
       distributed to such affected Highly Compensated Participant for such Participant's taxable
       year ending with or within such Plan Year and any forfeited matching contributions which
       relate to such Excess Deferred Compensation.
                         (1)     With respect to the distribution of Excess Contributions pursuant
                 to (a) above, such distribution:
                               a. may be postponed but not later than the close of the Plan Year
                        following the Plan Year to which they are allocable;
                               b. shall be designated by the Employer as a distribution of Excess
                        Contributions (and income).
                          Any distribution of Excess Contributions made pursuant to this subsection
                 shall be made first from unmatched Elective Deferrals and, thereafter, from
                 Elective Deferrals which are matched. Employer Matching Contributions which
                 relate to Elective Deferrals that are distributed pursuant to this subsection shall be
                 treated as a Forfeiture to the extent required pursuant to Code Section 401(a)(4)
                 and the Regulations thereunder, unless the related Employer Matching
                 Contribution is distributed as an Excess Aggregate Contribution pursuant to
                 Section 6.9.
                        (2)    Any distribution of less than the entire amount of Excess
                 Contributions shall be treated as a pro rata distribution of Excess Contributions
                 and income.
                        (3)    Employer Matching Contributions which relate to Excess
                 Contributions shall be forfeited unless the related Employer Matching
                 Contribution is distributed as an Excess Aggregate Contribution pursuant to
                 Section 6.9.
                        (b)    Distributions of Excess Contributions must be adjusted for income
       (gain or loss), including an adjustment for income for the period between the end of the Plan
       Year and the date of the distribution (the "gap period"); provided, however, that allocable
       income for the gap period will not be calculated and distributed beginning January 1, 2008.
       The Plan Administrator shall determine and allocate income using any reasonable method
       for computing the income allocable to Excess Contributions, provided that the method does
       not violate Code Section 401(a)(4), is used consistently for all Participants and for all
       corrective distributions under the Plan for the Plan Year, and is used by the Plan for
       allocating income to Participant's accounts. A Plan will not fail to use a reasonable method
       for computing the income allocable to Excess Contributions merely because the income
       allocable to Excess Contributions is determined on a date that is no more than seven (7)
       days before the distribution.
                     (c)     Notwithstanding the above, within twelve (12) months after the end
       of the Plan Year, the Employer may make a special Qualified Non-Elective Contribution in
       accordance with one of the following provisions which contribution shall be allocated to the
       Employee Contribution Account of each Non-Highly Compensated Participant eligible to


(02693933.4)                                       38
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 46 of 89
                                                                                                 EAM MTD-45



       share in the allocation in accordance with such provision. The Employer shall provide the
       Plan Administrator with written notification of the amount of the contribution being made
       and for which provision it is being made pursuant to:
                        (1)     A special Qualified Non-Elective Contribution may be made on
                behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
                (or to prevent an anticipated failure of) one of the tests set forth in Section 6,7(a).
                Such contribution shall be allocated in the same proportion that each Non-Highly
                Compensated Participant's 414(s) Compensation for the year (or prior year if the
                prior year testing method is being used) bears to the total 414(s) Compensation of
                all Non-Highly Compensated Participants for such year.
                         (2)     A special Qualified Non-Elective Contribution may be made on
                 behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
                 (or to prevent an anticipated failure of) one of the tests set forth in Section 6.7(a).
                 Such contribution shall be allocated to each Non-Highly Compensated Participant
                 electing salary reductions pursuant to Section 4.2(a) in the same proportion that
                 each such Non-Highly Compensated Participant's Deferred Compensation (less
                 Catch Up Contributions) for the year (or at the end of the prior Plan Year if the
                 prior year testing method is being used) bears to the total Deferred Compensation
                 (less Catch Up Contributions) of all such Non-Highly Compensated Participants
                 for such year.
                         (3)     A special Qualified Non-Elective Contribution may be made on
                 behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
                 (or to prevent an anticipated failure of) one of the tests set forth in Section 6.7(a).
                 Such contribution shall be allocated in equal amounts (per capita). However, the
                 maximum amount allocated to any Participant pursuant to this subsection shall be
                 limited to the amount that may be taken into account in applying the ADP test in
                 Section 6.7(a).
                         (4)    A special Qualified Non-Elective Contribution may be made on
                 behalf of Non-Highly Compensated Participants electing salary reductions
                 pursuant to Section 4.2(a) in an amount sufficient to satisfy (or to prevent an
                 anticipated failure of) one of the tests set forth in Section 6.7(a). Such
                 contribution shall be allocated for the year (or at the end of the prior Plan Year if
                 the prior year testing method is used) to each Non-Highly Compensated
                 Participant electing salary reductions pursuant to Section 4.2(a) in equal amounts
                 (per capita). However, the maximum amount allocated to any Participant
                 pursuant to this subsection shall be limited to the amount that may be taken into
                 account in applying the ADP test in Section 6,7(a).
                         (5)     A special Qualified Non-Elective Contribution may be made on
                 behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
                 (or to prevent an anticipated failure of) one of the tests set forth in Section 6,7(a).
                 Such contribution shall be allocated to the Non-Highly Compensated Participant
                 having the lowest 414(s) Compensation, until one of the tests set forth in Section
                 6.7(a) is satisfied (or is anticipated to be satisfied), or until such Non-Highly
                 Compensated Participant has received the maximum "Annual Addition" pursuant


(02693933.4)                                       39
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 47 of 89
                                                                                                   EAM MTD-46



                     to Section 6.5. This process shall continue until one of the tests set forth in
                     Section 6.7(a) is satisfied (or is anticipated to be satisfied). However, the
                     maximum amount allocated to any Participant pursuant to this subsection shall be
                     limited to the amount that may be taken into account in applying the ADP test in
                     Section 6.7(a).
                             Notwithstanding the above, at the Employer's discretion, Non-Highly
                     Compensated Participants who are not employed at the end of the Plan Year (or at
                     the end of the prior Plan Year if the prior year testing method is being used) shall
                     not be eligible to receive a special Qualified Non-Elective Contribution and shall
                     be disregarded.
                              NotWithstanding the above, if the testing method changes from the current
                     year testing method to the prior year testing method, then for purposes of
                     preventing the double counting of Qualified Non-Elective Contributions for the
                     first testing year for which the change is effective, any special Qualified Non-
                     Elective Contribution on behalf of Non-Highly Compensated Participants used to
                     satisfy the "Actual Deferral Percentage" or "Actual Contribution Percentage" test
                     under the current year testing method for the prior year testing year shall be
                     disregarded.
                       (d)     If during a Plan Year, it is projected that the aggregate amount of
       Elective Employer Contributions to be allocated to all Highly Compensated Participants
       under this Plan would cause the Plan to fail the tests set forth in Section 6.7(a), then the Plan
       Administrator may automatically reduce the deferral amount of affected Highly
       Compensated Participants, beginning with the Highly Compensated Participant who has the
       highest deferral ratio until it is anticipated the Plan will pass the tests or until the actual
       deferral ratio equals the actual deferral ratio of the Highly Compensated Participant having
       the next highest actual deferral ratio. This process may continue until it is anticipated that
       the Plan will satisfy one of the tests set forth in Section 6.7(a). Alternatively, the Employer
       may specify a maximum percentage of Compensation that may be deferred.
                     (e)     Any Excess Contributions (and income) which are distributed on or
       after 2 1/2 months after the end of the Plan Year shall be subject to the ten percent (10%)
       Employer excise tax imposed by Code Section 4979.
               Section 6.9   Actual Contribution Percentage ("ACP") Tests.
                      (a)     The ACP for the Highly Compensated Participant group shall not
       exceed the greater of:
                              (1)    125 percent of such percentage for the Non-Highly Compensated
                      Participant group (for the preceding Plan Year if the prior year testing method is
                      used to calculate the ACP for the Non-Highly Compensated Participant group); or
                              (2)    the lesser of 200 percent of such percentage for the Non-Highly
                      Compensated Participant group (for the preceding Plan Year if the prior year
                      testing method is used to calculate the ACP for the Non-Highly Compensated
                      Participant group), or such percentage for the Non-Highly Compensated
                      Participant group (for the preceding Plan Year if the prior year testing method is
                      used to calculate the ACP for the Non-Highly Compensated Participant group)


(02693933.4)                                          40
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 48 of 89
                                                                                               EAM MTD-47



                 plus 2 percentage points. The provisions of Code Section 401(m) and Regulation
                 1.401(m)-1(b) are incorporated herein by reference.
                      (b)      For the purposes of this Section and Section 6.10, ACP for a Plan
       Year means, with respect to the Highly Compensated Participant group and Non-Highly
       Compensated Participant group (for the preceding Plan Year if the prior year testing method
       is used to calculate the ACP for the Non-Highly Compensated Participant group), the
       average of the ratios (calculated separately for each Participant in each group and rounded to
       the nearest one hundredth of one percent) of:
                        (1)     the sum of Employer Matching Contributions made pursuant to
                 Section 4.3(a) on behalf of each such Participant for such Plan Year; to
                         (2)    the Participant's "414(s) Compensation" for such Plan Year.
                         Notwithstanding the above, if the prior year testing method is used to
                 calculate the ACP for the Non-Highly Compensated Participant group for the first
                 Plan Year of this amendment and restatement, for purposes of Section 6,8(a), the
                 ACP for the Non-Highly Compensated Participant group for the preceding Plan
                 Year shall be determined pursuant to the provisions of the Plan then in effect.
                      (c)     For purposes of determining the "Actual Contribution Percentage,"
       only Employer Matching Contributions contributed to the Plan prior to the end of the
       succeeding Plan Year shall be considered. In addition, the Plan Administrator may elect to
       take into account, with respect to Employees eligible to have Employer Matching
       Contributions pursuant to Section 4.3(a) allocated to their accounts, non-elective
       contributions (as described in Code Section 401(k)(12)(C)) (to the extent such non-elective
       contributions are not used to satisfy the safe harbor methods permitted by Code Sections
       401(k)(12) and 401(m)(11)), elective deferrals (as defined in Regulation 1.402(g)-1(b)) and
       qualified non-elective contributions (as defined in Code Section 401(m)(4)(C)) contributed
       to any plan maintained by the Employer. Such non-elective contributions, elective deferrals
       and qualified non-elective contributions shall be treated as Employer matching contributions
       subject to Regulation 1.401(m)-1(b)(5) which is incorporated herein by reference.
       However, the Plan Year must be the same as the plan year of the plan to which the non-
       elective contributions, elective deferrals and the qualified non-elective contributions are
       made.
                      (d)   For purposes of this Section and Code Sections 401(a)(4), 410(b) and
       401(m), this Plan may not be combined with any other plan.
                     (e)     For purposes of Section 6.9(a) and Section 6.10, a Highly
       Compensated Participant and Non-Highly Compensated Participant shall include any
       Employee eligible to have Employer matching contributions (whether or not a deferral
       election was made or suspended) allocated to the Participant's account for the Plan Year.
               Notwithstanding the above, if the prior year testing method is used to calculate the
ACP for the Non-Highly Compensated Participant group for the first Plan Year of this
amendment and restatement, for the purposes of Section 6.9(a), a Non-Highly Compensated
Participant shall include any such Employee eligible to have Employer matching contributions
(whether or not a deferral election was made or suspended) allocated to the Participant's account
for the preceding Plan Year pursuant to the provisions of the Plan then in effect.


(02693933.4)                                      41
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 49 of 89
                                                                                                EAM MTD-48



                     (f)     For the purpose of this Section, when calculating the ACP for the
      Non-Highly Compensated Participant group, the current year testing method shall be used.
      Any change from the current year testing method to the prior year testing method shall be
      made pursuant to Internal Revenue Service Notice 98-1, Section VII (or superseding
      guidance), the provisions of which are incorporated herein by reference.
                       (g)     Notwithstanding anything in this Section to the contrary, the
       provisions of this Section 6.9 and Section 6.10 may be applied separately (or will be applied
       separately to the extent required by Regulations) to each "plan" within the meaning of
       Regulation 1.401(m)-5. Furthermore, the provisions of Code Section 401(m)(5)(C) may be
       used to exclude from consideration all Non-Highly Compensated Employees who have not
       satisfied the minimum age and service requirements of Code Section 410(a)(1)(A). For
       purposes of applying this provision, the Plan Administrator may use any effective date of
       participation that is permitted under Code Section 410(b) provided such date is applied on a
       consistent and uniform basis to all Participants.
                       (h)     Notwithstanding the above Safe-Harbor Matching Contributions
       made pursuant to Section 4.3(a) above are intended to comply with Section 6.9 pursuant to
       the alternative methods permitted by Code Section 401(m)(11). hl any Plan Year in which
       the Plan satisfies the provisions of Code Section 401(m)(11), the provisions of this Section
       6.9 of the Plan shall not apply.
           Section 6.10   Adjustment to ACP Tests.
                       (a)     In the event (or if it is anticipated) that the ACP for the Highly
       Compensated Participant group exceeds (or might exceed) the ACP for the Non-Highly
       Compensated Participant group pursuant to Section 6.9(a), the Plan Administrator (on or
       before the fifteenth day of the third month following the end of the Plan Year, but in no
       event later than the close of the following Plan Year) shall direct the Trustee to distribute to
       the Highly Compensated Participant having the largest dollar amount of contributions
       determined pursuant to Section 6.9(b), the vested portion of such contributions (and income
       allocable to such contributions) and, if forfeitable, forfeit such non-vested Excess Aggregate
       Contributions (if any) attributable to Employer Matching Contributions (and income
       allocable to such forfeitures) until the total amount of Excess Aggregate Contributions has
       been distributed, or until the Participant's remaining amount equals the amount of
       contributions determined pursuant to Section 6.9(b) of the Highly Compensated Participant
       having the second largest dollar amount of contributions. This process shall continue until
       the total amount of Excess Aggregate Contributions has been distributed.
                      (b)    Any distribution and/or forfeiture of less than the entire amount of
       Excess Aggregate Contributions (and income) shall be treated as a pro rata distribution
       and/or forfeiture of Excess Aggregate Contributions and income. Distribution of Excess
       Aggregate Contributions shall be designated by the Employer as a distribution of Excess
       Aggregate Contributions (and income). Forfeitures of Excess Aggregate Contributions shall
       be applied to reduce Employer Matching Contributions for the Plan Year in which the
       forfeiture occurs.
                     (c)      Distributions of Excess Aggregate Contributions must be adjusted for
       income (gain or loss), including an adjustment for income for the period between the end of
       the Plan Year and the date of the distribution (the "gap period"); provided, however, that


{02693933.4)                                       42
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 50 of 89
                                                                                                  EAM MTD-49



      allocable income for the gap period will not be calculated and distributed beginning January
      1, 2008. The Plan Administrator shall determine and allocate income as set forth in Section
      4.2(f) for Excess Contributions.
                      (d)     Excess Aggregate Contributions, including forfeited matching
       contributions, shall be treated as Employer contributions for purposes of Code Sections 404
       and 415 even if distributed from the Plan.
                Forfeited Employer Matching Contributions that are reallocated to Participants'
Accounts for the Plan Year in which the forfeiture occurs shall be treated as an "Annual
Addition" pursuant to Section 6.5 for the Participants to whose Accounts they are reallocated and
for the Participants from whose Accounts they are forfeited.
                      (e)    If during a Plan Year the projected aggregate amount of Employer
       Matching Contributions to be allocated to all Highly Compensated Participants under this
       Plan would, by virtue of the tests set forth in Section 6.9(a), cause the Plan to fail such tests,
       then the Plan Administrator may automatically reduce proportionately or in the order
       provided in Section 6.10(a) each affected Highly Compensated Participant's projected share
       of such contributions by an amount necessary to satisfy one of the tests set forth in Section
       6.9(a).
                       (f)    Notwithstanding the above, within twelve (12) months after the end
       of the Plan Year, the Employer may make a special Qualified Non-Elective Employer
       Contribution in accordance with one of the following provisions which contribution shall be
       allocated to the Participant's Account of each Non-Highly Compensated Participant eligible
       to share in the allocation in accordance with such provision. The Employer shall provide
       the Plan Administrator with written notification of the amount of the contribution being
       made and for which provision it is being made pursuant to:
                          (1)     A special Qualified Non-Elective Employer Contribution may be
                  made on behalf of Non-Highly Compensated Participants in an amount sufficient
                  to satisfy (or to prevent an anticipated failure of) one of the tests set forth in
                  Section 6.9(a). Such contribution shall be allocated in the same proportion that
                  each Non-Highly Compensated Participant's 414(s) Compensation for the year
                  (or prior year if the prior year testing method is being used) bears to the total
                  414(s) Compensation of all Non-Highly Compensated Participants for such year.
                          (2)     A special Qualified Non-Elective Employer Contribution may be
                  made on behalf of Non-Highly Compensated Participants in an amount sufficient
                  to satisfy (or to prevent an anticipated failure of) one of the tests set forth in
                  Section 6.9(a). Such contribution shall be allocated to each. Non-Highly
                  Compensated Participant electing salary reductions pursuant to Section 4.2 in the
                  same proportion that each such Non-Highly Compensated Participant's Deferred
                  Compensation (less Catch Up Contributions) for the year (or at the end of the
                  prior Plan Year if the prior year testing method is being .used) bears to the total
                  Deferred Compensation (less Catch Up Contributions) of all such Non-Highly
                  Compensated Participants for such year.
                        (3)    A special Qualified Non-Elective Employer Contribution may be
                  made on behalf of Non-Highly Compensated Participants in an amount sufficient



(02693933.41                                        43
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 51 of 89
                                                                                                    EAM MTD-50



                 to satisfy (or to prevent an anticipated failure of) one of the tests set forth in
                 Section 6.9(a). Such contribution shall be allocated in equal amounts (per capita),
                 However, the maximum amount allocated to any Participant pursuant to this
                 subsection shall be limited to the amount that may be taken into account in
                 applying the ACP test in Section 6.9.
                         (4)    A special Qualified Non-Elective Employer Contribution may be
                 made on behalf of Non-Highly Compensated Participants electing salary
                 reductions pursuant to Section 4.2 in an amount sufficient to satisfy (or to prevent
                 an anticipated failure of) one of the tests set forth in Section 6.9(a). Such
                 contribution shall be allocated for the year (or at the end of the prior Plan Year if
                 the prior year testing method is used) to each Non-Highly Compensated
                 Participant electing salary reductions pursuant to Section 4,2 in equal amounts
                 (per capita). However, the maximum amount allocated to any Participant
                 pursuant to this subsection shall be limited to the amount that may be taken into
                 account in applying the ACP test in Section 6.9.
                         (5)      A special Qualified Non-Elective Employer Contribution may be
                 made on behalf of Non-Highly Compensated Participants in an amount sufficient
                 to satisfy (or to prevent an anticipated failure of) one of the tests set forth in
                 Section 6.9(a).       Such contribution shall be allocated to the Non-Highly
                 Compensated Participant having the lowest 414(s) Compensation, until one of the
                 tests set forth in Section 6.9(a) is satisfied (or is anticipated to be satisfied), or
                 until such Non-Highly Compensated Participant has received the maximum
                 "annual addition" pursuant to Section 6.5. This process shall continue until one
                 of the tests set forth in Section 6.9(a) is satisfied (or is anticipated to be satisfied),
                 However, the maximum amount allocated to any Participant pursuant to this
                 subsection shall be limited to the amount that may be taken into account in
                 applying the ACP test in Section 6.9,
                       (g)    Notwithstanding the above, at the Employer's discretion, Non-Highly
       Compensated Participants who are not employed at the end of the Plan Year (or at the end
       of the prior Plan Year if the prior year testing method is being used) shall not be eligible to
       receive a special Qualified Non-Elective Employer Contribution and shall be disregarded.
                       (h)     Notwithstanding the above, if the testing method changes from the
       current year testing method to the prior year testing method, then for purposes of preventing
       the double counting of Qualified Non-Elective Employer Contributions for the first testing
       year for which the change is effective, any special Qualified Non-Elective Employer
       Contribution on behalf of Non-Highly Compensated Participants used to satisfy the "Actual
       Deferral Percentage" or ACP test under the current year testing method for the prior year
       testing year shall be disregarded.
                      (i)      Any Excess Aggregate Contributions (and income) which are
       distributed on or after 2 1/2 months after the end of the Plan Year shall be subject to the ten
       percent (10%) Employer excise tax imposed by Code Section 4979.




(02693933.4)                                        44
         Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 52 of 89
                                                                                             EAM MTD-51



                                     ARTICLE VII
                              DETERMINATION OF BENEFITS
       Section 7.1   Normal Retirement Benefit. Each Participant's Accounts shall vest fiilly
on his Normal Retirement Age. The Participant's benefit shall equal his Accounts on the
Adjustment Date next following his Normal Retirement Age, or should a Participant retire on an
Adjustment Date, his Accounts as of such date.
        Section 7.2     Delayed Retirement Benefit. A Participant may elect to remain in the
employ of the Employer beyond his Normal Retirement Age, The Participant shall be eligible to
retire on his delayed retirement date, which shall be the date on which he actually retires. A
Participant retiring on his delayed retirement date shall be entitled to receive a benefit equal to
his Accounts on the Adjustment Date next following his delayed retirement date, or should a
Participant retire on an Adjustment Date, his Accounts as of such date.
        Section 7.3   Total and Permanent Disability Benefit. Each Participant's Accounts shall
vest fully on his Disability Retirement Date. The Participant's benefit shall equal his Accounts
on the Adjustment Date next following his Disability Retirement Date, or should a Participant
retire on an Adjustment Date, his Accounts as of such date.
        Section 7.4   Death Benefit. Upon the death of a Participant while in the employ of the
Employer or while on Authorized Leave of Absence, his Accounts shall fully vest and his
Beneficiary shall be entitled to a benefit equal to his Accounts on the Adjustment Date next
following the date of his death, or should a Participant die on an Adjustment Date, his Accounts
as of such date.
        Section 7.5     Employment Termination Benefit. If a Participant's employment with the
Employer is terminated, voluntarily or involuntarily, other than by normal retirement, delayed
retirement, disability retirement or death, he shall be entitled to an employment termination
benefit which shall be an amount equal to (A) the entire balance to the credit of the Participant in
his Employee Contribution Account (which shall be nonforfeitable at all times) as it existed on
the Adjustment Date next following his termination of employment, plus (B) for Employees
hired on or before December 31, 2000, the entire balance to the credit of the Participant in his
Employer Contribution Account attributable to Employer Matching Contributions (which shall
be nonforfeitable at all times) as it existed on the Adjustment Date next following his termination
of employment (or as of the date of termination of employment if such date coincides with an
Adjustment Date and as of the processing date in the event a daily valuation system is in place),
and for Employees hired on or after January 1, 2001, except for Employees who are former
employees of FirstTier Bank or First Companies (who shall have all Employer Matching
Contributions made on their behalf be nonforfeitable), a percentage of his Employer
Contribution Account attributable to Employer Matching Contributions as it existed on the
Adjustment Date next following his termination of employment (or as of such date if such date
coincides with an Adjustment Date and as of the processing date in the event a daily valuation
system is in place), based on his Years of Vesting Service according to the vesting schedule
below:




026939334)                                      45
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 53 of 89
                                                                                               EAM MTD-52



                                              Vesting Schedule
           Years of Vesting Service                               Nonforfeitable Percentage
                      less than 1                                           0
                      1                                                     33%
                      2                                                     67%
                      3                                                     100%
Safe-Harbor Matching Contributions made on or after January 1, 2008 shall be fully vested at all
times, plus (C) a percentage of his Employer Contribution Account attributable to Employer
Non-Matching Contributions as it existed on the Anniversary Date (or Adjustment Date if the
Retirement Committee elects to value such Account as of each Adjustment Date) immediately
preceding his termination of employment (or a percentage of such Account as of the date of
termination of employment if such date coincides with an Anniversary Date), based on his Years
of Vesting Service according to the vesting schedule below:
        With respect to Participants who are not credited with at least one Hour of Service
on or after January 1, 2007, the vesting schedule shall be as follows:
                                              Vesting Schedule
               Years of Vesting Service                           Nonforfeitable Percentage
                      0-4                                                   0
                      5 or more                                             100
         With respect to Participants who are credited with at least one Hour of Service on
or after January 1, 2007, the vesting schedule shall be as follows:
                                               Vesting Schedule
               Years of Vesting Service                           Nonforfeitable Percentage
                      0-2                                                   0
                      3 or more                                             100
       Section 7.6    Definition of Year of Vesting Service. Each Participant shall receive one
Year of Vesting Service for each Plan Year of employment for which he is credited with 1,000 or
more Hours of Service. In the event a Participant's first Year of Participation Service overlaps
two Plan Years and the Participant is not credited with 1,000 Hours of Service in both of the Plan
Years, the Year of Participation Service shall also be considered a Year of Vesting Service
ending on December 31st of the second Plan Year.
       Effective January 1, 2013, with respect to those Participants who are credited with at least
one Hour of Service on or after January 1, 2013, each such Participant shall receive one Year of
Vesting Service for each Period of Service, as determined in accordance with Section 2,65.
               Section 7.7    Determination of Years of Vesting Service - Breaks in Service.
                       (a)    For the purpose of calculating an Employee's Years of Vesting
       Service, all service with the Employer and any corporation which is, with the Employer, a
       member of a controlled group of corporations (as defined in Section 414(b) of the Internal


(02693933.4)                                          46
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 54 of 89
                                                                                             EAM MTD-53



       Revenue Code); any trade or business (whether or not incorporated) which is, with the
       Employer, under common control (as defined in Section 414(c) of the Internal Revenue
       Code); any organization (whether or not incorporated) which is a member of an affiliated
       service group (as defined in Section 414(m) of the Internal Revenue Code) which includes
       the Employer; and any other entity required to be aggregated with the Employer pursuant to
       regulations under Section 414(o) of the Internal Revenue Code shall be treated as service
       with the Employer. For purposes of calculating an Employee's Years of Vesting Service, all
       continuous service from the Employee's most recent hire date with a predecessor employer
       as of the date such predecessor employer was merged with or acquired by the Employer
       shall be treated as service with the Employer if such Employee was employed by the
       predecessor employer on the merger or acquisition date.
                       For purposes of calculating an Employee's Years of Vesting Service, all
       continuous service from the Employee's most recent hire date with a failed bank whose
       assets are purchased by Compass Bank in 2009 pursuant to a purchase and assumption
       agreement in which the Federal Deposit Insurance Corporation is a party thereto shall be
       treated as service with the Employer if such Employee was employed by such failed bank on
       the date such failed bank's assets are purchased by Compass Bank,
                     (b)    If any former Participant is reemployed after a One-Year Break in
       Service has occurred Years of Vesting Service shall include Years of Vesting Service prior
       to his One-Year Break in Service subject to the following rules:
                        (1) If a former Participant has a One-Year Break in Service, his pre-break
                 and post-break service shall be used for computing Years of Vesting Service;
                        (2) Each non-vested former Participant shall lose credits otherwise
                 allowable under (i) above if his consecutive One-Year Breaks in Service equal or
                 exceed the greater of (A) five (5) or (B) the aggregate number of his pre-break
                 Years of Participation Service;
                         (3) After five (5) consecutive One-Year Breaks in Service, a former
                 Participant's prior vested Account balance attributable to pre-break service shall
                 not be increased as a result of post-break service.
             Separate accounts will be maintained for the Participant's pre-break and post-
break Employer derived account balances. Both accounts will share in earnings and losses of the
Trust Fund.
        Section 7.8    Forfeitures. The portion of a Participant's Accounts which are not vested
shall be Forfeited upon the earlier of the following:
                 (a)    the distribution of the entire vested portion of a terminated Participant's
accounts, or
              (b)   the last day of the Plan Year in which the Participant incurs five (5)
consecutive One-Year Breaks in Service.
h1 the case of a terminated Participant whose vested benefit is zero, such terminated participant
shall be deemed to have received a distribution of his vested benefit upon his termination of
employment. If the Participant receives a distribution (or was deemed to have received as a
distribution) pursuant to this Section which is less than the value of his Employer Contribution
Account and resumes employment covered under the Plan, the Participant's Employer


(02693933.4)                                     47
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 55 of 89
                                                                                               EAM MTD-54



Contribution Account will be restored to the amount on the date of distribution if the Participant
repays (or restoration occurs upon reemployment in the case of a deemed distribution) in cash to
the Plan the full amount of the distribution on or before the earlier of five (5) years after the date
on which the Participant is subsequently reemployed by the Employer or the close of the first
period in which the Participant incurs five (5) consecutive Breaks in Service following the date
of distribution. The amount repaid shall be allocated to the Participant's Accounts among the
Investment Funds in the same proportions in which he received the distribution, The amount
allocated to Company Stock Fund shall be applied as promptly as possible by the Trustee to the
purchase of the maximum number of shares of Company Stock which can be purchased with
such amount. The source for the reinstatement shall first be any Forfeitures occurring during the
Plan Year. If such source is insufficient, then the Employer shall contribute an amount which is
sufficient to restore any forfeited Accounts. Upon the reemployment of a Participant with no
vested benefit upon termination, the Participant shall be deemed to have repaid his distribution
and will be fully restored if he is reemployed before incurring five (5) consecutive Breaks in
Service. Forfeitures remaining after satisfaction of any reinstatement obligations under this
Section 7.8 shall be applied in the following order:
                 (i) To pay for administrative expenses;
               (ii) To reduce Smartlnvestor Employer Contributions under Section 4.3(b)(ii) for
the Plan Year in which the Forfeiture occurs;
              (iii) To reduce Employer Matching Contributions under Section 4.3(a) for the
Plan Year in which the Forfeiture occurs; and
                (iv) To be allocated to Participant accounts on the basis as if such amount was
treated as a Discretionary Employer Non-Matching Contribution.

                                        ARTICLE VIII
                                 DISTRIBUTION OF BENEFITS
        Section 8.1     Time of Payment of Benefits. The distribution of benefits to a Participant
or Beneficiary shall begin as soon as reasonably practicable but not later than the 60th day after
the later of the close of the Plan Year in which the Participant attains age sixty-five (65) or the
Plan Year in which his employment with an Employer is terminated. The Retirement Committee
may cause such benefits to be paid on such earlier date or dates following such termination as it
may deem advisable.
        Notwithstanding the foregoing sentence, if the amount of the payment required to
commence on the date determined under this Section cannot be ascertained by such date, a
payment retroactive to such date may be made, provided that such retroactive payment is made
no later than sixty (60) days after the earliest date on which the amount of such payment can be
ascertained under the Plan. The failure of a Participant to consent to a distribution while a
benefit is immediately distributable under this Section 8,1, shall be deemed an election to defer
commencement of payment of any benefit sufficient to satisfy this Section 8.1.
        Section 8.2     Method of Payment. In the event of a Participant's termination of
employment as a    result of the Participant's retirement, disability or other event other than death,
the benefits provided hereunder shall be payable in a single distribution consisting of cash in
respect of his interest in the Investment Funds other than Company Stock Funds and consisting


{02693933.4)                                      48
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 56 of 89
                                                                                              EAM MTD-55



of whole shares of Company Stock, cash, or a combination of both (with a cash adjustment for
any fractional share) in respect of his interest in Company Stock Funds provided, however, that
the Retirement Committee shall notify the Participant of his right to demand distribution of his
interest in Company Stock Funds entirely in cash. If the distribution of the Participant's interest
in Company Stock Funds is to be made in cash, the amount of the cash distribution shall be
based upon the fair market value of the Company Stock at the time the distribution becomes
payable or as close in time thereto as is administratively practicable.
        In the event of the Participant's death, his Beneficiary shall have the option to make an
irrevocable election in accordance with procedures established by the Retirement Committee to
receive the benefits provided hereunder in a single distribution in cash and whole shares of
Company Stock in the manner as described previously in this Section 8.2 or in annual
installments over either a five-year or ten-year period, as the Beneficiary shall determine, in the
form of cash in respect of his interest in the Investment Funds other than Company Stock Funds,
whole shares of Company Stock (with a cash adjustment for any fractional share) in respect of
his interest in Company Stock Funds, cash, or a combination of both; provided, however, that the
Beneficiary shall have a right to accelerate the installment payments by requesting that the
unpaid balance thereof be received in a single lump sum distribution, and provided further that
the Retirement Committee shall notify the Beneficiary of his right to demand a distribution of his
interest in Company Stock Funds entirely in cash. If the Beneficiary shall fail to make a timely
election, the benefit shall be paid in a lump sum.
        Notwithstanding the preceding provisions of this Section 8.2, the Participant (or his
Beneficiary in the event of the death of the Participant) shall have the option to elect to receive
an amount equal to his Accrued Benefit as of December 31, 1986, if any, in monthly installments
not to exceed 180, as the Participant (or his Beneficiary in the event of the death of the
Participant) shall determine in the form of cash in respect of his interest in the Investment Funds
other than the Company Stock Fund, whole shares of Company Stock (with a cash adjustment
for any fractional share) in respect of his interest in the Company Stock Fund; provided,
however, that the Retirement Committee shall notify the Participant of his right to demand a
distribution of his interest in the Company Stock Fund entirely in cash.
       The amount of cash and/or the number of shares of Company Stock in each installment
shall be equal to the proportionate value on each Adjustment Date immediately preceding
payment of the balance then to the credit of the Participant in his Account with respect to each
Investment Fund in which he had an interest eligible for installment payments determined by
dividing the amount credited to his Account as of such Adjustment Date by the number of
payments remaining to be made.
        If a Participant who is receiving installment payments shall establish to the satisfaction of
the Retirement Committee in accordance with principles and procedures established by the
Retirement Committee which are applicable to all persons similarly situated that a financial
emergency exists in his affairs, such as illness or accident to the Participant or a member of his
immediate family or other similar contingency, the Retirement Committee may, in its discretion,
for the purpose of alleviating such emergency, accelerate the time of payment of some or all of
the remaining installments.




102693933.4)                                     49
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 57 of 89
                                                                                                EAM MTD-56



        If a Participant dies before receiving all of the amount to the credit of his Account in
accordance with this Section 8.2, the amount remaining to the credit of his Account at his death
shall be distributed to his Beneficiary as soon as practicable in accordance with Section 8.3.
       If the value of the Participant's balance in his Account derived from Employer
contributions exceeds $1,000, the Participant must consent to any distribution from such account
balance. With regard to this required consent:
                      (a)    The Participant must be informed of his right to defer receipt of the
       distribution. If a Participant fails to consent, it shall be deemed an election to defer the
       commencement of payment of any benefit. However, any election to defer the receipt of
       benefits shall not apply with respect to minimum distributions which are required under
       Section 8.4.
                      (b)    Notice of the rights specified under this paragraph shall be provided
       no less than 30 days and no more than 90 days before the first day on which all events have
       occurred which entitle the Participant to such benefit.
                       (c)    Written consent of the Participant to the distribution must not be
       made before the Participant receives the notice and must not be made more than 90 days
       before the first day on which all events have occurred which entitle the Participant to such
       benefit.
                      (d)     No consent shall be valid if a significant detriment is imposed under
       the Plan on any Participant who does not consent to the distribution.
                      (e)    If a distribution is one to which Sections 401(a)(11) and 417 of the
       Internal Revenue Code do not apply, such distribution may commence less than 30 days
       after the notice required under Section 1.411(a)-11(c) of the Income Tax Regulations is
       given, provided that:
                         (1)      the Plan Administrator clearly informs the Participant that the
                 Participant has a right to a period of at least 30 days after receiving the notice to
                 consider the decision of whether or not to elect a distribution (and, if applicable, a
                 particular distribution option), and
                         (2)     the Participant, after receiving the notice, affirmatively elects a
                 distribution.
        Section 8.3     Designation of Beneficiary. Each Participant shall designate a Beneficiary
or Beneficiaries to whom his Plan benefits are to be paid if the Participant dies before receipt of
all such benefits. Each Beneficiary designation shall be on a form prescribed by the Retirement
Committee and will be effective only when filed with the Retirement Committee. A Participant
may designate a different Beneficiary at any time by delivering a new written designation to the
Retirement Committee. The last effective designation received by the Retirement Committee
shall supersede all prior designations. A designation of a Beneficiary shall be effective only if
the Beneficiary survives the Participant. If a Participant fails to designate a Beneficiary, or if no
designated Beneficiary survives the Participant, the Participant shall be deemed to have
designated the following Beneficiaries (if then living) in the following order of priority: (1)
spouse, (2) children, including adopted children, in equal shares, (3) parents, in equal shares, and
(4) Participant's estate.



(02693933.41                                       50
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 58 of 89
                                                                                                  EAM MTD-57



       Notwithstanding the provisions of the first paragraph of this Section 8,3, a Participant
with a surviving spouse shall have his Plan benefit payable to his surviving spouse unless the
spouse consents in writing to the designation of another Beneficiary and the spouse's consent
acknowledges the effect of the election and is witnessed by a Plan representative or a notary
public in a manner as required by Section 205(c)(2)(A) of ERISA unless such consent was
unnecessary because such spouse could not be located (or because of such other circumstances as
may be prescribed by Treasury Regulations). The election made by the Participant and
consented to by his spouse may be revoked by the Participant in writing without the consent of
the spouse at any time. The number of revocations shall not be limited. Any new election must
comply with the requirements of this Section 8.3. A former spouse's waiver shall not be binding
on a new spouse. If the Participant has designated a spouse as a Beneficiary, then a divorce
decree or legal separation that relates to such spouse shall revoke the Participant's designation of
the spouse as a Beneficiary unless the decree or qualified domestic relations order ("QDRO")
(within the meaning of Section 414(p) of the Code) provides otherwise.
           Section 8.4         Required Minimum Distributions.
                         (a)       General Rules.
                         (1)    Precedence. The requirements of this Section 8.4 will take
                  precedence over any inconsistent provisions of the Plan.
                          (2)    Requirements of Treasury Regulations Incorporated.            All
                  distributions required under this Section 8.4 will be determined and made in
                  accordance with the Treasury Regulations under Section 401(a)(9) of the Code.
                          (3)     TEFRA Section 242(b)(2) Elections. Notwithstanding the other
                  provisions of this Section 8.4, distributions may be made under a designation
                  made before January 1, 1984, in accordance with Section 242(b)(2) of the Tax
                  Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
                  relate to Section 242(b)(2) of TEFRA.
                         (b)       Time and Manner of Distribution.
                          (1)    Required Beginning Date. The Participant's entire interest will be
                  distributed, or begin to be distributed, to the Participant no later than the
                  Participant's Required Beginning Date,
                         (2)     Death of Participant Before Distributions Begin. If the Participant
                  dies before distributions begin, the Participant's entire interest will be distributed,
                  or begin to be distributed, no later than as follows:
                                 a. If the Participant's surviving spouse is the Participant's sole
                  designated beneficiary, then, except as otherwise provided herein, distributions to
                  the surviving spouse will begin by December 31 of the calendar year immediately
                  following the calendar year in which the Participant died, or by December 31 of
                  the calendar year in which the Participant would have attained age 701/2, if later.
                                 b. If the Participant's surviving spouse is not the Participant's sole
                  designated beneficiary, then distributions to the designated beneficiary will begin
                  by December 31 of the calendar year immediately following the calendar year in
                  which the Participant died.


(02693933.41                                          51
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 59 of 89
                                                                                                  EAM MTD-58



                               c. If there is no designated beneficiary as of September 30 of the
                year following the year of the Participant's death, the Participant's entire interest
                will be distributed by December 31 of the calendar year containing the fifth
                anniversary of the Participant's death.
                               d. If the Participant's surviving spouse is the Participant's sole
                designated beneficiary and the surviving spouse dies after the Participant but
                before distributions to the surviving spouse begin, this Subsection (2) of Section
                8.4(b)), other than Subparagraph a of this Subsection (2), will apply as if the
                surviving spouse were the Participant.
                        For purposes of this Subsection (2) of Section 8.4(b)) and Section 8.4(d),
                 unless the Subparagraph d above applies, distributions are considered to begin on
                 the Participant's Required Beginning Date.            If Subparagraph d applies,
                 distributions are considered to begin on the date distributions are required to
                 begin to the surviving spouse under Subparagraph a of this Subsection (2) of
                 Section 8.4(b). If distributions under an annuity purchased from an insurance
                 company irrevocably commence to the Participant before the Participant's
                 Required Beginning Date (or to the Participant's surviving spouse before the
                 date distributions are required to begin to the surviving spouse under
                 Subparagraph a of this Subsection (2) of Section 8.4(b)), the date distributions
                 are considered to begin is the date distributions actually commence.
                         (3)     Forms of Distribution. Unless the Participant's interest is
                 distributed in the form of an annuity purchased from an insurance company or in a
                 single sum on or before the Required Beginning Date, as of the first distribution
                 calendar year distributions will be made in accordance with Section 8.4(c) and
                 Section 8.4(d). If the Participant's interest is distributed in the form of an annuity
                 purchased from an insurance company, distributions thereunder will be made in
                 accordance with the requirements of Section 401(a)(9) of the Code and the
                 Treasury Regulations.
                      (c)       Required Minimum Distributions During Participant's Lifetime.
                         (1)     Amount of Required Minimum Distribution For Each Distribution
                 Calendar Year. During the Participant's lifetime, the minimum amount that will
                 be distributed for each distribution calendar year is the lesser of:
                                    a. the quotient obtained by dividing the Participant's account
                            balance by the distribution period in the Uniform Lifetime Table set forth
                            in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
                            Participant's age as of the Participant's birthday in the distribution
                            calendar year; or
                                    b,    if the Participant's sole designated beneficiary for the
                            distribution calendar year is the Participant's spouse, the quotient obtained
                            by dividing the Participant's account balance by the number in the Joint
                            and Last Survivor Table set forth in Section 1,401(a)(9)-9 of the Treasury
                            Regulations, using the Participant's and spouse's attained ages as of the
                            Participant's and spouse's birthdays in the distribution calendar year.



(02693933.4)                                         52
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 60 of 89
                                                                                                  EAM MTD-59



                        (2)     Lifetime Required Minimum Distributions Continue Through Year
                of Participant's Death. Required minimum distributions will be determined under
                this Section 8.4(c) beginning with the first distribution calendar year and up to
                and including the distribution calendar year that includes the Participant's date of
                death.
                    (d)         Required Minimum Distributions After Participant's Death.
                       (1)        Death On or After Date Distributions Begin.
                                   a, Participant Survived by Designated Beneficiary. If the
                          Participant dies on or after the date distributions begin and there is a
                          designated beneficiary, the minimum amount that will be distributed for
                          each distribution calendar year after the year of the Participant's death is
                          the quotient obtained by dividing the Participant's account balance by the
                          longer of the remaining life expectancy of the Participant or the remaining
                          life expectancy of the Participant's designated beneficiary, determined as
                          follows:
                                          i. The Participant's remaining life expectancy is calculated
                                  using the age of the Participant in the year of death, reduced by one
                                  for each subsequent year.
                                          ii. If the Participant's surviving spouse is the Participant's
                                  sole designated beneficiary, the remaining life expectancy of the
                                  surviving spouse is calculated for each distribution calendar year
                                  after the year of the Participant's death using the surviving
                                  spouse's age as of the spouse's birthday in that year. For
                                  distribution calendar years after the year of the surviving spouse's
                                  death, the remaining life expectancy of the surviving spouse is
                                  calculated using the age of the surviving spouse as of the spouse's
                                  birthday in the calendar year of the spouse's death, reduced by one
                                  for each subsequent calendar year.
                                           iii. If the Participant's surviving spouse is not the
                                   Participant's sole designated beneficiary, the designated
                                   beneficiary's remaining life expectancy is calculated using the age
                                   of the beneficiary in the year following the year of the Participant's
                                   death, reduced by one for each subsequent year.
                                    b.    No Designated Beneficiary. If the Participant dies on or
                          after the date distributions begin and there is no designated beneficiary as
                          of September 30 of the year after the year of the Participant's death, the
                          minimum amount that will be distributed for each distribution calendar
                          year after the year of the Participant's death is the quotient obtained by
                          dividing the Participant's account balance by the Participant's remaining
                          life expectancy calculated using the age of the Participant in the year of
                          death, reduced by one for each subsequent year.
                          (2)      Death Before Date Distributions Begin.



(02693933.4}                                         53
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 61 of 89
                                                                                                 EAM MTD-60



                                 a.    Participant Survived by Designated Beneficiary, If the
                        Participant dies before the date distributions begin and there is a
                        designated beneficiary, the minimum amount that will be distributed for
                        each distribution calendar year after the year of the Participant's death is
                        the quotient obtained by dividing the Participant's account balance by the
                        remaining life expectancy of the Participant's designated beneficiary,
                        determined as provided in Subsection (1) of Section 8.4(d).
                                  b.   No Designated Beneficiary. If the Participant dies before
                        the date distributions begin and there is no designated beneficiary as of
                        September 30 of the year following the year of the Participant's death,
                        distribution of the Participant's entire interest will be completed by
                        December 31 of the calendar year containing the fifth anniversary of the
                        Participant's death.
                                  c.   Death of Surviving Spouse Before Distributions to
                               Surviving Spouse Are Required to Begin. If the Participant dies
                        before the date distributions begin, the Participant's surviving spouse is
                        the Participant's sole designated beneficiary, and the surviving spouse dies
                        before distributions are required to begin to the surviving spouse under
                        Section 8.4(b)(2)(a), this Section 8,4(d)(2) will apply as if the surviving
                        spouse were the Participant.
                     (e)     Definitions.
                        (1)    Designated Beneficiary. The individual who is designated as the
                 beneficiary under Section 8.3 and is the designated beneficiary under Code
                 Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations,
                          (2)      Distribution Calendar Year. A calendar year for which a minimum
                 distribution is  required.  For distributions beginning before the Participant's death,
                 the first distribution calendar year is the calendar year immediately preceding the
                 calendar year which contains the Participant's Required Beginning Date. For
                 distributions beginning after the Participant's death, the first distribution calendar
                 year is the calendar year in which distributions are required to begin under
                 Section 8.4(b)(2). The required minimum distribution for the Participant's first
                 distribution calendar year will be made on or before the Participant's Required
                 Beginning Date. The required minimum distribution for other distribution
                 calendar years, including the required minimum distribution for the distribution
                 calendar year in which the Participant's Required Beginning Date occurs, will be
                 made on or before December 31 of that distribution calendar year.
                        (3)     Life Expectancy. Life expectancy as computed by use of the
                 Single Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.
                         (4)    Participant's Account Balance. The account balance as of the last
                 valuation date in the calendar year immediately preceding the distribution
                 calendar year (valuation calendar year) increased by the amount of any
                 contributions made and allocated or forfeitures allocated to the account balance as
                 of dates in the valuation calendar year after the valuation date and decreased by



{02693933.4)                                       54
            Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 62 of 89
                                                                                                 EAM MTD-61



                 distributions made in the valuation calendar year after the valuation date. The
                 account balance for the valuation calendar year includes any amounts rolled over
                 or transferred to the Plan either in the valuation calendar year or in the distribution
                 calendar year if distributed or transferred in the valuation calendar year,
                         (5)     Required Beginning Date. With respect to any Participant, April
                 1st of the calendar year following the later of the calendar year in which the
                 Participant attains age 70 1/2 or the calendar year in which the Participant retires,
                 except that benefit distributions to a "5 percent owner" must commence by April
                 1st of the calendar year following the calendar year in which the Participant
                 attains age 70 1/2,
                         (6)    5-Percent Owner. A Participant who is a 5 percent owner as
                 defined in Code Section 416 at any time during the Plan Year ending with or
                 within the calendar year in which such owner attains age 70 1/2. Once
                 distributions have begun to a 5-percent owner under this Section they must
                 continue to be distributed, even if the Participant ceases to be a 5 percent owner in
                 a subsequent year.
        Section 8.5    Distributions to which Qualified Joint and Survivor and Pre-Retirement
Survivor Annuities Apply. Notwithstanding anything herein to the contrary, in the event, with
respect to any Participant, the Plan is a direct or indirect transferee, after December 31, 1984, of
any defined benefit plan or defined contribution plan which is subject to the funding standards of
Section 412 of the Code, then the distribution of any such amount subject to the funding
standards of Section 412 of the Code will be made in accordance with the requirements
applicable to such distributions under the Code and Treasury Regulations.
         Section 8.6     Direct Rollovers. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a distributee's election under this Section, a distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to have any portion of
an eligible rollover distribution paid directly to an eligible retirement plan specified by the
distributee in a direct rollover.
                     (a)    Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion  of the balance to the credit of the distributee, except that an
eligible rollover distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies) of the distributee and
the distributee's designated beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under Section 401(a)(9) of the Internal
Revenue Code; any hardship distribution described in Section 401(k)(B)(i)(iv) received after
December 31, 1998; the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with respect to
employer securities) and any other distribution that is reasonably expected to total less than $200
during a year.
               Notwithstanding the above, a portion of a distribution shall not fail to be an
"eligible rollover distribution" merely because the portion consists of after tax Employee
contributions which are not includible in gross income. However, such portion may be
transferred only to an individual retirement account or annuity described in Code Section 408(a)


102693933.4 )                                       55
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 63 of 89
                                                                                             EAM MTD-62



or (b), or to a qualified defined contribution plan described in Code Section 401(a) or 403(a) that
agrees to separately account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion of such
distribution which is not so includible.
                    (b)     Eligible retirement plan: An "eligible retirement plan" is an
individual retirement account described in Code Section 408(a) or Code Section 408A(b), an
individual retirement annuity described in Code Section 408(b) (other than an endowment
contract), a qualified trust (an employees' trust) described in Code Section 401(a) which is
exempt from tax under Code Section 501(a), an annuity plan described in Code Section 403(a),
an eligible deferred compensation plan described in Code Section 457(b) which is maintained by
an eligible employer described in Code Section 457(e)(1)(A), and an annuity contract described
in Code Section 403(b), that accepts the "distributee's" "eligible rollover distribution."
However, in the case of an "eligible rollover distribution" to the surviving spouse, an "eligible
retirement plan" is an individual retirement account or individual retirement annuity.
                    (c)      Distributee: A distributee includes an Employee or former Employee.
In addition, the Employee's or former Employee's surviving spouse and the Employee's or
former Employee's spouse or former spouse who is the alternate payee under a QDRO are
distributees with regard to the interest of the spouse, or former spouse.
                     (d)    Direct rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.
                     (e)     Non-Spouse Beneficiary Rollover Right, A non-spouse beneficiary
who is a "designated beneficiary" under Code Section 401(a)(9)(E) and the regulations
thereunder, by a direct trustee-to-trustee transfer, may roll over all or any portion of his/her
distribution to an individual retirement account or individual retirement annuity described in
Section 408(a) or 408(b) of the Code that the beneficiary establishes for purposes of receiving
the distribution. In order to be able to roll over the distribution, the distribution otherwise must
satisfy the definition of an eligible rollover distribution set forth in Section 8.6(a) of the Plan.
                         (1)     Although a non-spouse beneficiary may roll over directly a
                 distribution as provided in the above paragraph, the distribution is not subject to
                 the direct rollover requirements of Code Section 401(a)(31), the notice
                 requirements of Code Section 402(f) or the mandatory withholding requirements
                 of Code Section 3405(c). If a non-spouse beneficiary receives a distribution from
                 the Plan, the distribution is not eligible for a "60-day" rollover.
                        (2)     If the Participant's named beneficiary is a trust, the Plan may make
                 a direct rollover to an individual retirement account on behalf of the trust,
                 provided the trust is a designated beneficiary within the meaning of Code Section
                 401(a)(9)(E).
                        (3)    A non-spouse beneficiary may not roll over an amount which is a
                 required minimum distribution under Code Section 401(a)(9).
       Section 8.7      Claim and Review Procedure. In the following claims procedures, the
person making the claim (either the Participant or his beneficiary) is called the "claimant." The
claimant is entitled to have a representative (such as an attorney) assist him or handle his claim
and any appeal, and such a representative is called an "authorized representative."


102693933.4)                                     56
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 64 of 89
                                                                                                  EAM MTD-63



                     (a)       General Claim Procedure.
                        (1) Claim Denial. If a claim for benefits under the Plan is wholly or
                partially denied, the Retirement Committee shall furnish the claimant or
                authorized representative with a written or electronic notice of the denial within a
                reasonable. period of time (generally 90 days after the Retirement Committee
                receives the claim, or 180 days if the Retirement Committee determines that
                special circumstances require an extension of time for processing the claim and
                furnishes written notice of the extension to the claimant or authorized
                representative before the initial 90-day period ends).             The Retirement
                Committee's written extension notice must indicate the special circumstances
                requiring an extension of time for processing the claim and the date by which the
                Retirement Committee expects to render its decision on the claim.
                       Any written or electronic notice of denial of benefits shall set forth, in an
                understandable manner, the following information:
                                  a. The specific reason(s) for the denial of the claim;
                                   b. Reference to the specific Plan provision(s) on which the
                           denial is based;
                                  c. A description of any additional material or information
                           necessary for the claimant to perfect the claim and an explanation
                           of why that material or information is necessary; and
                                  d. A description of the Plan's review procedures and the
                           time limits applicable to those procedures, including a statement of
                           the claimant's right to bring a civil action under ERISA Section
                           502(a) following a denial on review.
                         (2) Appeal of Denied Claim. The claimant or authorized representative
                 may   appeal the Retirement Committee's decision denying the claim within 60
                 days after the claimant or authorized representative receives the Retirement
                 Committee's notice denying the claim by submitting a written appeal to the
                 Retirement Committee. The claimant or authorized representative may submit to
                 the Retirement Committee written comments, documents, records and other
                 information relating to the claim. The claimant or authorized representative shall
                 be provided, upon request and free of charge, reasonable access to, and copies of,
                 all documents, records and other information relevant to the claim.
                        The Retirement Committee will make the decision on the appeal of a
                 denied claim. The Retirement Committee's review of the denied claim shall take
                 into account all comments, documents, records and -other information submitted
                 by the claimant or authorized representative relating to the claim, without regard
                 to whether these materials were submitted or considered by the Retirement
                 Committee in its initial decision on the claim.
                         The Retirement Committee's decision on the appeal of a denied claim
                 shall be made within a reasonable period of time (generally 60 days after the
                 receipt of the claim or 120 days if the Retirement Committee determines that
                 special circumstances require an extension of time for processing the claim and


(02693933.4)                                        57
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 65 of 89
                                                                                                   EAM MTD-64



                    furnishes written notice of the extension to the claimant or authorized
                    representative before the initial 60-day period ends indicating the special
                    circumstances requiring extension of time and the date by which the Retirement
                    Committee expects to render a decision on the claim). The Retirement
                    Committee will furnish the claimant or authorized representative with written or
                    electronic notice of the decision on appeal. In the case of a decision on appeal
                    upholding the Retirement Committee's initial denial of the claim, the Retirement
                    Committee's notice of its decision on appeal shall set forth, in an understandable
                    manner, the following information:
                                   a. The specific reason(s) for the decision on appeal;
                                  b. Reference to the specific Plan provision(s) on which the
                           decision on appeal is based;
                                   c. A statement that the claimant is entitled to receive, upon
                           request and free of charge, reasonable access to, and copies of, all
                           documents, records and other information relevant to the claim for
                           benefits; and
                                  d. A statement of the claimant's right to bring a civil action
                           under ERISA Section 502(a).

                         (b)    Benefit Claims Procedure for Claims Arising in Connection With
       Disability
                                    Claim Denial. If a claim for disability benefits under the Plan is
                    wholly or partially denied, the Retirement Committee shall furnish the claimant or
                    his authorized representative with written or electronic notice of the denial, within
                    a reasonable period of time, generally not to exceed 45 days after the Human
                    Resources Director receives the medical evidence provided by the Participant or,
                    in the event the Human Resources Director has the Participant evaluated by a
                    licensed physician, 45 days after the Human Resources Director receives the
                    results of the evaluation. This 45-day period may be extended for up to 30 days,
                    if the Retirement Committee both determines that such an extension is necessary
                    due to matters beyond its control and notifies the claimant in writing, prior to the
                    expiration of the initial 45-day period, of the circumstances requiring the
                    extension of time and the date by which the Retirement Committee expects to
                    render a decision. If, prior to the end of the first 30-day extension period, the
                    Retirement Committee determines that, due to matters beyond its control, it
                    cannot render a decision within that extension period, the period for making the
                    decision may be extended for up to an additional 30 days, provided that the
                    Retirement Committee notifies the claimant in writing, prior to the expiration of
                    the first 30-day extension period, of the circumstances requiring the second
                    extension and the date by which the Retirement Committee expects to render a
                    decision. In the case of any extension, the notice of extension shall specifically
                    explain the standards on which entitlement to a benefit is based, the unresolved
                    issues that prevent a decision on the claim, and the additional information needed



(02693933.4)                                         58
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 66 of 89
                                                                                                 EAM MTD-65



                to resolve those issues, and the claimant will be given at least 45 days within
                which to provide the specified information.
                         Any written or electronic notice of the denial of disability benefits shall set
                forth, in an understandable manner, the following information:
                                a. The specific reason(s) for the denial of the claim;
                                b. Reference to the specific Plan provision(s) on which the
                        denial is based;
                               c. A description of any additional material or information
                        necessary for the claimant to perfect the claim and an explanation
                        of why such material or information is necessary;
                                d. A description of the Plan's review procedures and the
                        time limits applicable to such procedures, including a statement of
                        the claimant's right to bring a civil action under Section 502(a) of
                        the ERISA following a denial on review; and
                                e. If the Retirement Committee relied upon an internal
                        rule, guideline, protocol, or other similar criterion in making the
                        adverse determination, the notice shall set forth the specific rule,
                        guideline, protocol, or other similar criterion or a statement that
                        such a rule, guideline, protocol, or other similar criterion was
                        relied upon in making the adverse determination and that a copy of
                        such rule, guideline, protocol, or other criterion will be provided
                        free of charge to the claimant upon request. If the adverse benefit
                        determination is based on a medical judgment, the notice also shall
                        set forth an explanation of the scientific or clinical judgment for
                        the determination, applying the Plan's terms to the claimant's
                        medical circumstances, or a statement that such explanation will be
                        provided free of charge upon request.
                         (2)    Appeal of Denied Claim.            The claimant or authorized
                 representative may appeal the Retirement Committee's decision denying his claim
                 within 180 days after the claimant or authorized representative receives the
                 Retirement Committee's notice denying the claim. The claimant or authorized
                 representative may submit written comments, documents, records, and other
                 information relating to the claim. The claimant or authorized representative shall
                 be provided, upon request and free of charge, reasonable access to, and copies of
                 all documents, records, and other information relevant to the claim.
                        The review of the Retirement Committee's initial adverse benefit
                 determination shall not give deference to such initial determination and shall be
                 conducted by a named fiduciary ("Reviewer") of the Plan who is (and whose
                 members are) neither the individual who made the initial adverse benefit
                 determination nor a subordinate of that individual. The review of the claim and
                 the Retirement Committee's denial of the claim shall take into account all
                 comments, documents, records, and other information submitted by the claimant
                 or authorized representative relating to the claim, without regard to whether these


(02693933.4}                                       59
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 67 of 89
                                                                                                 EAM MTD-66



                materials were submitted or considered in the initial decision on the claim. In
                deciding an appeal of any initial adverse benefit determination that is based, in
                whole or in part, on a medical judgment, the Reviewer shall consult with a health
                care professional who has appropriate training and experience in the field of
                medicine involved in the medical judgment. Medical or vocational experts whose
                advice was obtained on behalf of the Retirement Committee in connection with its
                adverse benefit determination shall be identified to the claimant or authorized
                representative, regardless of whether the Retirement Committee relied upon the
                advice in making the benefit determination. The health care professional whom
                the Reviewer consults in making its review of the initial adverse benefit
                determination shall be an individual who is neither an individual whom the
                Retirement Committee consulted in connection with the adverse benefit
                determination that is the subject of the appeal, nor the subordinate of any such
                individual.
                        The Reviewer's decision on the appeal of a denied claim shall be made
                within a reasonable period of time (not to exceed 45 days after receipt of the
                claimant's request for review, unless the Reviewer determines that special
                circumstances (such as a need to hold a hearing) require an extension of time for
                processing the claim and furnishes written notice of the extension to the claimant
                or his authorized representative before the initial 45-day period. In no event shall
                such extension exceed a period of 45 days from the end of the initial period. The
                extension notice shall indicate the special circumstances requiring an extension of
                time and the date by which the Reviewer expects to render the determination on
                review. The Reviewer will furnish the claimant or authorized representative with
                a written or electronic notice of the decision on appeal. In the case of a decision
                on appeal upholding the Retirement Committee's initial denial of the claim, the
                Reviewer's notice of the decision on appeal shall set forth, in an understandable
                manner, the following information:
                               a. The specific reason(s) for the decision on appeal;
                              b. Reference to the specific Plan provision(s) on which the
                       decision on appeal is based; and
                              c. A statement that the claimant is entitled to receive, upon
                       request and free of charge, reasonable access to, and copies of, all
                       documents, records and other information relevant to the
                       claimant's claim for benefits; and
                              d. If the Reviewer relied upon an internal rule, guideline,
                       protocol, or other similar criterion in making the adverse
                       determination, the notice shall set forth the specific rule, guideline,
                       protocol, or other similar criterion or a statement that such rule,
                       guideline, protocol or other similar criterion was relied upon in
                       making the adverse determination and that a copy of such rule,
                       guideline, protocol, or other criterion will be provided free of
                       charge to the claimant upon request.




(02693933.4)                                     60
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 68 of 89
                                                                                                EAM MTD-67



                              If the adverse benefit determination is based on a medical
                judgment, the notice also shall set forth an explanation of the scientific or clinical
                judgment for the determination, applying the Plan's terms to the claimant's
                medical circumstances, or a statement that such explanation will be provided free
                of charge upon request.
               (c)          Exhaustion of Claims. After exhaustion of the claims and review
procedure as provided herein, nothing shall prevent the claimant from pursing any other legal or
equitable remedy otherwise available, including the right to bring a civil action under
Section 502(a) of ERISA, if applicable. Notwithstanding the foregoing, no legal action may be
commenced or maintained against the Company, Adopting Company or the Retirement
Committee more than ninety (90) days after the claimant has exhausted the administrative
remedies set forth in this Section U.

        Section 8.8    No Assignment of Benefits. The right of any Participant or Beneficiary to
any benefit or payment under the Plan or Trust or to any Account maintained as provided by the
Plan shall not be subjected to voluntary or involuntary transfer, alienation or assignment, and to
the fullest extent permitted by law, shall not be subject to attachment, execution, garnishment,
sequestration or other legal or equitable process. The preceding sentence shall also apply to the
creation, assignment, or recognition of a right to any benefit payable with respect to a Participant
pursuant to a domestic relations order, unless such order is determined to be a QDRO, or any
domestic relations order entered before January 1, 1985. The Plan Administrator shall establish
a written procedure to determine the qualified status of domestic relations orders and to
administer distributions under qualified orders. To the extent provided under such QDROs, a
former spouse of a Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.
        If the Participant's Account under the Plan shall become subject to any "domestic
relations order" which (1) is a "qualified domestic relations order" satisfying the requirements of
Section 414(p) of the Internal Revenue Code and (2) requires the immediate distribution in a
single lump sum of the entire portion of the Participant's Account required to be segregated for
the benefit of an Alternate Payee, then the entire interest of such Alternate Payee shall be
distributed in a single lump sum within ninety (90) days following the Employer's notification to
the Participant and the Alternate Payee that the domestic relations order is qualified under
Section 414(p) of the Internal Revenue Code, or as soon as practicable thereafter. Such
distribution to an Alternate Payee shall be made even if the Participant has not separated from
the service of the Employer. Any other distribution pursuant to a QDRO shall not be made
earlier than the Participant's termination of service, or his attainment of age fifty (50), if earlier,
and only in a manner permitted under the Plan.
       For purposes of this Section 8.8, "Alternate Payee" shall mean any spouse, former
spouse, child or other dependent of a Participant who is recognized by a domestic relations order
as having a right to receive all or a portion of the benefits payable under the Plan with respect to
such Participant. The restrictions of this Section 8.8 will not apply to an offset to a Participant's
benefit against an amount that the Participant is ordered to pay the Plan with respect to a
judgment, order or decree issued or a settlement entered into, on or after August 5, 1997, in
accordance with Code Section 401(a)(13)(C) and (D).



(02693933.4)                                      61
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 69 of 89
                                                                                               EAM MTD-68



        Effective April 6, 2007, a domestic relations order that otherwise satisfies the
requirements for a QDRO will not fail to be a QDRO: (i) solely because the order is issued after,
or revises, another domestic relations order or QDRO; or (ii) solely because of the time at which
the order is issued, including issuance after the annuity starting date or after the participant's
death. Such a domestic relations order is subject to the same requirements and protections that
apply to QDROs.
        Section 8.9    Medium of Payment. Distribution of benefits in respect of a Participant's
interest in the Investment Funds other than the Company Stock Funds shall be made in cash.
Distribution of benefits in respect of a Participant's interest in the Company Stock Funds will be
made in whole shares of Company Stock, cash or a combination of both (except that the value of
any fractional shares will be paid in cash); provided, however, that the Retirement Committee
shall notify the Participant of his right to demand distribution of his interest in the Company
Stock Funds entirely in cash. The Trustee will make distributions from the Trust only on
instructions from the Retirement Committee and neither the Company nor the Trustee shall be
required to register Company Stock in order to distribute the Company Stock. Company Stock
to be distributed shall be subject to such restrictions (executed by legends on certificates, stop
transfer orders and other commercially reasonable means) and each Participant or Beneficiary
shall be required to execute such investment letter or other documents as may, in the opinion of
counsel to the Company, be required to distribute the Company Stock without registration under
any applicable federal or state securities laws.
        Section 8.10 Unclaimed Account Procedure. Neither the Trustee nor the Retirement
Committee shall be obliged to search for, or ascertain the whereabouts of, any Participant or
Beneficiary. The Retirement Committee, by certified or registered mail addressed to his last
known address of record with the Retirement Committee or the Employer, shall notify any
Participant or Beneficiary that he is entitled to a distribution under this Plan, and the notice shall
quote the provisions of this Section. If the Participant fails to claim his benefits or make his
whereabouts known in writing to the Retirement Committee within a reasonable period of time
and the Retirement Committee does not know the whereabouts of the Participant or his
Beneficiary, the Retirement Committee shall then notify the Social Security Administration of
the Participant's (or Beneficiary's) failure to claim the distribution to which he is entitled. The
Retirement Committee shall request the Social Security Administration to notify the Participant
(or Beneficiary) pursuant to the procedures it has established for this purpose. If the Participant
or Beneficiary fails to claim his benefits or make his whereabouts known in writing to the
Retirement Committee after such a diligent effort to ascertain his whereabouts, the amount so
distributable shall be treated as a forfeiture pursuant to the Plan. In the event a Participant or
Beneficiary is located subsequent to his benefit being reallocated, such benefit shall be restored.
       Section 8.11 Payment in the Event of Legal Disability. Payments to any Participant or
Beneficiary shall be made to the recipient entitled thereto in person or upon his personal receipt,
in form satisfactory to the Retirement Committee, except when the recipient entitled thereto shall
be under a legal disability, or, in the sole judgment of the Retirement Committee, shall otherwise
be unable to apply such payment in furtherance of his own interest and advantage. The
Retirement Committee may, in such event, in its sole discretion, direct all or any portion of such
payments to be made in any one or more of the following ways:
                 (i)   To such person directly;



(02693933.4)                                      62
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 70 of 89
                                                                                                     EAM MTD-69



                     (ii)     To the guardian of his person or conservator of his estate;
                     (iii)    To a relative or friend of such person, to be expended for his benefit; or
                      (iv)    To a custodian for such person under any Uniform Gifts to Minors Act,
        Section 8.12 Retirement Committee Decisions.The decision of the Retirement
Committee, in each case, will be final, binding, and conclusive upon all persons ever interested
hereunder. The Retirement Committee shall not be obliged to see to the proper application or
expenditure of any payment so made. Any payment made pursuant to the power herein
conferred upon the Retirement Committee shall operate as a complete discharge of all
obligations of the Trustee and the Retirement Committee, to the extent of the distributions so
made.
        Section 8.13 Execution of Receipts and Releases. Any payment to any Participant, or
to his legal representative or Beneficiary, in accordance with the provisions of the Plan, shall to
the extent thereof be in full satisfaction of all claims hereunder against the Plan and Trust, The
Retirement Committee may require such Participant, legal representative, or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release therefor in such form as it
shall determine.
               Section 8.14   Financial Hardship Distribution from Employee Contribution Account.
                      (a)    In the event the Plan Administrator determines that a Participant has a
       financial hardship, the Plan Administrator shall direct the Trustee to distribute to the
       Participant, in one lump-sum, all or part of the Participant's Employee Contribution
       Account that is attributable to the Participant's Elective Employer Contributions and the
       income allocable to such contributions that has been credited to the Participant's Employee
       Contribution Account as of December 31, 1988.
                       (b)   The Plan Administrator shall not allow a financial hardship
       distribution to be made to a Participant unless the requirements of Section 8.14 are satisfied.
                             (1) The Participant applies in writing for the distribution and submits
                      written documentation to the Plan Administrator indicating that his or her
                      requested distribution is necessary to satisfy a financial need arising from;
                                     a. expenses for (or necessary to obtain) medical care that would be
                              deductible under Section 213(d) (determined without regard to whether
                              the expenses exceed 7.5% of adjusted gross income) for the Participant or
                              the Participant's dependents;
                                      b.    the purchase (excluding mortgage payments) of the
                              Participant's principal residence;
                                      c. the payment of tuition and related educational fees and room
                              and board for the next twelve months of post-secondary education for the
                              Participant, the Participant's spouse, the Participant's children, or Internal
                              Revenue Code Section 152 dependents without regard to Section
                              152(b)(1), (b)(2), and (d)(1)(B);




{02693933.4}                                            63
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 71 of 89
                                                                                               EAM MTD-70



                                d. the Participant's need to prevent the eviction from his principal
                         residence or the foreclosure on the mortgage of the Participant's principal
                         residence;
                                 e. the Participant's need to pay burial or funeral expenses for the
                         Participant's deceased parent, spouse, children or dependents as defined in
                         Section 152 without regard to Section 152(b)(1), (b)(2), and (d)(1)(B);
                                 f. the payment for expenses for the repair of damage to the
                         Participant's residence that would qualify for the casualty deduction under
                         Section 165 (determined without regard to whether the loss exceeds 10%
                         of adjusted gross income); or
                                g. such other events that the Commissioner of the Internal
                         Revenue Service specifies, through the publication of revenue rulings,
                         notices and other documents of general availability, as giving rise to an
                         immediate and heavy financial need.
                         (2)    The Participant's hardship distribution:
                                 a. must be in an amount not exceeding the amount of the need
                         arising under Section 8.14(b)(1)(a)-(g) above, including amounts
                         necessary to pay any federal, state or local income tax or penalties
                         reasonably anticipated to result from the distribution and not reasonably
                         available from other resources of the Participant. For this purpose, the
                         Participant's resources shall be deemed to include those assets of his
                         spouse and minor children that are reasonably available to the Participant;
                                 b.    cannot be made until the Participant has obtained all
                         distributions, other than hardship distributions, and all nontaxable loans
                         that are currently available under all qualified and nonqualified plans of
                         the Employer; and
                                 c. shall result in the Participant being suspended from making
                         Elective Employer Contributions or after-tax contributions to the Plan and
                         all other plans maintained by the Employer for the six-month period
                         beginning on the date the Participant receives a distribution pursuant to
                         this Section 8.14.
                         (3)     The Participant's hardship distribution is made in an amount not
                 exceeding the amount of the need arising under paragraph (b)(1)(a)-(g) above, and
                 the distribution satisfies such other conditions as the Commissioner of the Internal
                 Revenue Service specifies, through the publication of revenue rulings, notices,
                 and other documents of general availability, as necessary to cause a hardship
                 distribution to be deemed to satisfy the Participant's immediate and heavy
                 financial need.
                      (c)    A distribution may be treated as necessary to satisfy a financial need
       if the Plan Administrator relies upon the Participant's written representation (unless the Plan
       Administrator has actual knowledge to the contrary) that the need cannot be relieved:




[02693933.4)                                      64
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 72 of 89
                                                                                                EAM MTD-71



                       (I)     Through reimbursement or compensation by insurance or
                otherwise;
                        (2)   By liquidation of the Participant's assets, to the extent such
                liquidation would not itself cause an immediate and heavy financial need;
                       (3)     By cessation of salary reduction contributions; or
                       (4)     By other distributions or non-taxable loans from the Plan or any
                other qualified retirement plan, or by borrowing from commercial sources on
                reasonable commercial terms.
         Section 8.15 Age 59'/2 In-Service Withdrawals. In the event a qualified pension plan
containing a provision permitting a Participant to withdraw all or a portion of his or her account
balance upon reaching age 5912   / while still employed is merged into this Plan or consolidated into
the Plan, or transfers its assets and liabilities to this Plan, then, with respect to such amounts that
were available for withdrawal under such other plan's age 59'/2 in-service withdrawal provision
which are transferred to this Plan pursuant to such merger, consolidation or transfer of assets and
liabilities only, the Plan shall permit such Participant to withdraw such amounts upon the
attainment of age 5912/ .
        Section 8.16 Roth Elective Deferrals. In the event a qualified pension plan containing
Roth Elective Deferrals is merged into this Plan or consolidated into the Plan, or transfers its
assets and liabilities to this Plan, then, with respect to such amounts that are Roth Elective
Deferrals which are transferred to this Plan pursuant to such merger, consolidation or transfer of
assets and liabilities only, the Plan shall (a) separately account for such Roth Elective Deferrals
(and the investment earnings and losses thereon) in a Roth Elective Deferral Account and (b)
treat the Roth Elective Deferrals in the same manner as Elective Employer Contributions for all
Plan purposes. The Plan Administrator is authorized to implement an ordering rules procedure
for withdrawals from a Participant's Account attributable to Elective Employer Contributions
and Roth Elective Deferrals (including, but not limited to, hardships, in-service withdrawals and
Plan loans). For purposes of this Section 8.16, "Roth Elective Deferrals" shall mean an elective
deferral that was included in the Participant's gross income at the time the deferral was made and
was irrevocably designated as a Roth Elective Deferral by the Participant in his or her deferral
election.
        Section 8.17    Disclosure to Participants. The following information will be provided to
Participants:
                     (a)    Quarterly Reports - As of each Adjustment Date, the Retirement
Committee shall furnish a quarterly report to each Participant setting forth the balances, if any,
credited to his Employee and Employer Contribution Accounts including a statement of his
interests in the Investment Funds.

                    (b)     Summary Plan Description - Each Participant shall be furnished with
a Summary Plan Description of the Plan, as required by ERISA, which shall be updated from
time to time as required by ERISA and Department of Labor regulations thereunder.

                  (c)    Summary Annual Report - Within nine (9) months after the end of
each Plan Year, or such later date permitted by regulations of the Department of Labor, each



(02693933.4)                                      65
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 73 of 89
                                                                                              EAM MTD-72



Participant shall be furnished with the summary annual report of the Plan as required by ERISA
in the form prescribed by regulations of the Department of Labor,

                     (d)     Additional Disclosure - The Committee shall make available for
examination by   any  Participant copies of the Plan, the Trust Agreement and the last annual report
of the Plan filed (on Form 5500) with the Internal Revenue Service. Upon written request of any
Participant, the Retirement Committee shall furnish copies of such documents, and may make a
reasonable charge to cover the cost of furnishing such copies as provided in the regulations of the
Department of Labor.
                                             ARTICLE IX
                                               LOANS
           Section 9.1   Loans to Participants.
                       (a)     The Retirement Committee, upon the written application of a
       Participant, may in   its sole discretion, based on procedures and rules established by the
       Board, make loans to Participants and Beneficiaries under the following circumstances: (1)
       loans shall be made available to all Participants and Beneficiaries on a reasonably
       equivalent basis; (2) loans shall not be made available to Highly Compensated Employees in
       an amount greater than the amount made available to other Participants and Beneficiaries;
       (3) loans shall bear a reasonable rate of interest; (4) loans shall be adequately secured; and
       (5) shall provide for repayment over a reasonable period of time.
                       (b)    The principal amount of any loan made pursuant to this Section 9.1
       shall be obtained from applying an amount up to one-half of the value of a Participant's
       vested Account. The principal amount of the loan shall be obtained from the Participant's
       vested interest in each sub account in the proportion to each sub account on the date of the
       loan and the principal amount withdrawn from the Participant's vested Account shall be
       obtained from the Participant's interests in the Investment Funds in proportion to their
       relative value on the date of the loan.
                       (c)     A loan to a Participant shall be a Participant-directed investment of
       his Account. No Account other than the borrowing Participant's Account shall share in the
       interest paid on the loan or bear any expense or loss because of the loan. The repayment of
       principal and interest shall be proportionately divided between the Participant's sub
       accounts based upon the relative amounts withdrawn from each sub account, Repayments
       allocated to each sub account shall be reinvested in accordance with the Participant's
       investment direction in effect on the date of such repayment pursuant to Article V of the
       Plan.
                      (d)     Loans made pursuant to this Section (when added to the outstanding
       balance of all other loans made by the Plan to the Participant) shall be limited to the lesser
       of:
                         (1)    $50,000 reduced by the excess (if any) of the highest outstanding
                  balance of loans from the Plan to the Participant during the one year period
                  ending on the day before the date on which such loan is made, over the
                  outstanding balance of loans from the Plan to the Participant on the date on which
                  such loan was made, or



(02693933.4)                                      66
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 74 of 89
                                                                                               EAM MTD-73



                        (2)     one-half (1/2) of the present value of the nonforfeitable Accrued
                 Benefit of the Participant under the Plan attributable to the Participant's
                 Employee Contribution Account, Rollover Contribution Account, and the vested
                 portion of the Employer Contribution Account,
                 For purposes of this limit, all plans of the Employer shall be considered one plan.
                      (e)     Loans shall provide for level amortization with payments to be made
       not less frequently than quarterly over a period not to exceed five (5) years. However, loans
       used to acquire any dwelling unit which, within a reasonable time, is to be used (determined
       at the time the loan is made) as a principal residence of the Participant shall provide for
       periodic repayment over a reasonable period of time that may exceed five (5) years. For this
       purpose, a principal residence has the same meaning as a principal residence under Internal
       Revenue Code Section 1034.
                       (f)     Any loans granted or renewed shall be made pursuant to a Participant
       loan program. Such loan program shall be established in writing and must include, but need
       not be limited to, the following:
                                the identity of the person or positions authorized to administer the
                 Participant loan program;
                         (2)    a procedure for applying for loans;
                         (3)    the basis on which loans will be approved or denied;
                        (4)   limitations, if any, on the types and amounts of loans offered and
                 the minimum loan permitted under the Plan;
                         (5)    the procedure under the program for determining a reasonable rate
                 of interest;
                         (6)    the types of collateral which may secure a Participant loan; and
                        (7)     the events constituting default and the steps that will be taken to
                 preserve Plan assets.
                                        ARTICLE X
                                ADMINISTRATION OF THE PLAN
        Section 10.1 Retirement Committee. A Retirement Committee consisting of from three
to nine persons shall be appointed by and serve at the pleasure of the Company. The Retirement
Committee shall be the Named Fiduciary with respect to the management and operation of the
Plan. All usual and reasonable expenses of the Retirement Committee shall be paid by the
Company. Any members of the Retirement Committee who are Employees shall not receive
compensation for their services on the Retirement Committee, The Retirement Committee shall
have the powers, duties and responsibilities given to it in this Plan, together with such other
powers, duties and responsibilities delegated to it by the Board. The members of the Retirement
Committee shall serve without compensation for their services hereunder. To the extent
permitted by ERISA, the Company shall indemnify the members of the Retirement Committee
for and hold them harmless against any and all liabilities, losses, costs or expenses (including
reasonable legal fees and expenses) of whatsoever kind and nature which may be imposed on,
incurred by or asserted against a Retirement Committee member at any time by reason of service


(02693933.4)                                      67
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 75 of 89
                                                                                              EAM MTD-74



on the Retirement Committee, provided that the same did not arise on account of the dishonesty,
gross negligence or willful misconduct of such Retirement Committee member.
        Section 10.2 Plan Administrator. The Company shall be the Plan Administrator. The
Plan Administrator shall be a Named Fiduciary responsible for the performance of all reporting
and disclosure obligations under ERISA. The Plan Administrator shall be the designated agent
for service of legal process.
           Section 10.3   Investment Direction.

                      (a)     The Company may direct, by written notice to the Trustee, the
       segregation of any portion or portions of the Trust Fund constituting the Investment Funds
       other than the Company Stock Funds in an investment account or investments accounts and
       in such event may direct investment or appoint an Investment Manager to direct the
       investment and reinvestment of any such investment account. Any such Investment
       Manager shall either (i) be registered as an investment adviser under the Investment
       Advisers Act of 1940; (ii) be a bank, as defined in that Act; or (iii) be an insurance company
       qualified to perform investment management services under the laws of more than one state.
       If investment of the Trust Fund is to be directed in whole or in part by an Investment
       Manager, the Company shall deliver to the Trustee a copy of the instruments appointing the
       Investment Manager and evidencing the Investment Manager's acceptance of such
       appointment, an acknowledgment in writing by the Investment Manager that it is a fiduciary
       of the Plan, and, if applicable, a certificate evidencing the Investment Manager's current
       registration under said Act. The Trustee shall be fully protected in relying upon such
       instruments and certificate until otherwise notified in writing by the Company,
                       (b)    The Trustee shall follow the directions of the Company, its agent, or
       Investment Manager regarding the investment and reinvestment of the Trust Fund, or such
       portion thereof as shall be under management by the Company or an Investment Manager.
       The Trustee shall be under no duty or obligation to review any investment to be acquired,
       held or disposed of pursuant to such directions nor to make any recommendations with
       respect to the disposition or continued retention of any such investment. The Trustee shall
       have no liability or responsibility for acting or not acting pursuant to the direction of, or
       failing to act in the absence of any direction from, the Company or Investment Manager,
       unless the Trustee knows that by such action or failure to act it would be itself committing a
       breach of fiduciary duty or participating in a breach of fiduciary duty by the Company or
       Investment Manager. The Company hereby agrees to indemnify the Trustee and hold it
       harmless from and against any claim or liability which may be asserted against the Trustee
       by reason of its acting or not acting pursuant to any direction or refraining from acting
       pursuant to any direction from the Company or an Investment Manager or failing to act in
       the absence of any such direction.
                      (c)    An Investment Manager, at any time and from time to time, may issue
       orders for the purchase or sale of securities directly to a broker, and in order to facilitate
       such transaction, the Trustee upon request shall execute and deliver appropriate trading
       authorizations. Written notification of the issuance of each such order shall be given
       promptly to the Trustee by the Investment Manager, and the execution of each such order
       shall be confirmed by written advice to the Trustee by the broker. Such notification shall be



(02693933.4)                                      68
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 76 of 89
                                                                                                  EAM MTD-75



      authority for the Trustee to pay for securities purchased against receipt thereof and to deliver
      securities sold against payment thereof, as the case may be.
                       (d)      In the event that an Investment Manager should resign or be removed
      by the Company, the Trustee, after written notification of such resignation or removal, shall
      manage the investment of the portions of the Trust Fund previously managed by the
      Investment Manager unless and until it is notified that the Company will direct investment
      or it is notified of the appointment of another Investment Manager with respect thereto.
                      (e)     The accounts, books and records of the Trustee shall reflect the
       segregation of any portion or portions of the Trust Fund with respect to which investments
       are directed by an Investment Manager or the Company in a separate account or accounts.
        Section 10.4 Allocation of Responsibilities. The Retirement Committee, the Plan
Administrator, the Company, each Employer, any Investment Manager, and the Trustee each
shall be a Named Fiduciary of the Plan. Each fiduciary shall have only those specific powers,
duties, responsibilities and obligations as are specifically given to it under the Plan and Trust.
Each fiduciary shall be responsible for the proper exercise of its own powers, duties and
responsibilities and obligations under the Plan and Trust, but shall not be responsible for any act
or failure to act of another fiduciary. Each fiduciary may rely upon any direction, information or
action of another fiduciary as being proper under the Plan and the Trust, and no fiduciary is
required to inquire into the propriety of any such direction, information or action. Responsibility
shall be allocated among the Named Fiduciaries as follows:
                      (a)    The Trustee shall be responsible for the management and investment
       of the Trust Fund unless directed by the Company or any Investment Manager appointed by
       the Company, as a Named Fiduciary.
                      (b)    The Company shall be responsible for all functions assigned or
       reserved to it under the Plan and the Trust, including the right to remove or replace the
       Trustee, to appoint additional fiduciaries, to amend the Plan and the Trust, to direct
       investment, and to appoint an Investment Manager.
                    (c)     Each Employer shall be responsible for determining Authorized
       Leaves of Absence and eligibility for retirement of a Disability Retirement Date.
                          (d)       The Plan Administrator shall be responsible for all reporting and
       disclosure.
                      (e)    The Retirement Committee shall be responsible for the management,
       operation and administration of the Plan, and shall have all powers necessary to accomplish
       that purpose. The Retirement Committee's duties include those described in Section 10.5.
                      (I)           The Investment Manager shall be responsible for functions described
       in Section 10.3.
               Section 10.5     Duties of Retirement Committee. The Retirement Committee shall:
                     (a)    Construe and interpret the Plan, decide all questions of eligibility
       including, without limitation, the determination of those individuals who are deemed
       employees of the Employer (or any Affiliated Employer) and determine and manner of
       payment of any benefits hereunder;



(02693933.4)                                           69
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 77 of 89
                                                                                             EAM MTD-76



                    (b)      Determine whether any amount is included in a Participant's
       Compensation;
                       (c)     Prescribe procedures to be followed by Participants or Beneficiaries
       in filing for benefits;
                      (d)     Receive from any Employer and from the Participants such
       information as shall be necessary for the proper administration of the Plan;
                      (e)     Furnish any Employer, upon request, such annual reports with respect
       to the administration of the Plan as are reasonable and appropriate;
                     (f)     Receive from the Trustee, review, and keep on file (as it deems
       convenient or required reports of the financial condition and of the receipts and
       disbursements of the Trust Fund;
                             Establish a funding policy for the Plan and Trust;
                             Determine the time of distribution of benefits; and
                              Determine whether and on what terms to enter into an acquisition
       loan on behalf of the Plan.
        The Retirement Committee shall have no power to add to, subtract from or modify any of
the terms of the Plan, or to change or add to any benefits provided by the Plan, or to waive or fail
to apply any requirements of eligibility for a benefit under the Plan. The Committee's decision
shall be final, binding and conclusive on all parties having or claiming a benefit under this Plan.
Any discretionary action to be taken under the Plan by the Committee with respect to Employees
and Participants or with respect to benefits shall be uniform in their nature and applicable to all
persons similarly situated.
        Section 10.6 Rules and Regulations for the Plan. The Retirement Committee may
adopt such rules as it deems necessary, desirable or appropriate. When making a determination
or calculation, the Retirement Committee shall be entitled to rely upon information furnished by
a Participant or Beneficiary, an Employer, representatives of an Employer, or the Trustee.
        Section 10.7 Retirement Committee Internal Procedures. The Retirement Committee
may act at a meeting or in writing without a meeting. The Retirement Committee shall elect one
of its members as chairman, appoint a secretary, who may or may not be a Retirement
Committee member, and advise the Trustee of such actions in writing. The secretary shall keep a
record of all meetings and forward all necessary communications to the Employers and the
Trustee. The Retirement Committee may adopt such by-laws or regulations as it deems desirable
for the conduct of its affairs. All decisions of the Retirement Committee shall be made by the
vote of the majority, including actions in writing taken without a meeting. A dissenting
Retirement Committee member who, within a reasonable time after he has knowledge of any
action or failure to act by the majority, registers his dissent in writing delivered to the other
Retirement Committee members, the Employers, and the Trustee, shall not be responsible for
any such action or failure to act.
        Section 10.8 Authorization of Benefit Payments. The Retirement Committee shall
issue directions to the Trustee concerning all benefits which are to be paid from the Trust Fund
pursuant to the provisions of the Plan.



(02693933.4}                                     70
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 78 of 89
                                                                                            EAM MTD-77



        Section 10.9 Application and Forms for Benefits. The Retirement Committee may
require a Participant to complete and file with the Retirement Committee an application for a
benefit and all other forms approved by the Retirement Committee, and to furnish all pertinent
information requested by the Retirement Committee. The Retirement Committee may rely upon
all such information so furnished it, including the Participant's current mailing address.
       Section 10.10 Assistants and Representatives. The Retirement Committee, the Plan
Administrator, the Trustee, the Company and any Employer may appoint such assistants or
representatives, including counsel (who may be counsel for the Company), as they deem
necessary for the effective exercise of their duties in administering the Plan and the Trust. The
Retirement Committee, the Plan Administrator, the Trustee, the Company and any Employer
may rely on an opinion of such counsel and may delegate to such assistants and representatives
any powers and duties, both ministerial and discretionary, as they deem expedient or appropriate.
        Section 10.11 Multiple Fiduciary Capacities. Any person (individual or entity) or group
of persons may serve in more than one fiduciary capacity with respect to the Plan.
        Section 10.12 Discretionary Acts. No act taken or omitted in the exercise of any
discretionary responsibility by the Retirement Committee, the Plan Administrator, the Trustee,
the Company or any Employer shall thereafter affect the right or power of the aforesaid parties to
exercise said discretionary authority in a different manner in the same or similar circumstances.
        Section 10.13 Plan Administrative Expenses. The reasonable expenses of administering
the Plan, including but not limited to (i) the fees and expenses of any employee and of the
Trustee for the performance of their duties under the Plan and Trust, (ii) the expenses incurred by
the members of the Retirement Committee, by the Investment Manager and by an independent
purchasing agent in the performance of their duties under the Plan (including reasonable
compensation for any legal counsel, certified public accountants, consultants, and agents and
cost of services rendered in respect of the Plan), and (iii) all other proper charges and
disbursements of the Trustee or the members of the Retirement Committee, the Investment
Manager and an independent purchasing agent (including settlements of claims or legal actions
approved by counsel to the Plan) shall become a direct charge upon the assets of the Trust and
shall be paid out of the Trust Fund, and allocated to and deducted from the Accounts of
Participants by the Retirement Committee, unless the Company pays such expenses directly or
reimburses the Trustee for such expenses but the Company will not become obligated on account
of such expenses.
       Section 10.14 Trustee's Expenses. Brokerage fees, transfer taxes and any other expenses
incident to the purchase or sale of securities by the Trustee may be deemed to be part of the cost
of such securities, or deducted in computing the proceeds therefrom, as the case may be, if the
Company does not pay such expenses directly.
                                       ARTICLE XI
                                  TOP HEAVY PROVISIONS
      Section 11.1 Definitions, As used in this Article, the following terms shall have the
meanings hereinafter set forth:
                  (a)      Aggregate Account: A Participant's Aggregate Account as of the
Determination Date is the sum of:



(02693933.4)                                    71
               Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 79 of 89
                                                                                                     EAM MTD-78



                           (1)     his account balance as of the most recent Valuation Date occurring
                    within a twelve (12) month period ending on the Determination Date;
                             (2)     an adjustment for any Contributions due as of the Determination
                    Date. Such     adjustment shall be the amount of any Contributions actually made
                    after the Valuation Date but before the Determination Date, except for the first
                    Plan Year when such adjustment shall also reflect the amount of any
                    Contributions made after the Determination Date that are allocated as of a date in
                    that first Plan Year;
                            (3)    any Plan distributions made within the Plan Year that includes the
                    Determination Date or within one (1) preceding Plan Year (to include any
                    distributions under a terminated plan which if it had not been terminated would
                    have been required to have been included in an Aggregation Group); provided,
                    however, in case of any distribution made for a reason other than Separation from
                    Service, death, or disability, the "1-year period" above shall be substituted with a
                    "5-year period." However, if the case of distributions made after the Valuation
                    Date and prior to the Determination Date, such distributions are not included as
                    distributions for top heavy purposes to the extent that such distributions are
                    already included in the Participant's Aggregate Account balance as of the
                    Valuation Date.       Notwithstanding anything herein to the contrary, all
                    distributions, including distributions made prior to January 1, 1984, and
                    distributions under a terminated plan which if it had not been terminated would
                    have been required to be included in an Aggregation Group will be counted;
                            (4)     any Participant Contributions, whether voluntary or mandatory.
                     However, amounts attributable to tax deductible qualified deductible employee
                     contributions shall not be considered to be a part of the Participant's Aggregate
                     Account balance;
                             (5)    with respect to unrelated rollovers and plan-to-plan transfers (ones
                     which are both initiated by the Employee and made from a plan maintained by
                     one employer to a plan maintained by another employer), if this Plan provides for
                     rollovers or plan-to-plan transfers, it shall always consider such rollover or plan-
                     to-plan transfers as a distribution for the purpose of this Section. If this Plan is
                     the plan accepting such rollovers or plan-to-plan transfers, it shall not consider
                     such rollovers or plan-to-plan transfers accepted after December 31, 1983 as part
                     of the Participant's Aggregate Account balance. However, rollovers or plan-to-
                     plan transfers accepted prior to January 1, 1984 shall be considered as part of the
                     Participant's Aggregate Account balance;
                              (6)     with respect to related rollovers and plan-to-plan transfers (ones
                     either .not initiated by the Employee or made to a plan maintained by the same
                     employer), if this Plan provides the rollover or plan-to-plan transfer, it shall not be
                     counted as a distribution for purposes of this Section. If this Plan is the plan
                     accepting such rollover or plan-to-plan transfers as part of the Participant's
                     Aggregate Account balance, irrespective of the date on which such rollover or
                     plan-to-plan transfer is accepted; and
(
    (02693933.4)                                       72
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 80 of 89
                                                                                            EAM MTD-79



                        (7)    for the purpose of determining whether two employers are to be
                treated as the same employer in (v) and (vi) above, all employers aggregated
                under Section 414(b), (c) or (m) of the Internal Revenue Code are treated as the
                same employer.
                  (b)     Aggregation Group: Either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter defined. Only those plans of the Employer in
which the Determination Dates fall within the same calendar year shall be aggregated in order to
determine whether such plans are Top Heavy Plans.
                   (c)     Defined Benefit Plan: Any plan established and qualified under
Internal Revenue Code Sections 401 or 403, except to the extent that it is, or is treated as, a
Defined Contribution Plan.
                    (d)    Defined Contribution Plan: This Plan and any other plan which is
established and qualified under Internal Revenue Code Sections 401 or 403, which provides for
an individual account for each Participant therein and for benefits based solely on the amount
contributed to each Participant's Account(s) and any income and expenses or gains or losses
(both realized and unrealized) which may be allocated to such account,
                      (e)    Determination Date: The last day of the preceding Plan Year or, in
the case of the first Plan Year to which this Article applies, the last day of such Plan Year,
                   (f)     Key Employee: Any Employee or former Employee (and his
beneficiaries) who, at any time during the Plan Year that contains the Determination Date, has
been included in one of the following categories:
                        (1)     an officer of the Employer (as that term is defined within the
                 meaning of the regulations under Internal Revenue Code Section 416) having an
                 annual 415 Compensation greater than $130,000 (as adjusted under Code
                 Section 416(i)(1); or
                        (2)     an owner (or one considered as owning within the meaning of
                 Section 318 of the Internal Revenue Code) of both more than a 'A percent interest
                 as well as one of the ten largest interests in the Employer, and having annual
                 compensation as defined in Section 415 of the Internal Revenue Code greater than
                 the dollar limit in effect under Sections 415(c)(1)(A) of the Internal Revenue
                 Code for the Year.
                         (3)    a Five Percent Owner; or
                         (4)    a "one percent owner" of the Employer having an annual 415
                 Compensation from the Employer of more than $150,000. "One percent owner"
                 means any person who owns (or is considered as owning within the meaning of
                 hrternal Revenue Code Section 318) more than one percent (1%) of the
                 outstanding stock of the Employer or stock possessing more than one percent
                 (1%) of the total combined voting power of all stock of the Employer. For
                 purposes of this Section, the determination of "415 Compensation" shall be made
                 by including amounts which are contributed by the Employer pursuant to a salary
                 reduction agreement and which are not includible in the gross income of the
                 Participant under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or
                 457(b), and Employee contributions described in Code Section 414(h)(2) that are


102693933.4)                                     73
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 81 of 89
                                                                                               EAM MTD-80



                     treated as Employer contributions. Catch-Up Contributions shall not be included
                     in the determination of "415 Compensation" for purposes of the minimum
                     allocation in Section 11.3(b),
                            Beneficiaries of an Employee acquire the character of the Employee who
                     performed services for the Employer. Also, inherited benefits will retain the
                     character of the benefits of the Employee who performed services for the
                     Employer.
                              In determining percentage ownership hereunder, employers that would
                      otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
                      treated as separate employers. In determining whether an individual has 415
                      Compensation of more than $150,000, 415 Compensation from each employer
                      required to be aggregated under Code Sections 414(b), (c), (m) and (o) shall he
                      taken into account.
                              For purpose of subsection (2) above, if two Employees have the same
                      interest in the Employer, the Employee having the greater annual compensation
                      from the Employer shall be treated as having the larger interest.
                          (g)     Non-Key Employee: Any Employee who is not a Key Employee.
                    (h)     Permissive Aggregation Group: This Plan and any other plan or
plans (not required to be included in a Required Aggregation Group) which the Employer elects
to include in an Aggregation Group, provided that the resulting group, taken as a whole,
continues to satisfy the provisions of Internal Revenue Code Sections 401(a)(4) or 410. In the
case of a Permissive Aggregation Group, only a plan that is part of the Required Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is a Top Heavy
Group. No plan in the Permissive Aggregation Group will be considered a Top Heavy Plan if
the Permissive Aggregation Group is not a Top Heavy Group.
                  (i)      Present Value of Accrued Benefit: A Participant's Present Value of
Accrued Benefit shall be determined under the provisions of the applicable Defined Benefit Plan.
                           Required Aggregation Group: In determining a Required Aggregation
Group hereunder, each plan of the Employer in which an Employee is a Participant, and each
other plan of the Employer which enables any plan in which a Key Employee participates to
meet the requirements of Internal Revenue Code Sections 401(a)(4) or 410, will be required to be
aggregated. In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy Group. No
plan in the Required Aggregation Group will be considered a Top Heavy Plan if the Required
Aggregation Group is not a Top Heavy Group.
                  (k)     Top Heavy Group:                  An Aggregation Group in which, as of the
Determination Date, the sum of:
                              (1)   The Present Value of Accrued Benefits of Key Employees under
                      all Defined Benefit Plans included in the group, and
                             (2)    The Aggregate Accounts of Key Employees under all Defined
                      Contribution Plans included in the group,
               exceeds sixty percent (60%) of a similar sum determined for all Participants.


(02693933.4)                                           74
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 82 of 89
                                                                                              EAM MTD-81



                  (1)    Top Heavy Plan Year: A Plan Year during which the Plan is a Top
Heavy Plan in accordance with Section 11.2 hereof,
               Section 11.2   Top Heavy Determination.
                     (a)     This Plan shall be a Top Heavy Plan for any Plan Year in which, as of
       the Determination Date, (i) the Present Value of Accrued Benefits of Key Employees, or (ii)
       the sum of the Aggregate Accounts of Key Employees under the Plan and any plan of an
       Aggregation Group, exceeds sixty percent (60%) of the Present Value of Accrued Benefits
       or the Aggregate Accounts of all Participants under this Plan and any plan of an
       Aggregation Group. If any Participant is a Non-Key Employee for any Plan Year, but such
       Participant was a Key Employee for any prior Plan Year, such Participant's Present Value
       of Accrued Benefit and/or Aggregate Account shall not be taken into account for purposes
       of determining whether this Plan is a Top Heavy Plan (or whether any Aggregation Group
       which includes this Plan is a Top Heavy Group).
                     (b)    If any individual has not performed services for the Employer at any
       time during the 5-year period ending on the Determination Date, any Present Value of
       Accrued Benefit or Aggregate Account of such individual shall not be taken into account.
        Section 11.3          Requirements. For any Top Heavy Plan Year, the following requirements
shall apply.
                   (a)    Minimum Vesting. Notwithstanding the provisions of Section 7.5
hereof, for any Top Heavy Plan Year, the vested portion of any Participant's Employer
Contribution Account(s) shall be determined on the basis of the Participant's number of Years of
Vesting Service according to the following schedules (unless the vesting schedule contained in
such Section 7.5 produces a greater vested percentage):


               Years of Vesting
                    Service                       Vested Percentage
               Less than 2                                  0%
               2 but less than 3                          20%
               3 but less than 4                          40%
               4 but less than 5                          60%
               5 but less than 6                          80%
               6 or more                                  100%
If in any Plan Year, the Plan ceases to be a Top Heavy Plan the Employer may, in its sole
discretion, elect to (i) continue to apply this vesting schedule in determining the vested portion of
any Participant's account, or (ii) revert to the vesting schedule in effect before this Plan becomes
a Top Heavy Plan, Any such reversion shall be treated as a Plan amendment pursuant to the
terms of this Plan. A Participant with at least three (3) Years of Vesting Service as of the
expiration date of the election period, may elect to have his nonforfeitable percentage computed
under the Plan without regard to such amendment. If a Participant fails to make such election,
then such Participant shall be subject to the new vesting schedule. The Participant's election


(02693933.4)                                         75
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 83 of 89
                                                                                            EAM MTD-82



period shall commence on the adoption date of the amendment and shall end 60 days after the
latest of:
                        (1)    the adoption date of the amendment,
                        (2)    the effective date of the amendment, or
                       (3)   the date the Participant receives written notice of the amendment
                from the Employer.
                 (b)     Minimum Allocation. For any Top Heavy Plan Year, the following
minimum annual allocation shall be provided for each Non-Key Employee:
                        (1)     The Employer Contributions allocated to the Employer
                Contribution Account(s) of each Non-Key Employee, shall be equal to at least
                three percent (3%) of such Non-Key Employee's compensation. However, should
                the sum of Employer Contributions allocated to the Account of each Key
                Employee for such Top Heavy Plan Year be less than three percent (3%) of each
                Key Employee's compensation, the sum of such Employer Contributions
                allocated to the Account of each Non-Key Employee shall be equal to the largest
                percentage allocated to the Account(s) of any Key Employee. If a Non-Key
                Employee is a Participant in both this Plan and another Defined Contribution Plan
                of the Employer, the minimum allocation described hereinabove shall only be
                required in one of such plans. In addition, the minimum allocation may be
                satisfied by a contribution under this Plan and not under the other plans.
                        Elective Employer Contributions may not be taken into account, nor any
                 Employer Matching Contributions necessary to satisfy the nondiscrimination
                 requirements of Sections 401(k) or 401(m) of the Internal Revenue Code, to
                 determine if the Plan meets the minimum allocation requirement.
                         (2)    If a Key Employee is a participant in both a Defined Contribution
                 Plan and a Defined Benefit Plan that are both part of a Top Heavy Group, the
                 defined contribution and defined benefit fractions set forth in Section 6.5 hereof
                 shall remain unchanged provided that the Employer Contribution Account(s) of
                 each Non-Key Employee who is a participant receives an extra allocation (in
                 addition to the minimum allocation set forth above) equal to not less than one
                 percent (1%) of such Non-Key Employee's Compensation. For purposes of this
                 subsection, the percentage allocated to the account of any Key Employee shall be
                 equal to the ratio of the sum of the Employer Contribution allocated on behalf of
                 such Key Employee divided by the compensation for such Key Employee.
                 Employer Elective Contributions on behalf of Key Employees and Employer
                 Matching Contributions allocated to Key Employees are treated as Employer
                 Contributions in determining the minimum required contribution under this
                 Section 11.3.
                         (3)     For any Top Heavy Plan Year, the minimum allocations set forth
                 above shall be allocated to the Employer Contribution Account(s) of all Non-Key
                 Employees who are Participants and who are employed by the Employer on the
                 last day of the Plan Year, including Non-Key Employees who have (A) failed to
                 complete one thousand (1,000) Hours of Service during the year, or (B) declined


(02693933.4)                                     76
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 84 of 89
                                                                                          EAM MTD-83



                to make mandatory contributions (if required) to the Plan, or (C) failed to make
                Employer Elective Contributions.
                        (4)    Notwithstanding anything herein to the contrary, in any Plan Year
                in which a Non-Key Employee is a Participant in both this Plan and a Defined
                Benefit Plan, included in a Required Aggregation Group, and both such plans are
                Top Heavy Plans, the Employer shall only be required to provide a Non-Key
                Employee with either the full separate minimum defined benefit plan benefit or
                the full separate defined contribution plan allocations. Therefore, for Non-Key
                Employees who are participating in a Defined Benefit Plan maintained by the
                Employer and in this Plan and the minimum benefits under Internal Revenue
                Code Section 416(c)(2) are accruing to a Non-Key Employee under such plan, the
                minimum allocations provided for above, shall not be applicable, and 7-1/2% of
                Compensation shall be contributed on behalf of such Non-key Employee under
                this Plan and the extra minimum contribution required by (c)(ii) above shall be
                provided by this Plan.
        Employer Matching Contributions shall be taken into account for purposes of satisfying
the minimum contribution requirements set forth in this Section and in Code Section 416(c)(2).
The preceding sentence shall apply with respect to Employer Matching Contributions under the
Plan or, if the Plan provides that the minimum contribution requirement shall be met in another
plan, such other plan. Employer Matching Contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for purposes of the Actual
Contribution Percentage test and other requirements of Code Section 401(m).
                                   ARTICLE XII
                       AMENDMENTS AND ACTIONS BY EMPLOYER
        Section 12.1 Amendments. The Company reserves the right to amend the Plan
provided such amendment does not cause any part of the Trust to be used for, or diverted to, any
purpose other than the exclusive benefit of Participants, former Participants or their
Beneficiaries, except as may be necessary to make the Plan comply with ERISA or the Internal
Revenue Code. No amendment to the Plan shall decrease a Participant's Account balance or
eliminate an optional form of distribution. Notwithstanding the preceding sentence, a
Participant's Account balance may be reduced to the extent permitted under Section 412(c)(8) of
the Internal Revenue Code. Furthermore, no amendment to the Plan shall have the effect of
decreasing a Participant's vested interest determined without regard to such amendment as of the
later of the date such amendment is adopted or the date it becomes effective.
        Section 12.2 Amendment of Vesting Schedule. If the Plan's vesting schedule is
amended or the Plan is amended in any way that directly or indirectly affects the computation of
a Participant's nonforfeitable percentage, or if the Plan is deemed amended by an automatic
change to or from a Top Heavy vesting schedule, each Participant with at least three (3) years of
service with the Employer may elect within a reasonable period after the adoption of the
amendment or change, to have his nonforfeitable percentage computed under the Plan without
regard to such amendment or change. The period during which the election may be made shall
commence with the date the amendment is adopted or deemed to be made and shall end on the
latest of:
                 (i)   60 days after the amendment is adopted;


(02693933.4)                                   77
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 85 of 89
                                                                                             EAM MTD-84



                   (ii)   60 days after the amendment becomes effective; or
              (iii)  60 days after the Participant is issued written notice of the amendment by
the Employer or Plan Administrator.
                                    ARTICLE XIII
               SUCCESSOR EMPLOYER AND MERGER OR CONSOLIDATION OF PLAN
       Section 13.1 Successor Employer.         In the event of the dissolution, merger,
consolidation or reorganization of an Employer, provision may be made by which the Plan and
Trust will be continued by a successor.
        Section 13.2 Merger of Plan. In the case of any merger of this Plan into or
consolidation of this Plan with, or transfer of assets or liabilities of this Plan to, any other
qualified pension benefit plan, each Participant (if this Plan then terminated), must receive a
benefit immediately after the merger, consolidation, or transfer which is equal to or greater than
the benefit the Participant would have been entitled to receive immediately before the merger,
consolidation or transfer (if this Plan had then terminated).
        Section 13.3 Merger into Plan. In the case of any merger of another qualified pension
plan into this Plan or the consolidation of another qualified pension plan into the Plan, or the
transfer of assets of liabilities of another qualified pension plan to this Plan, the Plan
Administrator shall have the discretion to apply, in a uniform nondiscriminatory manner, such
other applicable qualified pension plan's vesting schedule or the Plan's three year cliff vesting
schedule (if such schedule is more favorable), to the unvested accounts that are transferred to this
Plan pursuant to such merger, consolidation or transfer of assets and liabilities.
                                          ARTICLE XIV
                                       PLAN TERMINATION
        Section 14.1 Right to Terminate. Each Employer may terminate its participation in the
Plan at any time in accordance with the procedures set forth in this Article XIV. In the event of
the dissolution, merger, consolidation or reorganization of the Employer, the Plan shall terminate
and the Trust shall be liquidated unless the Plan is continued by a successor to the Employer in
accordance with Section 13.1, or unless the Employer elects to continue the Trust and make
distribution to the Participants or their Beneficiaries at times and in a manner selected by the
Employer.
        Section 14.2 Partial Termination. Upon termination of the Plan with respect to a group
of Participants which constitutes a partial termination of the Plan, the Accounts of the
Participants affected thereby shall vest fully and the Trustee shall, in accordance with the
direction of the Retirement Committee, allocate and segregate for the benefit of such Participants
then or theretofore employed by the Employer with respect to which the Plan is being
terminated, the proportionate interest of such Participants in the Trust.
        Section 14.3 Liquidation of the Trust. Upon termination of the Plan, the Accounts of
all Participants affected thereby shall become fully vested, and the Retirement Committee shall
direct the Trustee to distribute the assets remaining in the Trust, after payment of any expenses
properly chargeable thereto, to Participants, former Participants and Beneficiaries in proportion
to their respective Account balances, unless the Employer elects to continue the Trust as
provided in Section 13.1.



{02693933.4)                                      78
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 86 of 89
                                                                                              EAM MTD-85



                                       ARTICLE XV
                            ADOPTION BY AFFILIATED EMPLOYERS
       Section 15.1 Adoption by Affiliated Employers. Notwithstanding anything herein to
the contrary, with the consent of the Company, any other Affiliated Employer may adopt this
Plan and all of the provisions hereof, and participate herein and be known as an Employer, by a
properly executed document evidencing said intent.
           Section 15.2   Requirements to Participate.
                      (a)     Each Affiliated Employer shall be required to use the same Trustee as
       provided in this Plan.
                      (b)    The Trustee may commingle, hold and invest as one Trust Fund all
       contributions made by Affiliated Employers, as well as all increments thereof. The assets of
       the Plan shall, on an ongoing basis, be available to pay benefits to all Participants and
       Beneficiaries under the Plan without regard to the Employer or Affiliated Employer who
       contributed such assets.
                      (c)     The transfer of any Participant from or to an Employer participating
       in this Plan, whether he be an Employee of the Company or an Affiliated Employer, shall
       not affect such Participant's rights under the Plan, and all amounts credited to such
       Participant's Accounts as well as his accumulated service time with the transferor or
       predecessor, and his length of participation in the Plan, shall continue to his credit.
                      (d)     All rights and values forfeited by termination of employment shall
       inure, in accordance with Section 7.8, only to the benefit of the Participants of the Employer
       by which the forfeiting Participant was employed.
        Section 15.3 Designation of Agent. Each Employer shall be deemed to be a part of this
Plan; provided, however, that with respect to all of its relations with the Trustee and Committee
for the purpose of this Plan, each Employer shall be deemed to have designated irrevocably the
Company as its agent. Unless the context of the Plan clearly indicates the contrary, the word
"Employer" shall be deemed to include each Affiliated-Employer-as-relatedlo-its adoption of the
Plan.
       Section 15.4 Employee Transfers. It is anticipated that an Employee may be transferred
between Employers, and in the event of any such transfer, the Employee involved shall carry
with him his accumulated service and eligibility, No such transfer shall effect a termination of
employment hereunder, and the Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as was the
Employer from whom the Employee was transferred.
        Section 15.5 Affiliated Employer's Contribution. All contributions made by an
Affiliated Employer, as provided for in this Plan, shall be determined separately by each
Affiliated Employer, and shall be paid to and held by the Trustee for the exclusive benefit of the
Employees of such Affiliated Employer and the Beneficiaries of such Employees, subject to all
the terms and conditions of this Plan. On the basis of the information furnished by the
Committee, the Trustee shall keep separate books and records concerning the affairs of each
Affiliated Employer hereunder and as to the accounts and credits of the Employees of each
Affiliated Employer.



(02693933.4)                                       79
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 87 of 89
                                                                                                EAM MTD-86



        Section 15.6 Amendment. Amendment of this Plan by the Company at any time when
there shall be an Affiliated Employer hereunder shall be binding on each Affiliated Employer.
        Section 15.7 Discontinuance of Participation. Any Affiliated Employer shall be
permitted to discontinue or revoke its participation in the Plan. At the time of any such
discontinuance or revocation, satisfactory evidence thereof and of any applicable conditions
imposed shall be delivered to the Company or Trustee. The Trustee shall thereafter transfer,
deliver and assign contracts and other Trust Fund assets allocable to the Participants of such
Affiliated Employer to such new Trustee as shall have been designated by such Affiliated
Employer, in the event that it has established a separate pension plan for its Employees provided,
however, that no such transfer shall be made if the result is the elimination or reduction of any
"Section 411(d)(6) protected benefits." If no successor is designated, the Trustee shall retain
such assets for the Employees of said Affiliated Employer. In no such event shall any part of the
corpus or income of the Trust as it relates to such Affiliated Employer be used for or diverted for
purposes other than for the exclusive benefit of the Employees of such Affiliated Employer.
        Section 15.8 Retirement Committee's Authority. The Retirement Committee shall have
authority to make any and all necessary rules or regulations, binding upon all Affiliated
Employers and all Participants, to effectuate the purpose of this Article.
                                              ARTICLE XVI
                                            MISCELLANEOUS
        Section 16.1 Employment Status. Nothing contained in this Plan shall be construed as
a contract of employment between an Employer and any Employee, or as creating a right of any
Employee to be continued in the employment of an Employer, or as a limitation of the right of an
Employer to discharge any of its Employees, with or without cause.
       Section 16.2 Titles. Titles of articles and sections hereof are for general information
only and this Plan shall not be construed by reference to such titles.
        Section 16.3 Gender and Number of Words. Words written in the singular shall include
the plural, words in the plural shall include the singular, the male gender shall include the female
gender, and the female gender shall include the male gender, unless the context shall clearly and
absolutely indicate a more restrictive meaning.
         Section 16.4 Severability. In the event any provision of the Plan shall be held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect the remaining
provision of the Plan, but shall be fully severable and the Plan shall be construed and enforced as
if the illegal or invalid provision had never been included herein.
        Section 16.5 Notice. Any notice required to be given herein by the Trustee, the
Employer, or the Retirement Committee, shall be deemed delivered when (a) personally
delivered or (b) placed in the United States mail, in an envelope addressed to the last known
address of the person to whom the notice is given.
        Section 16.6          Waiver of Notice. Any person entitled to notice under the Plan may waive
the notice.
      Section 16.7            Applicable Law. This Plan shall be governed by the laws of the State of
Alabama.
               Section 16.8   Heroes Earnings Assistance and Relief Tax Act of 2008.


)02693933.4)                                          80
           Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 88 of 89
                                                                                                 EAM MTD-87



                    (a)      Death Benefits. In the case of a death occurring on or after
January 1, 2007, if a  Participant dies while performing qualified military service (as defined in
Code § 414(u)), the survivors of the Participant are entitled to any additional benefits (other than
benefit accruals relating to the period of qualified military service) provided under the Plan as if
the Participant had resumed and then terminated employment on account of death.

                    (b)     Differential Wage Payments. For years beginning after
December 31, 2008, (i) an individual receiving a differential wage payment, as defined by Code
§3401(h)(2), is treated as an employee of the employer making the payment, (ii) the differential
wage payment is treated as compensation, and (iii) the Plan is not treated as failing to meet the
requirements of any provision described in Code §414(u)(1)(C) by reason of any contribution or
benefit which is based on the differential wage payment.

                   (c)   Separation from Service. Notwithstanding Section 16.8(b)(i), for
purposes of Code §401(k)(2)(B)(i)(I), an individual is treated as having been separated from
service during any period the individual is performing service in the uniformed services
described in Code §3401(h)(2)(A).

                     (d)   Suspension of Deferrals. If an individual elects to receive a
distribution by reason of Separation from Service, death or disability, the individual may not
make an elective deferral or employee contribution during the 6-month period beginning on the
date of the distribution.

                    (e)    Nondiscrimination Requirement. Section 16.8(b)(iii) applies only if
all employees of the Company performing service in the uniformed services described in
Code §3401(h)(2)(A) are entitled to receive differential wage payments (as defined in
Code §3401(h)(2)) on reasonably equivalent terms and, if eligible to participate in a retirement
plan maintained by the employer, to make contributions based on the payments on reasonably
equivalent terms (taking into account Code §§410(b)(3), (4), and (5)).

         Section 16.9 Merger of Smartlnvestor Retirement Plan.                      Effective as of
January 1, 2013, or as soon as administratively practicable thereafter, the Smartlnvestor
Retirement Plan shall be merged into the Plan. Said merger shall be accomplished in accordance
with the provisions of Section 414(1) of the Internal Revenue Code of 1986, the applicable
regulations of the Treasury Department promulgated thereunder and the provisions of the Employee
Retirement Income Security Act of 1974, as amended. The merger of the plans shall not result in,
or be considered a termination of, either the Smartlnvestor Retirement Plan or the Plan. The assets
of the trust of the Smartlnvestor Retirement Plan shall be transferred to the trust for the Plan and the
account balances of each Smartlnvestor Retirement Plan participant shall be transferred to the Plan.




(02693933.4)                                      81
        Case 2:20-cv-02076-ACA Document 39-1 Filed 04/15/21 Page 89 of 89
                                                                                       EAM MTD-88




        IN WITNESS WHEREOF, BBVA Compass Bancshares, Inc, has caused this instrument
to be executed by its duly authorized officers on the /8 day of AMVEgaire , 2013,


ATTEST:                                      BBVA COMPASS BANCS1-1. RES, INC,


By:                                          By:
Its:    VA     Zs.4.6:1,         se„,                 /bee)




(62693933 4)
